Exhibit 10.14













    
    


CREDIT AGREEMENT
dated as of
April 16, 2013
among
TRC COMPANIES, INC.,
as Borrower,


THE LENDING INSTITUTIONS NAMED HEREIN,
as Lenders,


RBS CITIZENS, N.A.,
as the LC Issuer, as the Administrative Agent,
as the Sole Lead Arranger and the Sole Bookrunner


and


JPMORGAN CHASE BANK, N.A.,
as the Syndication Agent


 


$75,000,000 Senior Secured Revolving Credit Facility
    
    







--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



ARTICLE I.
DEFINITIONS AND TERMS1

Section 1.01
Certain Defined Terms 1

Section 1.02
Computation of Time Periods 33

Section 1.03
Accounting Terms 33

Section 1.04
Terms Generally 33

ARTICLE II.
THE TERMS OF THE CREDIT FACILITY 34

Section 2.01
Establishment of the Credit Facility 34

Section 2.02
Revolving Facility 34

Section 2.03
Letters of Credit 34

Section 2.04
Notice of Borrowing 38

Section 2.05
Funding Obligations; Disbursement of Funds 39

Section 2.06
Evidence of Obligations 40

Section 2.07
Interest; Default Rate 40

Section 2.08
Conversion and Continuation of Loans 41

Section 2.09
Fees 42

Section 2.10
Termination and Reduction of Revolving Commitments 43

Section 2.11
Voluntary and Mandatory Prepayments of Loans 43

Section 2.12
Method and Place of Payment 46

Section 2.13
Defaulting Lenders 47

Section 2.14
Cash Collateral 49

Section 2.15
Increase in Credit Facility 49

ARTICLE III.
INCREASED COSTS, ILLEGALITY AND TAXES 51

Section 3.01
Increased Costs, Illegality, etc 51

Section 3.02
Breakage Compensation 52

Section 3.03
Net Payments 53

Section 3.04
Increased Costs to LC Issuer 56

Section 3.05
Change of Lending Office; Replacement of Lenders 57

ARTICLE IV.
CONDITIONS PRECEDENT 57

Section 4.01
Conditions Precedent at Closing Date 57

Section 4.02
Conditions Precedent to All Credit Events 60

ARTICLE V.
REPRESENTATIONS AND WARRANTIES 61

Section 5.01
Corporate Status 61

Section 5.02
Corporate Power and Authority 61

Section 5.03
No Violation 61

Section 5.04
Governmental Approvals 62






 
-i-
 




--------------------------------------------------------------------------------



TABLE OF CONTENTS
(Continued)
Page





Section 5.05
Litigation 62

Section 5.06
Use of Proceeds; Margin Regulations 62

Section 5.07
Financial Statements 62

Section 5.08
Solvency 63

Section 5.09
No Material Adverse Change 63

Section 5.10
Tax Returns and Payments 63

Section 5.11
Title to Properties, etc 64

Section 5.12
Lawful Operations, etc 64

Section 5.13
Environmental Matters 64

Section 5.14
Compliance with ERISA 65

Section 5.15
Intellectual Property, etc 65

Section 5.16
Investment Company Act, etc 65

Section 5.17
Insurance 66

Section 5.18
Contracts; Labor Relations 66

Section 5.19
Security Interests 66

Section 5.20
True and Complete Disclosure 66

Section 5.21
Defaults 67

Section 5.22
Capitalization 67

Section 5.23
Anti-Terrorism Law Compliance 67

Section 5.24
Location of Bank Accounts 67

Section 5.25
Affiliate Transactions 67

Section 5.26
Common Enterprise 67

ARTICLE VI.
AFFIRMATIVE COVENANTS 68

Section 6.01
Reporting Requirements 68

Section 6.02
Books, Records and Inspections 71

Section 6.03
Insurance 72

Section 6.04
Payment of Taxes and Claims 72

Section 6.05
Corporate Franchises 72

Section 6.06
Good Repair 73

Section 6.07
Compliance with Statutes, etc 73

Section 6.08
Compliance with Environmental Laws 73

Section 6.09
Certain Subsidiaries to Join in Guaranty; Designation of Subsidiaries 74

Section 6.10
Additional Security; Real Property Matters; Further Assurances 74

Section 6.11
Principal Depository 77








 
-v-
 




--------------------------------------------------------------------------------



TABLE OF CONTENTS
(Continued)
Page





Section 6.12
Control Agreements 77

Section 6.13
Senior Debt 77

Section 6.14
Subordination 77

Section 6.15
Lender Meetings 78

ARTICLE VII.
NEGATIVE COVENANTS 78

Section 7.01
Changes in Business 78

Section 7.02
Consolidation, Merger, Acquisitions, Asset Sales, etc 78

Section 7.03
Liens 79

Section 7.04
Indebtedness 79

Section 7.05
Investments and Guaranty Obligations 80

Section 7.06
Restricted Payments 81

Section 7.07
Financial Covenants 82

Section 7.08
Limitation on Certain Restrictive Agreements 82

Section 7.09
Transactions with Affiliates 83

Section 7.10
Plan Terminations, Minimum Funding, etc 83

Section 7.11
Modification of Certain Agreements 83

Section 7.12
Accounts 83

Section 7.13
Anti-Terrorism Laws 84

Section 7.14
Fiscal Year 84

ARTICLE VIII.
EVENTS OF DEFAULT 84

Section 8.01
Events of Default 84

Section 8.02
Remedies 86

Section 8.03
Application of Certain Payments and Proceeds 87

ARTICLE IX.
THE ADMINISTRATIVE AGENT 88

Section 9.01
Appointment 88

Section 9.02
Delegation of Duties 89

Section 9.03
Exculpatory Provisions 89

Section 9.04
Reliance by Administrative Agent 89

Section 9.05
Notice of Default 90

Section 9.06
Non-Reliance 90

Section 9.07
No Reliance on Administrative Agent’s Customer Identification Program 90

Section 9.08
USA Patriot Act 91

Section 9.09
Indemnification 91








 
-v-
 




--------------------------------------------------------------------------------



TABLE OF CONTENTS
(Continued)
Page





Section 9.10
The Administrative Agent in Individual Capacity 91

Section 9.11
Successor Administrative Agent 91

Section 9.12
Other Agents 92

Section 9.13
Collateral Matters 92

Section 9.14
Agency for Perfection 92

Section 9.15
Proof of Claim 93

Section 9.16
Posting of Approved Electronic Communications 93

Section 9.17
Credit Bidding 95

ARTICLE X.
GUARANTY95

Section 10.01
Guaranty by the Borrower 95

Section 10.02
Additional Undertaking 96

Section 10.03
Guaranty Unconditional 96

Section 10.04
Borrower Obligations to Remain in Effect; Restoration 97

Section 10.05
Waiver of Acceptance, etc 97

Section 10.06
Subrogation 97

Section 10.07
Effect of Stay 97

ARTICLE XI.
MISCELLANEOUS 97

Section 11.01
Payment of Expenses etc 97

Section 11.02
Indemnification 98

Section 11.03
Right of Setoff 98

Section 11.04
Equalization 99

Section 11.05
Notices 99

Section 11.06
Successors and Assigns 101

Section 11.07
No Waiver; Remedies Cumulative 104

Section 11.08
Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial 105

Section 11.09
Counterparts 106

Section 11.10
Integration 106

Section 11.11
Headings Descriptive 106

Section 11.12
Amendment or Waiver; Acceleration by Required Lenders 106

Section 11.13
Survival of Indemnities 109

Section 11.14
Domicile of Loans 109

Section 11.15
Confidentiality 109

Section 11.16
Limitations on Liability of the LC Issuer 110








 
-v-
 




--------------------------------------------------------------------------------



TABLE OF CONTENTS
(Continued)
Page





Section 11.17
General Limitation of Liability 110

Section 11.18
No Duty 111

Section 11.19
Lenders and Agent Not Fiduciary to Borrower, etc 111

Section 11.20
Survival of Representations and Warranties 111

Section 11.21
Severability 111

Section 11.22
Independence of Covenants 111

Section 11.23
Interest Rate Limitation 112

Section 11.24
USA Patriot Act 112

Section 11.25
Advertising and Publicity 112

Section 11.26
Release of Guarantees and Liens 112

Section 11.27
Payments Set Aside 112





EXHIBITS
Exhibit A    Form of Revolving Facility Note
Exhibit B-1    Form of Notice of Borrowing
Exhibit B-2    Form of Notice of Continuation or Conversion
Exhibit B-3    Form of LC Request
Exhibit C-1    Form of Guaranty
Exhibit C-2    Form of Security Agreement
Exhibit D    Form of Solvency Certificate
Exhibit E    Form of Compliance Certificate
Exhibit F    Form of Closing Certificate
Exhibit G    Form of Assignment Agreement
Exhibit H    Form of Intercompany Subordination Agreement
Exhibit I-1    Form of U.S. Tax Compliance Certificate
Exhibit I-2    Form of U.S. Tax Compliance Certificate
Exhibit I-3    Form of U.S. Tax Compliance Certificate
Exhibit I-4    Form of U.S. Tax Compliance Certificate



 
-v-
 




--------------------------------------------------------------------------------

Exhibit 10.14











This CREDIT AGREEMENT is entered into as of April 16, 2013 among the following:
(i) TRC COMPANIES, INC., a Delaware corporation (the “Borrower”); (ii) the
lenders from time to time party hereto (each a “Lender” and collectively, the
“Lenders”); (iii) RBS CITIZENS, N.A., as the administrative agent (the
“Administrative Agent”), the LC Issuer (as hereinafter defined), and as the sole
lead arranger and sole bookrunner (in such capacity, the “Arranger”); and (iv)
JPMORGAN CHASE BANK, N.A., as a Lender and as the syndication agent (the
“Syndication Agent”).
PRELIMINARY STATEMENTS:


(1)    The Borrower has requested that the Lenders and the LC Issuer extend
credit to the Borrower to (a) repay the obligations of the Borrower and its
Subsidiaries under the Existing Credit Agreement (as hereinafter defined), (b)
provide working capital and funds for other general corporate purposes
(including, without limitation, Permitted Acquisitions (as hereinafter
defined)), and (c) pay transaction fees and expenses related to consummation of
the transactions contemplated by this Agreement and the other Loan Documents.
(2)    Subject to and upon the terms and conditions set forth herein, the
Lenders and the LC Issuer are willing to extend credit and make available to the
Borrower the credit facility provided for herein for the foregoing purposes.
AGREEMENT:
In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:
ARTICLE I.
DEFINITIONS AND TERMS
Section 1.01    Certain Defined Terms. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (ii) the acquisition or ownership of in excess of 50% of the Equity
Interests of any Person, or (iii) the acquisition of another Person by a merger,
consolidation, amalgamation or any other combination with such Person.
“Additional Security Documents” has the meaning provided in Section 6.10(a).
“Adjusted Eurodollar Rate” means:
(i)    with respect to each Interest Period for a Eurodollar Loan, (a) the rate
per annum equal to the offered rate appearing on Reuters Screen LIBOR01 Page (or
on the appropriate page of any successor to or substitute for such service, or,
if such rate is not available, on the appropriate page of any generally
recognized financial information service, as selected by the Administrative
Agent from time to time) that displays an average British Bankers Association
Interest Settlement Rate at approximately 11:00 A.M. (London time) two Business
Days prior to the commencement of such Interest Period, for deposits in Dollars
with a maturity comparable to such Interest Period, divided (and rounded to the
nearest 1/16th of 1%) by (b) a percentage equal to 100% minus the then stated
maximum rate of all reserve requirements (including,




--------------------------------------------------------------------------------

Exhibit 10.14









without limitation, any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided, however, that if the rate referred to in clause (a) above is not
available at any such time for any reason, then the rate referred to in clause
(a) shall instead be the interest rate per annum, as determined by the
Administrative Agent, to be the average (rounded to the nearest 1/16th of 1%) of
the rates per annum at which deposits in Dollars in an amount equal to the
amount of such Eurodollar Loan are offered to major banks in the London
interbank market at approximately 11:00 A.M. (London time), two Business Days
prior to the commencement of such Interest Period, for contracts that would be
entered into at the commencement of such Interest Period for the same duration
as such Interest Period; and
(ii)    for any interest calculation with respect to a Base Rate Loan on any
date, (a) the rate per annum equal to the offered rate appearing on Reuters
Screen LIBOR01 Page (or on the appropriate page of any successor to or
substitute for such service, or, if such rate is not available, on the
appropriate page of any generally recognized financial information service, as
selected by the Administrative Agent from time to time) that displays an average
British Bankers Association Interest Settlement Rate at approximately 11:00 A.M.
(London time) determined two Business Days prior to such date, for deposits in
Dollars with a maturity of one month commencing that day, divided (and rounded
to the nearest 1/16th of 1%) by (b) a percentage equal to 100% minus the then
stated maximum rate of all reserve requirements (including, without limitation,
any marginal, emergency, supplemental, special or other reserves and without
benefit of credits for proration, exceptions or offsets that may be available
from time to time) applicable to any member bank of the Federal Reserve System
in respect of Eurocurrency liabilities as defined in Regulation D (or any
successor category of liabilities under Regulation D); provided, however, that
if the rate referred to in clause (a) above is not available at any such time
for any reason, then the rate referred to in clause (a) shall instead be the
interest rate per annum, as determined by the Administrative Agent, to be the
average (rounded to the nearest 1/16th of 1%) of the rates per annum at which
deposits in Dollars in an amount approximately equal to the amount of such Base
Rate Loan are offered to major banks in the London interbank market on the date
of determination for contracts that would be entered into on such date and time
of determination for a term equal to one month.
“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Administrative Agent appointed
pursuant to Section 9.11.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (ii) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall in any
event be considered an Affiliate of the Borrower or any of its Subsidiaries.
“Agent Advances” has the meaning provided in Section 9.13.
“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
aggregate principal amount of all Revolving Loans made by all Lenders and
outstanding at such time and (ii) the aggregate amount of the LC Outstandings at
such time.

2    

--------------------------------------------------------------------------------

Exhibit 10.14









“Agreement” means this Credit Agreement, including any exhibits or schedules, as
the same may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified.
“Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.
“Applicable Lending Office” means, with respect to each Lender, the office
designated by such Lender to the Administrative Agent as such Lender’s lending
office for all purposes of this Agreement. A Lender may have a different
Applicable Lending Office for Base Rate Loans and Eurodollar Loans.
“Applicable Period” has the meaning provided to such term in subpart (iv) of the
definition of “Applicable Commitment Fee Rate.”
“Applicable Commitment Fee Rate” means:
(i)    On the Closing Date and thereafter until changed in accordance with the
provisions set forth in this definition, the Applicable Commitment Fee Rate
shall be 0.30%;
(ii)    Commencing with the delivery of a Compliance Certificate for the fiscal
quarter of the Borrower ended on March 29, 2013, and continuing with each fiscal
quarter thereafter, the Administrative Agent shall determine the Applicable
Commitment Fee Rate in accordance with the following table, based on the
Leverage Ratio:
Leverage Ratio
Applicable Commitment Fee Rate
Greater than or equal to 1.50 to 1.00
0.50%
Less than 1.50 to 1.00, but greater than or equal to 1.00 to 1.00
0.375%
Less than 1.00 to 1.00
0.30%



(iii)    Changes in the Applicable Commitment Fee Rate based upon changes in the
Leverage Ratio shall become effective on the third Business Day following the
receipt by the Administrative Agent pursuant to Section 6.01(a) or Section
6.01(b), as the case may be, of the financial statements of the Borrower for the
Testing Period most recently ended, accompanied by a Compliance Certificate in
accordance with Section 6.01(c), demonstrating the computation of the Leverage
Ratio. Notwithstanding the foregoing provisions, during any period when (A) the
Borrower has failed to timely deliver its consolidated financial statements
referred to in Section 6.01(a) or Section 6.01(b), accompanied by a Compliance
Certificate in accordance with Section 6.01(c), and such failure has continued
for at least five (5) days, or (B) an Event of Default has occurred and is
continuing, the Applicable Commitment Fee Rate shall be the highest percentage
indicated therefor in the above table, regardless of the Leverage Ratio at such
time. The foregoing does not modify or waive, in any respect, the rights of the
Administrative Agent and the Lenders to charge any default rate of interest or
any of the other rights and remedies of the Administrative Agent and the Lenders
hereunder.
(iv)    In the event that any financial statement or certificate, as applicable,
delivered pursuant to Section 6.01(a), (b) or (c) is shown to be inaccurate
(regardless of whether this Agreement or the Revolving Commitments are in effect
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to the application of (A) a higher Applicable Commitment Fee Rate for
any period (any such period, an “Applicable Period”) than the Applicable
Commitment Fee Rate actually applied for such Applicable Period, then (i) the
Borrower shall promptly deliver to the Administrative Agent a corrected
certificate for

3    

--------------------------------------------------------------------------------

Exhibit 10.14









such Applicable Period, (ii) the Applicable Commitment Fee Rate shall be
determined as if such corrected, higher Applicable Commitment Fee Rate were
applicable for such period, and (iii) the Borrower shall promptly pay to the
Administrative Agent, for the account of the Lenders, the accrued additional
fees owing as a result of such higher Applicable Commitment Fee Rate for such
Applicable Period or (B) a lower Applicable Commitment Fee Rate for an
Applicable Period than the Applicable Commitment Fee Rate actually applied for
such Applicable Period, then (i) the Borrower shall promptly deliver to the
Administrative Agent a corrected certificate for such Applicable Period, (ii)
the Applicable Commitment Fee Rate shall be determined as if such corrected,
lower Applicable Commitment Fee Rate were applicable for such period, and (iii)
the Administrative Agent shall promptly credit, for the account of the Borrower,
the accrued additional fees paid as a result of such lower Applicable Commitment
Fee Rate for such Applicable Period.
“Applicable Revolving Loan Margin” means:
(i)    On the Closing Date and thereafter, until changed in accordance with the
following provisions, the Applicable Revolving Loan Margin shall be (A) 1.00%
for Revolving Loans that are Base Rate Loans, and (B) 2.00% for Revolving Loans
that are Eurodollar Loans;
(ii)    Commencing with the delivery of a Compliance Certificate for the fiscal
quarter of the Borrower ended on March 29, 2013, and continuing with each fiscal
quarter thereafter, the Administrative Agent shall determine the Applicable
Revolving Loan Margin in accordance with the following table, based on the
Leverage Ratio:
Leverage Ratio
Applicable Revolving Loan Margin for Base Rate Loans
Applicable Revolving Loan Margin for Eurodollar Loans
Greater than or equal to 1.50 to 1.00
1.50%
2.50%
Less than 1.50 to 1.00, but greater than or equal to 1.00 to 1.00
1.25%
2.25%
Less than 1.00 to 1.00
1.00%
2.00%



(iii)    Changes in the Applicable Revolving Loan Margin based upon changes in
the Leverage Ratio shall become effective on the third Business Day following
the receipt by the Administrative Agent pursuant to Section 6.01(a) or Section
6.01(b), as the case may be, of the financial statements of the Borrower for the
Testing Period most recently ended, accompanied by a Compliance Certificate in
accordance with Section 6.01(c), demonstrating the computation of the Leverage
Ratio. Notwithstanding the foregoing provisions, during any period when (A) the
Borrower has failed to timely deliver its consolidated financial statements
referred to in Section 6.01(a) or Section 6.01(b), accompanied by a Compliance
Certificate in accordance with Section 6.01(c), and such failure has continued
for at least five (5) days, or (B) an Event of Default has occurred and is
continuing, the Applicable Revolving Loan Margin shall be the highest percentage
indicated therefor in the above table, regardless of the Leverage Ratio at such
time. The foregoing does not modify or waive, in any respect, the rights of the
Administrative Agent and the Lenders to charge any default rate of interest or
any of the other rights and remedies of the Administrative Agent and the Lenders
hereunder.
(iv)    In the event that any financial statement or certificate, as applicable,
delivered pursuant to Section 6.01(a), (b) or (c) is shown to be inaccurate
(regardless of whether this Agreement or the Revolving Commitments are in effect
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to the application of (A) a higher Applicable Revolving Loan Margin for
any Applicable Period than the Applicable Revolving Loan Margin actually applied
for such Applicable Period, then (i) the Borrower shall promptly deliver to the
Administrative Agent a corrected certificate for such Applicable Period, (ii)
the

4    

--------------------------------------------------------------------------------

Exhibit 10.14









Applicable Revolving Loan Margin shall be determined as if such corrected,
higher Applicable Revolving Loan Margin were applicable for such period, and
(iii) the Borrower shall promptly pay to the Administrative Agent, for the
account of the Lenders, the accrued additional interest owing as a result of
such higher Applicable Revolving Loan Margin for such Applicable Period or (B) a
lower Applicable Revolving Loan Margin for an Applicable Period than the
Applicable Revolving Loan Margin actually applied for such Applicable Period,
then (i) the Borrower shall promptly deliver to the Administrative Agent a
corrected certificate for such Applicable Period, (ii) the Applicable Revolving
Loan Margin shall be determined as if such corrected, lower Applicable Revolving
Loan Margin were applicable for such period, and (iii) the Administrative Agent
shall promptly credit, for the account of the Borrower, the accrued additional
interest paid as a result of such lower Applicable Revolving Loan Margin for
such Applicable Period.
“Approved Bank” has the meaning provided in subpart (ii) of the definition of
“Cash Equivalents.”
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender, or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
“Arranger” has the meaning provided in the first paragraph of this Agreement.
“Asset Sale” means, with respect to any Person, the sale, lease, transfer or
other disposition (including by means of Sale and Lease-Back Transactions, and
by means of mergers, consolidations, amalgamations and liquidations of a
corporation, partnership or limited liability company of the interests therein
of such Person) by such Person to any other Person of any of such Person’s
assets, provided that the term Asset Sale specifically excludes (i) any sales,
transfers or other dispositions of inventory, or obsolete, worn-out or excess
furniture, fixtures, equipment or other property, real or personal, tangible or
intangible, in each case in the ordinary course of business, and (ii) the actual
or constructive total loss of any property or the use thereof resulting from any
Event of Loss.
“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit G hereto.
“Austin Property” means that certain real property owned by the Borrower and
located at 9225 US Highway 183, Austin, TX 78747.
“Authorized Officer” means, with respect to any Person, any of the following
officers: the President, the Chief Executive Officer, the Chief Financial
Officer, the Treasurer, the Assistant Treasurer or the Controller, or such other
Person as is authorized in writing to act on behalf of such Person and is
acceptable to the Administrative Agent. Unless otherwise qualified, all
references herein to an Authorized Officer shall refer to an Authorized Officer
of the Borrower.
“Banking Services Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury and/or cash management services, including
deposit accounts, commercial credit cards, stored value cards, debit cards,
controlled disbursement automated clearinghouse transactions, return items,
overdrafts, netting and interstate depository network services.
“Banking Services Obligations” means all obligations of the Credit Parties,
whether absolute or contingent, and howsoever and whensoever created, arising,
evidenced or acquired in connection with the provision of treasury and/or cash
management services (including deposit accounts, commercial credit cards, stored
value cards, debit cards, controlled disbursement automated clearinghouse
transactions, return items, overdrafts, netting and interstate depository
network services) by any Designated Banking Services Creditor to any Credit
Party.

5    

--------------------------------------------------------------------------------

Exhibit 10.14









“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.
“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate per annum shall at all times be equal
to the greatest of: (i) the rate of interest established by RBS Citizens, N.A.,
from time to time, as its “prime rate,” whether or not publicly announced, which
interest rate may or may not be the lowest rate charged by it for commercial
loans or other extensions of credit; (ii) the Federal Funds Effective Rate in
effect from time to time, determined one Business Day in arrears, plus 1/2 of 1%
per annum; and (iii) the Adjusted Eurodollar Rate for a one-month Interest
Period on such day plus 1.00%.
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.
“Benefited Creditors” means, with respect to the Borrower Guaranteed Obligations
pursuant to Article X, each of the Administrative Agent, the Lenders, the LC
Issuer, each Designated Banking Services Creditor and each Designated Hedge
Creditor.
“Borrower” has the meaning provided in the first paragraph of this Agreement.
“Borrower Guaranteed Obligations” has the meaning provided in Section 10.01.
“Borrowing” means a Revolving Borrowing.
“Business Day” means (i) any day other than Saturday, Sunday or any other day on
which commercial banks in Boston, Massachusetts are authorized or required by
law to close and (ii) with respect to any matters relating to Eurodollar Loans,
any day on which dealings in U.S. Dollars are carried on in the London interbank
market.
“CAH” means Center Avenue Holdings, LLC, a New Jersey limited liability company.
“Capital Distribution” means, with respect to any Person, a payment made,
liability incurred or other consideration given for the purchase, acquisition,
repurchase, redemption or retirement of any Equity Interest of such Person or as
a dividend, return of capital or other distribution in respect of any of such
Person’s Equity Interests.
“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person.
“Capitalized Lease Obligations” means, with respect to any Person, all
obligations under Capital Leases of such Person, without duplication, in each
case taken at the amount thereof accounted for as liabilities identified as
“capital lease obligations” (or any similar words) on a consolidated balance
sheet of such Person prepared in accordance with GAAP.
“Cash Collateralize” means, (i) to deposit into a cash collateral account
maintained with (or on behalf of) the Administrative Agent, and under the sole
dominion and control of the Administrative Agent, or (ii) to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of one or more of
the LC Issuer or the Lenders, as collateral for LC Outstandings or obligations
of Lenders to fund participations in respect of LC Outstandings, cash or deposit
account balances or, if the Administrative Agent and the LC

6    

--------------------------------------------------------------------------------

Exhibit 10.14









Issuer shall agree in their sole discretion, other credit support; in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the LC Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Dividend” means a Capital Distribution by a Person payable in cash to the
holders of Equity Interests of such Person with respect to any class or series
of Equity Interest of such Person.
“Cash Equivalents” means any of the following:
(i)    securities issued or directly and fully guaranteed or insured by the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof) having
maturities of not more than one year from the date of acquisition;
(ii)    U.S. dollar denominated time deposits, certificates of deposit and
bankers’ acceptances of (x) any Lender, (y) any commercial bank of recognized
standing organized under the laws of the United States (or any state thereof or
the District of Columbia) and having capital and surplus in excess of
$500,000,000 or (z) any commercial bank (or the parent company of such bank) of
recognized standing organized under the laws of the United States (or any state
thereof or the District of Columbia) and whose short-term commercial paper
rating from S&P is at least A-1, A-2 or the equivalent thereof or from Moody’s
is at least P-1, P-2 or the equivalent thereof (any such bank, an “Approved
Bank”), in each case with maturities of not more than 180 days from the date of
acquisition;
(iii)    commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 180 days after the date of acquisition;
(iv)    fully collateralized repurchase agreements entered into with any Lender
or Approved Bank having a term of not more than 30 days and covering securities
described in clause (i) above;
(v)    investments in money market funds substantially all the assets of which
are comprised of securities of the types described in clauses (i) through (iv)
above; and
(vi)    investments in money market funds access to which is provided as part of
“sweep” accounts maintained with a Lender or an Approved Bank.
“Cash Proceeds” means, with respect to (i) any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by the Borrower or any Subsidiary from such Asset Sale, (ii)
any Event of Loss, the aggregate cash payments, including all insurance proceeds
and proceeds of any award for condemnation or taking, received in connection
with such Event of Loss and (iii) the issuance or incurrence of any
Indebtedness, the aggregate cash proceeds received by the Borrower or any
Subsidiary in connection with the issuance or incurrence of such Indebtedness.

7    

--------------------------------------------------------------------------------

Exhibit 10.14









“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.
“Change in Control” means:
(i)    the acquisition of, or, if earlier, the shareholder or director approval
of the acquisition of, ownership or voting control, directly or indirectly,
beneficially or of record, on or after the Closing Date, by any Person or group
(within the meaning of Rule 13d-3 of the SEC under the 1934 Act, as then in
effect), of more than 40% of the Equity Interests of the Borrower;
(ii)    the Borrower shall fail to own and control, directly or indirectly, 100%
of the Equity Interests of each Material Subsidiary (or, in the case of any
Material Subsidiary that is a non-wholly owned Material Subsidiary as of the
Closing Date, not less than the percentage of the Equity Interests of such
Material Subsidiary owned and controlled, directly or indirectly, by the
Borrower as of the Closing Date), except pursuant to a transaction not otherwise
prohibited by this Agreement;
(iii)    during any period of twelve (12) consecutive months, the occupation of
a majority of the seats (other than vacant seats) on the board of directors (or
similar governing body) of the Borrower by Persons who were neither
(A) nominated by members of the board of directors of the Borrower, at the
beginning of such period, nor (B) appointed by directors so nominated; or
(iv)    the occurrence of a change in control, or other similar provision, under
or with respect to any Material Indebtedness Agreement or Equity Interests of
the Borrower or any of its Subsidiaries.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Charges” has the meaning provided in Section 11.23.
“CIP Regulations” has the meaning provided in Section 9.07.
“Claims” has the meaning set forth in the definition of “Environmental Claims.”
“Closing Certificate” means a certificate substantially in the form of Exhibit F
attached hereto.
“Closing Date” means April 16, 2013.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.



8    

--------------------------------------------------------------------------------

Exhibit 10.14









“Collateral” means the “Collateral” as defined in the Security Agreement,
together with any other collateral (whether Real Property or personal property)
covered by any Security Document.
“Collateral Assignment of Acquisition Documents” means a Collateral Assignment
of Acquisition Documents in form and substance satisfactory to the
Administrative Agent pursuant to which in connection with any Permitted
Acquisition, the applicable Credit Party, among other things, collaterally
assigns its rights and benefits under the applicable Permitted Acquisition
Documentation to the Administrative Agent.
“Collateral Assignments” has the meaning specified in the Security Agreement.
“Commitment Fees” has the meaning provided in Section 2.09(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning provided in Section 9.16(a).
“Compliance Certificate” has the meaning provided in Section 6.10(c).
“Confidential Information” has the meaning provided in Section 11.15(b).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent),
including without limitation earn-out obligations, the payment of consulting
fees (excluding any fees payable to any investment banker in connection with
such Acquisition) or fees for a covenant not to compete and any other
consideration paid.
“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) made by the
Borrower and its Subsidiaries to acquire or lease (pursuant to a Capital Lease)
fixed or capital assets, or additions to equipment (including replacements,
capitalized repairs and improvements during such period).
“Consolidated Depreciation and Amortization Expense” means, for any period, all
depreciation and amortization expenses of the Borrower and its Subsidiaries, all
as determined for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus, without duplication and to the extent included in calculating net
income, (i) the sum of the amounts for such period included in determining such
Consolidated Net Income of (A) Consolidated Interest Expense, (B) Consolidated
Income Tax Expense, (C) Consolidated Depreciation and Amortization Expense, (D)
net losses applicable to non-controlling interests, (E) equity in earnings from
unconsolidated affiliates, (F) non-cash losses and expenses in respect of
impairments, Equity Interest compensation, dividend and preferred stock
accretion charges and (G) other non-cash losses and expenses to the extent
approved by the Administrative Agent in the exercise of its reasonable
discretion, less, to the extent such items were included in calculating net
income, (ii) (A) gains on sales of assets not in the ordinary course of
business, (B) gains that are properly classified under GAAP as extraordinary and
other non-cash income or gains, (C) proceeds received in connection with an
Event of Loss, and (D) net gains applicable to non-controlling interests, all as
determined

9    

--------------------------------------------------------------------------------

Exhibit 10.14









for the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP; provided, however, that Consolidated EBITDA for any Testing Period shall
(y) include on a pro forma basis (calculated in a manner reasonably satisfactory
to the Administrative Agent) the EBITDA for any Person or business unit that has
been acquired by the Borrower or any of its Subsidiaries for any portion of such
Testing Period prior to the date of acquisition, so long as such EBITDA has been
verified by appropriate audited financial statements or other financial
statements acceptable to the Administrative Agent and (z) exclude the EBITDA for
any Person or business unit that has been disposed of by the Borrower or any of
its Subsidiaries, for the portion of such Testing Period prior to the date of
disposition.
“Consolidated Fixed Charges” means, for any period, as determined on a
consolidated basis and in accordance with GAAP, without duplication, the sum of
(i) Consolidated Interest Expense, and (ii) scheduled principal payments on
Consolidated Total Debt due in the Testing Period preceding the measurement
date; provided that: (a) for purposes of determining the Consolidated Fixed
Charges for the fiscal quarter ended March 29, 2013, such amount for the Testing
Period then ended shall equal the Consolidated Fixed Charges for such fiscal
quarter multiplied by four; (b) for purposes determining Consolidated Fixed
Charges for the fiscal quarter ended June 30, 2013, such amount for the Testing
Period then ended shall equal the Consolidated Fixed Charges for the two (2)
fiscal quarters then ended multiplied by two; and (c) for purposes of
determining the Consolidated Fixed Charges for the fiscal quarter ended
September 29, 2013, such amount for the Testing Period then ended shall equal
the Consolidated Fixed Charges for the three (3) fiscal quarters then ended
multiplied by 4/3.
“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the net income of the Borrower and its Subsidiaries (including,
without limitation, any additions to such taxes, and any penalties and interest
with respect thereto), all as determined for the Borrower and its Subsidiaries
on a consolidated basis in accordance with GAAP.
“Consolidated Interest Expense” means, for any period, total interest expense
(including, without limitation, that which is capitalized and that which is
attributable to Capital Leases or Synthetic Leases) of the Borrower and its
Subsidiaries with respect to all outstanding Indebtedness of the Borrower and
its Subsidiaries, determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Income” means for any period, the net income (or loss) of the
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP.
“Consolidated Net Worth” means at any time, all amounts that, in conformity with
GAAP, would be included under the caption “total stockholders’ equity” (or any
like caption) on a consolidated balance sheet of the Borrower and its
Subsidiaries at such time.
“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Borrower and its Subsidiaries determined on a consolidated basis
in accordance with GAAP.
“Consolidated Total Debt” means the sum (without duplication) of all
Indebtedness of the Borrower and of its Subsidiaries, all as determined on a
consolidated basis.
“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Eurodollar Loan for an additional Interest Period as provided in Section 2.08.
“Control Agreements” has the meaning set forth in the Security Agreement.

10    

--------------------------------------------------------------------------------

Exhibit 10.14









“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.
“Credit Event” means the making of any Borrowing, any Conversion or Continuation
or any LC Issuance.
“Credit Facility” means the credit facility established under this Agreement
pursuant to which (i) the Lenders shall make Revolving Loans to the Borrower,
and shall participate in LC Issuances, under the Revolving Facility pursuant to
the Revolving Commitment of each such Lender, and (ii) the LC Issuer shall issue
Letters of Credit for the account of the LC Obligors, in each case in accordance
with the terms of this Agreement.
“Credit Party” means the Borrower or any Subsidiary Guarantor.
“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.
“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (i) has
failed to (a) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (b) pay to the Administrative Agent, the LC Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (ii) has notified the Borrower, the Administrative Agent or
the LC Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (iii) has failed, within
three Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(iii) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (iv) has, or has a direct or indirect parent company that has,
(a) become the subject of a proceeding under the Bankruptcy Code or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect, or (b) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (i) through (iv) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.13(b)) upon delivery

11    

--------------------------------------------------------------------------------

Exhibit 10.14









of written notice of such determination to the Borrower, the LC Issuer, and each
Lender.
“Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 2% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.07(a), and (ii)
with respect to any other amount, a rate per annum equal to 2% per annum above
the rate that would be applicable to Revolving Loans that are Base Rate Loans
pursuant to Section 2.07(a).
“Deposit Account” has the meaning set forth in the Security Agreement.
“Designated Banking Services Agreement” means any Banking Services Agreement to
which the Borrower or any of its Subsidiaries is a party and as to which a
Lender or any of its Affiliates is (or, at the time that such Banking Services
Agreement was entered into, was) a counterparty that, pursuant to a written
instrument signed by the Administrative Agent, has been designated as a
Designated Banking Services Agreement (which designation shall not be
unreasonably withheld or delayed) so that the Borrower’s or such Subsidiary’s
counterparty’s credit exposure thereunder will be entitled to share in the
benefits of the Guaranty and the Security Documents to the extent the Guaranty
and such Security Documents provide guarantees or security for creditors of the
Borrower or any Subsidiary under Designated Banking Services Agreements.
“Designated Banking Services Creditor” means each Lender or Affiliate of a
Lender that is a counterparty to any Credit Party under any Designated Banking
Services Agreement.
“Designated Hedge Agreement” means any Hedge Agreement to which the Borrower or
any of its Subsidiaries is a party and as to which a Lender or any of its
Affiliates is (or, at the time that such Hedge Agreement was entered into, was)
a counterparty that, pursuant to a written instrument signed by the
Administrative Agent, has been designated as a Designated Hedge Agreement so
that the Borrower’s or such Subsidiary’s counterparty’s credit exposure
thereunder will be entitled to share in the benefits of the Guaranty and the
Security Documents to the extent the Guaranty and such Security Documents
provide guarantees or security for creditors of the Borrower or any Subsidiary
under Designated Hedge Agreements.
“Designated Hedge Creditor” means each Lender or Affiliate of a Lender that is a
counterparty to any Credit Party under any Designated Hedge Agreement.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (i) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is one year following the scheduled Revolving Facility
Termination Date hereunder, (ii) is convertible into or exchangeable (unless at
the sole option of the issuer thereof) for (a) debt securities or (b) any Equity
Interests referred to in (i) above, in each case at any time on or prior to the
date that is one year following the scheduled Revolving Facility Termination
Date hereunder, or (iii) contains any mandatory repurchase obligation which may
come into effect prior to payment in full of all Obligations; provided that any
Equity Interests that would not constitute Disqualified Equity Interests but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests is convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem such Equity Interests upon the
occurrence of a change in control or an asset sale occurring prior to the date
that is one year following the scheduled Revolving Facility Termination Date
hereunder shall not constitute Disqualified Equity Interests if such Equity
Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the repayment in full of the
Obligations.



12    

--------------------------------------------------------------------------------

Exhibit 10.14









“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.
“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.
“EBITDA” means, with respect to any Person for any period, the net income for
such Person for such period plus the sum of the amounts for such period included
in determining such net income in respect of (i) interest expense, (ii) income
tax expense, and (iii) depreciation and amortization expense, in each case as
determined in accordance with GAAP.
“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural Person) approved
by (A) the Administrative Agent, (B) the LC Issuer, and (C) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed (and the Borrower shall be deemed to have
approved such other Person if it fails to object to any assignment within five
Business Days after it received written notice thereof)); provided, however,
that notwithstanding the foregoing, “Eligible Assignee” shall not include (x)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (y) any holder
of any Subordinated Indebtedness or any of such holder’s Affiliates, or (z) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or any of its
Subsidiaries.
“Environmental Claims” means any and all global, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of non-compliance or
violation, investigations or proceedings relating in any way to any
Environmental Law or any permit issued under any such law (hereafter “Claims”),
including, without limitation, (i) any and all Claims by any Governmental
Authority for enforcement, cleanup, removal, response, remedial or other actions
or damages pursuant to any applicable Environmental Law, and (ii) any and all
Claims by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from the storage,
treatment or Release (as defined in CERCLA) of any Hazardous Materials or
arising from alleged injury or threat of injury to health, safety or the
environment.
“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or global interpretation thereof, including any judicial or global
order, consent, decree or judgment issued to or rendered against the Borrower or
any of its Subsidiaries relating to the environment, employee health and safety
or Hazardous Materials, including, without limitation, CERCLA; RCRA; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42
U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.;
the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq., the
Hazardous Material Transportation Act, 49 U.S.C. § 5101 et seq. and the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); and any state and local
or foreign counterparts or equivalents, in each case as amended from time to
time.
“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any Environmental Claim which relate to any
environmental condition or a release, use, handling, storage or treatment of
Hazardous Materials by any Credit Party or a predecessor in interest from or on
to (i) any property presently or formerly owned by any Credit Party or (ii) any
facility which received Hazardous Materials generated by

13    

--------------------------------------------------------------------------------

Exhibit 10.14









any Credit Party.
“Equity Interest” means with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will “Equity
Interest” include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with the Borrower or a Subsidiary of the Borrower, would be deemed to
be a “single employer” (i) within the meaning of Section 414(b), (c), (m) or (o)
of the Code or Section 4001(a)(14) or 4001(b)(i) of ERISA or (ii) as a result of
the Borrower or a Subsidiary of the Borrower being or having been a general
partner of such Person.
“ERISA Event” means: (i) that a Reportable Event has occurred with respect to
any Plan; (ii) the institution of any steps by the Borrower or any Subsidiary,
any ERISA Affiliate, the PBGC or any other Person to terminate any Plan or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan; (iii) the institution of any steps by the Borrower or any
Subsidiary or any ERISA Affiliate to withdraw from any Multi-Employer Plan or
Multiple Employer Plan, if such withdrawal could result in withdrawal liability
(as described in Part 1 of Subtitle E of Title IV of ERISA or in Section 4063 of
ERISA) in excess of $2,000,000; (iv) a non-exempt “prohibited transaction”
within the meaning of Section 406 of ERISA in connection with any Plan; (v) that
a Plan has Unfunded Benefit Liabilities exceeding $2,000,000; (vi) the cessation
of operations at a facility of the Borrower or any Subsidiary or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (vii) the
conditions for imposition of a Lien under Section 303(a) of ERISA shall have
been met with respect to a Plan; (viii) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 206(g) of
ERISA; (ix) the insolvency of or commencement of reorganization proceedings with
respect to a Multi-Employer Plan; (x) any material increase in the contingent
liability of the Borrower or any Subsidiary with respect to any post-retirement
welfare liability; or (xi) the taking of any action by, or the threatening of
the taking of any action by, the Internal Revenue Service, the Department of
Labor or the PBGC with respect to any of the foregoing.
“Eurodollar Loan” means each Loan bearing interest at a rate based upon the
Adjusted Eurodollar Rate.
“Event of Default” has the meaning provided in Section 8.01.
“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever, (ii)
the destruction or damage of a portion of such property from any casualty or
similar occurrence whatsoever or (iii) the condemnation, confiscation or seizure
of, or requisition of title to or use of, such property, in each case, other
than to the extent related to an Exit Strategy Property.

14    

--------------------------------------------------------------------------------

Exhibit 10.14









“Excluded Domestic Subsidiary” means (i) CAH, for as long as such entity is not
a wholly-owned Subsidiary of the Borrower, (ii) any Immaterial Subsidiary, and
(ii) any direct or indirect Domestic Subsidiary of a Foreign Subsidiary.
“Excluded Hedging Obligation” means with respect to any Guarantor, any Guaranty
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Guaranty Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Guarantor or the grant of such security interest becomes effective with
respect to such Guaranty Swap Obligation. If a Guaranty Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Guaranty Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Commitment
pursuant to a law in effect on the date on which (a) such Lender acquires such
interest in the Loan or Revolving Commitment (other than pursuant to an
assignment request by the Borrower under Section 3.05) or (b) such Lender
changes its Applicable Lending Office, except in each case to the extent that,
pursuant to Section 3.03, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Applicable Lending Office,
(iii) Taxes attributable to such Recipient’s failure to comply with Section
3.03(g) and (iv) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Credit Agreement dated as of July
16, 2006 by and among the Borrower, its Subsidiaries party thereto, the lenders
from time to time party thereto, and Wells Fargo Capital Finance, Inc. (formerly
known as Wells Fargo Foothill, Inc.), as arranger and administrative agent.
“Exit Strategy Program” means the business of the Borrower and its Subsidiaries
pursuant to which the environmental risk related to contaminated Real Properties
is transferred to the Borrower or a Subsidiary of the Borrower and involves
insurance-backed remediation, guaranteed fixed-price contracts, risk sharing,
performance-based contracting or other similar risk transfer arrangements.
“Exit Strategy Property” means any Real Property transferred to, or leased by,
any Subsidiary of the Borrower under the Exit Strategy Program.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

15    

--------------------------------------------------------------------------------

Exhibit 10.14









“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
“Fee Letter” means the Fee Letter dated as of December 27, 2012 between the
Borrower and RBS Citizens, N.A.
“Fees” means all amounts payable pursuant to, or referred to in, Section 2.09.
“Financial Officer” means the chief executive officer, the chief financial
officer or the controller of the Borrower.
“Financial Projections” has the meaning provided in Section 5.07(b).
“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(i) the result of (a) Consolidated EBITDA, minus (b) Consolidated Capital
Expenditures, minus (c) Consolidated Income Tax Expense paid in cash, minus (d)
Capital Distributions made by the Borrower and its Subsidiaries to Persons other
than the Borrower and its direct and indirect Subsidiaries, in each case during
such Testing Period, to (ii) Consolidated Fixed Charges in each case for (x) the
Testing Period then ended (in the case of Section 7.07) or (y) for the most
recently ended Testing Period for which financial statements have been delivered
pursuant to Section 6.01(a) or (b) (in the case of any other Section hereof).
“Foreign Lender” means (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is a “Controlled Foreign
Corporation” under Section 957 of the Code.
“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Revolving Facility Percentage of LC Outstandings with
respect to Letters of Credit issued by the LC Issuer other than LC Outstandings
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.







16    

--------------------------------------------------------------------------------

Exhibit 10.14









“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Granting Lender” has the meaning provided in Section 11.06(e).
“Guarantors” shall mean, collectively, the Subsidiary Guarantors.
“Guaranty” has the meaning provided in Section 4.01(iii).
“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent: (i) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefore; (ii) to advance or
supply funds for the purchase or payment of any such primary Indebtedness or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary Indebtedness of the ability of the primary obligor to make
payment of such primary Indebtedness; or (iv) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof,
provided, however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder).
“Guaranty Swap Obligation” means with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect, under any
applicable Environmental Law.
“Hedge Agreement” means (i) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or other similar interest rate
management agreement or arrangement, (ii) any currency swap or option agreement,
foreign exchange contract, forward currency purchase agreement or similar
currency management agreement or arrangement, or (iii) any commodities swap,
commodities option, forward commodities contract or similar agreement or
arrangement.
“Hedging Obligations” means all obligations of any Credit Party under and in
respect of any Designated Hedge Agreement.



17    

--------------------------------------------------------------------------------

Exhibit 10.14









“HMG Note” means that certain Subordinated Promissory Note due December 31, 2013
in the original principal amount of $1,500,000 dated December 31, 2012 and
issued by the Borrower to Lisa Heschong and Douglas Mahone, as amended on or
prior to the Closing Date and in effect on the Closing Date.
“Immaterial Subsidiary” any Subsidiary designated as such by the Borrower by
notice to the Administrative Agent; provided that all Immaterial Subsidiaries
may not, at any date, together with their respective subsidiaries, account for
more than 5% of the Consolidated Total Assets, 5% of the Consolidated EBITDA or
5% of the consolidated revenues, in each case of the Borrower and its
Subsidiaries on a consolidated basis, for the period of four consecutive fiscal
quarters immediately preceding such date.
“Inactive Subsidiary” means any Subsidiary of the Borrower that has no assets,
no liabilities (other than for franchise taxes and required corporate
maintenance fees) and has not engaged in any trade or business activities for
the last two (2) years.
“Increasing Lender” has the meaning provided in Section 2.15(a).
“Incremental Facility Amount” means $20,000,000.
“Indebtedness” of any Person means without duplication:
(i)     all indebtedness of such Person for borrowed money;
(ii)     all bonds, notes, debentures and similar debt securities of such
Person;
(iii)     the deferred purchase price of capital assets or services that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person;
(iv)     the face amount of all letters of credit issued for the account of such
Person and, without duplication, all drafts drawn thereunder;
(v)     all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;
(vi)     all indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such indebtedness has been assumed;
(vii)     all Capitalized Lease Obligations of such Person;
(viii)     the present value, determined on the basis of the implicit interest
rate, of all basic rental obligations under all Synthetic Leases of such Person;
(ix)     all obligations of such Person with respect to asset securitization
financing;
(x)     all obligations of such Person to pay a specified purchase price for
goods or services whether or not delivered or accepted, i.e., take-or-pay and
similar obligations, in each case that in accordance with GAAP would be shown on
the liability side of the balance sheet of such Person;
(xi)     for the purposes of Section 7.04 and Section 8.01 only, all net
obligations of such Person under Hedge Agreements;

18    

--------------------------------------------------------------------------------

Exhibit 10.14









(xii)     all Disqualified Equity Interests of such Person;
(xiii)     the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts; and
(xiv)     all Guaranty Obligations of such Person;
provided, however, that (x) neither obligations under the Microsoft Licensing
Agreement, as in effect on the date hereof or modified with the consent of the
Administrative Agent, nor obligations under financings of insurance premiums and
adjustments thereto in the ordinary course of business consistent with past
practices, nor construction debt obligations incurred pursuant to GAAP/EITF
97-10 in the ordinary course of business consistent with past practices, shall
constitute Indebtedness of the Borrower, (y) neither trade payables, deferred
revenue, taxes nor other similar accrued expenses, in each case arising in the
ordinary course of business, shall constitute Indebtedness; and (z) the
Indebtedness of any Person shall in any event include (without duplication) the
Indebtedness of any other entity (including any general partnership in which
such Person is a general partner) to the extent such Person is liable thereon as
a result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide expressly
that such Person is not liable thereon.
“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (ii) to the extent not otherwise
described in (i), Other Taxes.
“Indemnitees” has the meaning provided in Section 11.02.
“Insolvency Event” means, with respect to any Person:
(i)     the commencement of a voluntary case by such Person under the Bankruptcy
Code or the seeking of relief by such Person under any bankruptcy or insolvency
or analogous law in any jurisdiction outside of the United States;
(ii)     the commencement of an involuntary case against such Person under the
Bankruptcy Code or any bankruptcy or insolvency or analogous law in any
jurisdiction outside of the United States and the petition is not controverted
within 30 days, or is not dismissed within 60 days, after commencement of the
case;
(iii)     a custodian (as defined in the Bankruptcy Code) is appointed for, or
takes charge of, all or substantially all of the property of such Person;
(iv)     such Person commences (including by way of applying for or consenting
to the appointment of, or the taking of possession by, a rehabilitator,
receiver, custodian, trustee, conservator or liquidator (collectively, a
“conservator”) of such Person or all or any substantial portion of its property)
any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency, liquidation, rehabilitation,
conservatorship or similar law of any jurisdiction whether now or hereafter in
effect relating to such Person;
(v)     any such proceeding of the type set forth in clause (iv) above is
commenced against such Person to the extent such proceeding is consented to by
such Person or remains undismissed for a period of 60 days;

19    

--------------------------------------------------------------------------------

Exhibit 10.14









(vi)     such Person is adjudicated insolvent or bankrupt;
(vii)     any order of relief or other order approving any such case or
proceeding is entered;
(viii)     such Person suffers any appointment of any conservator or the like
for it or any substantial part of its property that continues undischarged or
unstayed for a period of 60 days;
(ix)     such Person makes a general assignment for the benefit of creditors or
generally does not pay its debts as such debts become due; or
(x)     any corporate (or similar organizational) action is taken by such Person
for the purpose of effecting any of the foregoing.
“Intellectual Property” has the meaning provided in the Security Agreement.
“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement substantially in the form of Exhibit H hereto.
“Interest Period” means, with respect to each Eurodollar Loan, a period of one,
two, three or six months as selected by the Borrower; provided, however, that
(i) the initial Interest Period for any Borrowing of such Eurodollar Loan shall
commence on the date of such Borrowing (the date of a Borrowing resulting from a
Conversion or Continuation shall be the date of such Conversion or Continuation)
and each Interest Period occurring thereafter in respect of such Borrowing shall
commence on the day on which the next preceding Interest Period expires; (ii) if
any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month; (iii)
if any Interest Period would otherwise expire on a day that is not a Business
Day, such Interest Period shall expire on the next succeeding Business Day;
provided, however, that if any Interest Period would otherwise expire on a day
that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day; (iv) no Interest Period for any Eurodollar Loan may be
selected that would end after the Revolving Facility Termination Date; and (v)
if, upon the expiration of any Interest Period, the Borrower has failed to (or
may not) elect a new Interest Period to be applicable to the respective
Borrowing of Eurodollar Loans as provided above, the Borrower shall be deemed to
have elected to Convert such Borrowing to Base Rate Loans effective as of the
expiration date of such current Interest Period.
“Investment” means: (i) any direct or indirect purchase or other acquisition by
a Person of any Equity Interest of any other Person; (ii) any loan, advance
(other than deposits with financial institutions available for withdrawal on
demand), capital contribution or extension of credit to, guarantee or assumption
of debt or purchase or other acquisition of any other Indebtedness of, any
Person by any other Person; or (iii) the purchase, acquisition or investment of
or in any stocks, bonds, mutual funds, notes, debentures or other securities, or
any deposit account, certificate of deposit or other investment of any kind.
“IRS” means the United States Internal Revenue Service.
“Landlord’s Agreement” means a landlord’s waiver, mortgagee’s waiver or bailee’s
waiver, each in form and substance satisfactory to the Administrative Agent, and
providing, among other things (to the extent required by the Administrative
Agent), for waiver of Lien, certain notices and opportunity to cure and access
to Collateral, delivered by a Credit Party in connection with this Agreement, as
the same may from time to time be amended, restated or otherwise modified.

20    

--------------------------------------------------------------------------------

Exhibit 10.14









“LC Commitment Amount” means $15,000,000.
“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, including the Letter of
Credit itself.
“LC Fee” means any of the fees payable pursuant to Section 2.09(b) or Section
2.09(c) in respect of Letters of Credit.
“LC Issuance” means the issuance of any Letter of Credit by the LC Issuer for
the account of an LC Obligor in accordance with the terms of this Agreement, and
shall include any amendment thereto that increases the Stated Amount thereof or
extends the expiry date of such Letter of Credit.
“LC Issuer” means RBS Citizens, N.A. or any of its Affiliates or such other
Lender that agrees to be an LC Issuer hereunder and is approved by the
Administrative Agent. JPMorgan Chase Bank, N.A., shall be an L/C Issuer with
respect to the Letters of Credit to be issued to The Hartford Insurance Company.
“LC Obligor” means, with respect to each LC Issuance, the Borrower or the
Subsidiary Guarantor for whose account such Letter of Credit is issued.
“LC Outstandings” means, at any time, the sum, without duplication, of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the
aggregate amount of all Unpaid Drawings with respect to Letters of Credit.
“LC Participant” has the meaning provided in Section 2.03(g).
“LC Participation” has the meaning provided in Section 2.03(g).
“LC Request” has the meaning provided in Section 2.03(b).
“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement.
“Lender Register” has the meaning provided in Section 2.06(b).
“Letter of Credit” means any Standby Letter of Credit issued by the LC Issuer
under this Agreement pursuant to Section 2.03 for the account of any LC Obligor.
“Leverage Ratio” means, at any date of determination, the ratio of (i)
Consolidated Total Debt as of such date to (ii) Consolidated EBITDA for (x) the
Testing Period then ended (in the case of Section 7.07) or (y) for the most
recently ended Testing Period for which financial statements have been delivered
pursuant to Section 6.01(a) or (b) (in the case of any other Section hereof)
“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof).

21    

--------------------------------------------------------------------------------

Exhibit 10.14









“Loan” means any Revolving Loan.
“Loan Documents” means this Agreement, the Notes, the Guaranty, the Security
Documents, the Fee Letter, the Intercompany Subordination Agreement and each
Letter of Credit and each other LC Document.
“Margin Stock” has the meaning provided in Regulation U.
“Material Adverse Effect” means any or all of the following: (i) any material
adverse effect on the business, operations, property, assets, liabilities, or
condition (financial or otherwise) of the Borrower or the Borrower and its
Subsidiaries, taken as a whole; (ii) any material adverse effect on the ability
of the Borrower and the other Credit Parties, taken as a whole, to perform their
obligations under any of the Loan Documents to which they are party; (iii) any
material adverse effect on the validity, effectiveness or enforceability, as
against any Credit Party, of any of the Loan Documents to which it is a party;
(iv) any material adverse effect on the rights and remedies of the
Administrative Agent or any Lender under any Loan Document; or (v) any material
adverse effect on the validity, perfection or priority of any Lien in favor of
the Administrative Agent on any material portion of the Collateral.
“Material Indebtedness” means, as to the Borrower or any of its Subsidiaries,
any particular Indebtedness of the Borrower or such Subsidiary (including any
Guaranty Obligations) in excess of the aggregate principal amount of $1,250,000.
“Material Indebtedness Agreement” means any agreement governing or evidencing
any Material Indebtedness.
“Material Subsidiary” means any Subsidiary of the Borrower other than an
Immaterial Subsidiary.
“Maximum Rate” has the meaning provided in Section 11.23.
“Microsoft Licensing Agreement” means the Enterprise Agreement, dated on or
about February 20, 2009, between the Borrower and Microsoft Licensing, G.P.
“Minimum Borrowing Amount” means (i) with respect to any Base Rate Loan,
$250,000, with minimum increments thereafter of $50,000, and (ii) with respect
to any Eurodollar Loan, $500,000, with minimum increments thereafter of
$250,000.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the LC Issuer with respect to Letters of Credit
issued and outstanding at such time and (ii) otherwise, an amount determined by
the Administrative Agent and the LC Issuer in their sole discretion.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Mortgage” means a Mortgage, Deed of Trust or other instrument in form and
substance reasonably satisfactory to the Administrative Agent, executed by a
Credit Party with respect to a Mortgaged Real Property, as the same may from
time to time be amended, restated or otherwise modified.
“Mortgaged Real Property” means any parcel of Real Property that shall become
subject to a Mortgage after the Closing Date, in each case together with all of
such Credit Party’s right, title and interest in the improvements and buildings
thereon and all appurtenances, easements or other rights belonging thereto.

22    

--------------------------------------------------------------------------------

Exhibit 10.14









“Multi-Employer Plan” means a multi-employer plan, as defined in Section
4001(a)(3) of ERISA to which the Borrower or any Subsidiary of the Borrower or
any ERISA Affiliate is making or accruing an obligation to make contributions or
has within any of the preceding five plan years made or accrued an obligation to
make contributions.
“Multiple Employer Plan” means an employee benefit plan, other than a
Multi-Employer Plan, to which the Borrower or any Subsidiary of the Borrower or
any ERISA Affiliate, and one or more employers other than the Borrower or a
Subsidiary of the Borrower or an ERISA Affiliate, is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to which the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan.
“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the Borrower and its Subsidiaries in the form prepared for presentation to
senior management thereof (and consistent with the form of periodic report being
provided to senior management for the fiscal periods prior to the Closing Date)
for the applicable fiscal quarter or fiscal year and for the period from the
beginning of the then current fiscal year to the end of such period to which
such financial statements relate, with comparison to and variances from the
immediately preceding period. So long as the Borrower is subject to the filing
requirements of the 1934 Act, the Management Discussion and Analysis section of
its filings on Forms 10-K and 10-Q, and reports consistent with such section,
shall be deemed to be in form satisfactory for the purposes hereof.
“Net Cash Proceeds” means, with respect to (i) any Asset Sale, the Cash Proceeds
resulting therefrom net of (A) reasonable and customary expenses of sale
incurred in connection with such Asset Sale, and other reasonable and customary
fees and expenses incurred, and all state and local taxes paid or reasonably
estimated to be payable by such person as a consequence of such Asset Sale, and
the payment of principal, premium and interest of Indebtedness (other than the
Obligations) secured by the asset that is the subject of such Asset Sale, and
required to be, and that is, repaid under the terms thereof as a result of such
Asset Sale, and (B) incremental federal, state and local income taxes paid or
payable as a result thereof; (ii) any Event of Loss, the Cash Proceeds resulting
therefrom net of (A) reasonable and customary expenses incurred in connection
with such Event of Loss, and local taxes paid or reasonably estimated to be
payable by such person as a consequence of such Event of Loss and the payment of
principal, premium and interest of Indebtedness (other than the Obligations)
secured by the asset that is the subject of the Event of Loss and required to
be, and that is, repaid under the terms thereof as a result of such Event of
Loss, and (B) incremental federal, state and local income taxes paid or payable
as a result thereof; and (iii) the incurrence or issuance of any Indebtedness,
the Cash Proceeds resulting therefrom net of reasonable and customary fees and
expenses incurred in connection therewith and net of the repayment or payment of
any Indebtedness or obligation intended to be repaid or paid with the proceeds
of such Indebtedness; in the case of each of clauses (i), (ii) and (iii), to the
extent, but only to the extent, that the amounts so deducted are (x) actually
paid to a Person that, except in the case of reasonable out-of-pocket expenses,
is not an Affiliate of such Person or any of its Subsidiaries and (y) properly
attributable to such transaction or to the asset that is the subject thereof.
“1934 Act” means the Securities Exchange Act of 1934, as amended.
“Non-Consenting Lender” has the meaning provided in Section 11.12(f).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Increasing Lender” has the meaning provided in Section 2.15(a) hereof.

23    

--------------------------------------------------------------------------------

Exhibit 10.14









“Note” means a Revolving Facility Note.
“Notice of Borrowing” has the meaning provided in Section 2.04(b).
“Notice of Continuation or Conversion” has the meaning provided in Section
2.08(b).
“Notice Office” means the office of the Administrative Agent at 28 State Street,
Boston, Massachusetts 02109, Attention: Kalens Herold (facsimile: 855-215-0786),
or such other office as the Administrative Agent may designate in writing to the
Borrower from time to time.
“Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrower or any other Credit Party to the
Administrative Agent, any Lender, any Affiliate of any Lender, the LC Issuer,
any Designated Hedge Creditor or any Designated Banking Services Creditor
pursuant to the terms of this Agreement, any other Loan Document, any Designated
Hedge Agreement or any Designated Banking Services Agreement (including, but not
limited to, interest and fees that accrue after the commencement by or against
any Credit Party of any insolvency proceeding, regardless of whether allowed or
allowable in such proceeding or subject to an automatic stay under Section
362(a) of the Bankruptcy Code). Without limiting the generality of the foregoing
description of Obligations, the Obligations include (i) the obligation to pay
principal, interest, Letter of Credit commissions, charges, expenses, fees,
reasonable attorneys’ fees and disbursements, indemnities and other amounts
payable by the Credit Parties under any Loan Document, (ii) Banking Services
Obligations, (iii) Hedging Obligations and (iv) the obligation to reimburse any
amount in respect of any of the foregoing that the Administrative Agent, any
Lender or any Affiliate, or any Designated Hedge Creditor or any Designated
Banking Services Creditor, in connection with the terms of any Loan Document,
may elect to pay or advance on behalf of the Credit Parties. Anything in the
foregoing to the contrary notwithstanding, Excluded Hedging Obligations shall
not constitute Obligations.
“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.
“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and, in the case of any partnership, includes any
partnership agreement and any amendments to any of the foregoing.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.05).
“Participant Register” has the meaning provided in Section 11.06(b).

24    

--------------------------------------------------------------------------------

Exhibit 10.14









“Payment Office” means the office of the Administrative Agent at 28 State
Street, Boston, Massachusetts 02109, Attention: Kalens Herold (facsimile:
855-215-0786), or such other office as the Administrative Agent may designate in
writing to the Borrower from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.
“Perfection Certificate” has the meaning provided in the Security Agreement.
“Permitted Acquisition” means any Acquisition as to which all of the following
conditions are satisfied:
(i)    such Acquisition involves a line or lines of business that is or are
complementary to the lines of business in which the Borrower and its
Subsidiaries, considered as an entirety, are engaged on the Closing Date;
(ii)    the Borrower shall have furnished to the Administrative Agent at least
10 Business Days prior to the consummation of such Acquisition (or such shorter
period of time as the Administrative Agent may agree) (A) an executed term sheet
and/or commitment letter (setting forth in reasonable detail the terms and
conditions of such Acquisition) and, at the request of the Administrative Agent,
such other information and documents that the Administrative Agent may request,
including, without limitation, executed counterparts of the respective
agreements, instruments or other documents pursuant to which such Acquisition is
to be consummated (including, without limitation, any related management,
non-compete, employment, option or other material agreements and any
environmental reports), any schedules to such agreements, instruments or other
documents and all other material ancillary agreements, instruments or other
documents to be executed or delivered in connection therewith, (B) if the
Consideration for such Acquisition exceeds $10,000,000, pro forma financial
statements of the Borrower and its Subsidiaries giving effect to the
consummation of such Acquisition and (C) copies of such other agreements,
instruments or other documents (other than the Loan Documents required by
Section 6.10) as the Administrative Agent shall reasonably request;
(iii)    such Acquisition shall be effected in such a manner so that the
acquired Equity Interests or assets are owned either by a Credit Party or a
Person that will become a Credit Party in accordance with Section 6.09 and, if
effected by merger or consolidation involving a Credit Party, such Credit Party
shall be the continuing or surviving Person or the continuing or surviving
Person shall become a Credit Party upon the effectiveness of such merger or
consolidation;
(iv)    the aggregate Consideration for each Acquisition shall not exceed
$15,000,000;
(v)    no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition;
(vi)    the Borrower would, after giving effect to such Acquisition, on a pro
forma basis (as determined in accordance with subpart (vii) below whether or not
a certificate is required pursuant to such subpart (vii)), be in compliance with
the financial covenants contained in Section 7.07;
(vii)    at least five Business Days prior to the consummation of any such
Acquisition in which the Consideration exceeds $10,000,000, the Borrower shall
have delivered to the Administrative Agent and the Lenders (A) a certificate of
an Authorized Officer demonstrating, in

25    

--------------------------------------------------------------------------------

Exhibit 10.14









reasonable detail, the computation of the financial covenants referred to in
Section 7.07 on a pro forma basis, such pro forma ratios being determined as if
(y) such Acquisition had been completed at the beginning of the most recent
Testing Period for which financial information for the Borrower and the business
or Person to be acquired, is available, and (z) any such Indebtedness, or other
Indebtedness incurred to finance such Acquisition, had been outstanding for such
entire Testing Period, and (B) historical financial statements relating to the
business or Person to be acquired evidencing positive EBITDA on a pro forma
basis (with such adjustments to which the Administrative Agent may agree) for
the four fiscal quarter period most recently ended prior to the date of the
Acquisition and such other information as the Administrative Agent may
reasonably request;
(viii)    all transactions in connection with such Acquisition shall be
consummated, in all material respects, in accordance with all applicable laws;
(ix)    the Acquisition shall have been approved by the board of directors or
other governing body of the Person the Equity Interests or assets of which are
proposed to be acquired;
(x)    as of the date of the Acquisition, a Financial Officer shall provide a
certificate to the Administrative Agent and the Lenders certifying as to the
matters set forth in the foregoing clauses;
(xi)    immediately after giving effect to such Acquisition, any acquired or
newly formed Subsidiary shall be a wholly-owned Subsidiary and shall take all
actions required to be taken pursuant to Section 6.09 and Section 6.10 (or
within 30 days of such Acquisition in the case of Section 6.10(c)); and
(xii)    immediately after giving effect to the Acquisition, the Credit Parties’
unrestricted cash, together with Revolving Availability, shall be no less than
$10,000,000.
“Permitted Acquisition Agreement” means each stock purchase agreement, asset
purchase agreement or other agreement entered into by the Borrower or any of its
Subsidiaries in connection with any Permitted Acquisition, in each case as
amended, supplemented or otherwise modified from time to time.
“Permitted Acquisition Documentation” means, collectively, each Permitted
Acquisition Agreement and all schedules, exhibits and annexes thereto and all
side letters and agreements (including without limitation all non‑competition
agreements) affecting the terms thereof or entered into in connection therewith,
in each case as amended, supplemented or otherwise modified from time to time.
“Permitted Creditor Investment” means any securities (whether debt or equity)
received by the Borrower or any of its Subsidiaries in connection with the
bankruptcy or reorganization of any customer or supplier of the Borrower or any
such Subsidiary and in settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business.
“Permitted Foreign Subsidiary Loans and Investments” means (i) loans and
investments by a Credit Party to or in a Foreign Subsidiary made on or after the
Closing Date in the ordinary course of business, so long as the aggregate amount
of all such loans and investments by all Credit Parties does not, at any time,
exceed (A) $5,000,000, minus (B) the Dollar equivalent of the amount of
Indebtedness of Foreign Subsidiaries guaranteed by the Credit Parties pursuant
to subpart (ii) of this definition; and (ii) loans to a Foreign Subsidiary by
any Person (other than the Borrower or any of its Subsidiaries), and any
guaranty of such loans by a Credit Party, so long as the aggregate principal
amount of all such loans does not at any time exceed $5,000,000.

26    

--------------------------------------------------------------------------------

Exhibit 10.14









“Permitted Lien” means any Lien permitted by Section 7.03.
“Permitted Refinancing” means as to any Indebtedness, the incurrence of other
Indebtedness (“Refinancing Indebtedness”) to refinance, extend, renew, defease,
restructure, replace or refund (collectively, “refinance”) such existing
Indebtedness; provided that, in the case of such other Indebtedness, the
following conditions are satisfied: (a) the weighted average life to maturity of
such Refinancing Indebtedness shall be greater than or equal to the remaining
weighted average life to maturity of the Indebtedness being refinanced; (b) the
principal amount of such Refinancing Indebtedness shall not exceed the principal
amount (including any accreted or capitalized amount) then outstanding of the
Indebtedness being refinanced, plus any required premiums and other reasonable
amounts paid, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal or extension; (c) no Person that
is the Borrower or any Subsidiary shall be an obligor on such Refinancing
Indebtedness unless such Person was an obligor on the Indebtedness being
refinanced; (d) the security, if any, for the Refinancing Indebtedness shall be
the same as, or less extensive than, that for the Indebtedness being refinanced;
(e) if the Indebtedness being refinanced, or the Lien securing such
Indebtedness, is subordinated to the Obligations or to the Liens granted under
the Security Documents, the Refinancing Indebtedness, and the Liens thereof,
shall also be subordinated on terms no less favorable than the Indebtedness
being refinanced and the holders of such Refinancing Indebtedness shall have
entered into any subordination or intercreditor agreements reasonably acceptable
to the Administrative Agent evidencing such subordination; and (f) no material
terms (other than interest rate and fees) applicable to such Refinancing
Indebtedness or, if applicable, the related security or guarantees of such
Refinancing Indebtedness (including covenants, events of default, remedies,
acceleration rights) shall be more favorable to the lenders under such
Refinancing Indebtedness than the terms that are applicable under the
instruments and documents governing the Indebtedness being refinanced.
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, central bank, trust or other enterprise
or any governmental or political subdivision or any agency, department or
instrumentality thereof.
“Plan” means any Multi-Employer Plan, Multiple Employer Plan or Single-Employer
Plan.
“Platform” has the meaning provided in Section 9.16(b).
“primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations.”
“primary obligor” has the meaning provided in the definition of “Guaranty
Obligations.”
“Prohibited Transaction” means a transaction with respect to a Plan that is
prohibited under Section 4975 of the Code or Section 406 of ERISA and not exempt
under Section 4975 of the Code or Section 408 of ERISA.
“Public Lender” has the meaning provided in Section 9.16(b).
“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.
“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.





27    

--------------------------------------------------------------------------------

Exhibit 10.14









“Recipient” means (i) the Administrative Agent, (ii) any Lender, and (iii) the
LC Issuer, as applicable.
“Refinancing Indebtedness” has the meaning specified in the definition of
“Permitted Refinancing”.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
“Remedial Action” means all actions any Environmental Law requires any Credit
Party to: (i) clean up, remove, remediate, contain, treat, monitor, assess,
evaluate or in any other way address Hazardous Materials in the environment;
(ii) prevent or minimize a release or threatened release of Hazardous Materials
so they do not migrate or endanger or threaten to endanger public health or
welfare or the environment; (iii) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(iv) perform any other actions authorized by 42 U.S.C. § 9601.
“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsection .22, .23, .25, .27, .28,
.29, .30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of PBGC Regulation
Section 4043.
“Required Lenders” means Lenders whose Revolving Facility Exposure and Unused
Revolving Commitments constitute more than 50% of the sum of the Aggregate
Revolving Facility Exposure and the Unused Total Revolving Commitment. If there
are only two Lenders and neither Lender is a Defaulting Lender, “Required
Lenders” shall mean both Lenders. The Revolving Facility Exposure and Unused
Revolving Commitments of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.
“Restricted Payment” means (i) any Capital Distribution, (ii) any amount paid by
the Borrower or any of its Subsidiaries in repayment, redemption, retirement,
repurchase, direct or indirect, of any Subordinated Indebtedness, or (iii) any
voluntary or mandatory prepayment of principal of any Material Indebtedness
(other than the Loans).
“Revolving Availability” means, at the time of determination, (i) the sum of all
Revolving Commitments at such time less (ii) the sum of (a) the principal amount
of Revolving Loans made and outstanding at such time and (b) the LC Outstandings
at such time.
“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan by the Borrower from all of the Lenders having Revolving
Commitments in respect thereof on a pro rata basis on a given date (or resulting
from Conversions or Continuations on a given date) in the same currency, having
in the case of any Eurodollar Loans, the same Interest Period.
“Revolving Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name in Schedule 1 hereto as its “Revolving Commitment”
or in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount set forth in such Assignment Agreement, as such
commitment may be reduced from time to time pursuant to Section 2.10, increased
from time to

28    

--------------------------------------------------------------------------------

Exhibit 10.14









time pursuant to Section 2.15, or adjusted from time to time as a result of
assignments to or from such Lender pursuant to Section 11.06.
“Revolving Facility” means the credit facility established under Section 2.02
pursuant to the Revolving Commitments of the Lenders.
“Revolving Facility Availability Period” means the period from the Closing Date
until the Revolving Facility Termination Date.
“Revolving Facility Exposure” means, for any Lender at any time, the sum of (i)
the principal amount of Revolving Loans made by such Lender and outstanding at
such time, and (ii) such Lender’s share of the LC Outstandings at such time.
“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A hereto.
“Revolving Facility Percentage” means, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment, provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Facility Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination (but giving effect to subsequent assignments). The Revolving
Facility Percentage of each Lender as of the Closing Date is set forth on
Schedule 1 hereto.
“Revolving Facility Termination Date” means the earlier of (i) April 16, 2018,
or (ii) the date that the Revolving Commitments have been terminated pursuant to
Section 8.02.
“Revolving Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.02.
“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or any Subsidiary of the Borrower of
any property (except for temporary leases for a term, including any renewal
thereof, of not more than one year and except for leases between the Borrower
and a Subsidiary or between Subsidiaries), which property has been or is to be
sold or transferred by the Borrower or such Subsidiary to such Person.
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.
“SEC” means the United States Securities and Exchange Commission.
“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.
“Secured Creditors” has the meaning provided in the Security Agreement.
“Securities Account” has the meaning set forth in the Security Agreement.
“Security Agreement” has the meaning provided in Section 4.01(iv).



29    

--------------------------------------------------------------------------------

Exhibit 10.14









“Security Documents” means the Security Agreement, each Mortgage, each
Landlord’s Agreement, each Additional Security Document, any UCC financing
statement, any Control Agreement, any Collateral Assignment of Acquisition
Documents, any Collateral Assignment, any Perfection Certificate and any
document pursuant to which any Lien is granted or perfected by any Credit Party
to the Administrative Agent as security for any of the Obligations.
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, to which the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate is making or accruing an obligation to make contributions
or, in the event that any such plan has been terminated, to which the Borrower,
any Subsidiary of the Borrower or any ERISA Affiliate made or accrued an
obligation to make contributions during any of the five plan years preceding the
date of termination of such plan.
“SPC” has the meaning provided in Section 11.06(e).
“Standard Permitted Lien” means any of the following:
(i)     Liens for taxes not yet delinquent or Liens for taxes, assessments or
governmental charges being contested in good faith and by appropriate
proceedings for which adequate reserves in accordance with GAAP have been
established;
(ii)     Liens in respect of property or assets imposed by law that were
incurred in the ordinary course of business, such as carriers’, suppliers’,
warehousemen’s, materialmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business, that do not in the aggregate
materially detract from the value of such property or assets or materially
impair the use thereof in the operation of the business of the Borrower or any
of its Subsidiaries and do not secure any Indebtedness;
(iii)     Liens created by this Agreement or the other Loan Documents;
(iv)     Liens arising from judgments, decrees or attachments not resulting in
an Event of Default under Section 8.01(h);
(v)     Liens (other than any Lien imposed by ERISA) incurred or deposits made
in the ordinary course of business in connection with workers compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens, and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, appeal, customs, performance
and return-of-money bonds and other similar obligations, incurred in the
ordinary course of business (exclusive of obligations in respect of the payment
for borrowed money), whether pursuant to statutory requirements, common law or
consensual arrangements;
(vi)     leases or subleases granted in the ordinary course of business to
others not interfering in any material respect with the business of the Borrower
or any of its Subsidiaries and any interest or title of a lessor under any lease
not in violation of this Agreement;
(vii)     easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other persons, and obligations
contained in similar instruments, in each case that do not secure Indebtedness
and do not involve, and are not likely to involve at any future time, either
individually or in the aggregate, (A) a substantial and prolonged interruption
or disruption of the business activities of the Borrower and its Subsidiaries
considered as an entirety, or (B) a Material Adverse Effect;



30    

--------------------------------------------------------------------------------

Exhibit 10.14









(viii)     Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease) not in violation of
the requirements of this Agreement, provided that such Liens are only in respect
of the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor); and
(ix)     rights of consignors of goods, whether or not perfected by the filing
of a financing statement under the UCC.
“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.
“Stated Amount” of each Letter of Credit shall mean the maximum amount available
to be drawn thereunder (regardless of whether any conditions or other
requirements for drawing could then be met).
“Subordinated Debt Documents” means, collectively, any loan agreements,
indentures, note purchase agreements, promissory notes, guarantees and other
instruments and agreements evidencing the terms of any Subordinated
Indebtedness.
“Subordinated Indebtedness” means any Indebtedness that has been subordinated to
the prior payment in full of all of the Obligations pursuant to a written
agreement or written terms acceptable to the Administrative Agent.
“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person directly or indirectly
through Subsidiaries, owns more than 50% of the Equity Interests of such Person
at the time or in which such Person, one or more other Subsidiaries of such
Person or such Person and one or more Subsidiaries of such Person, directly or
indirectly, has the power to direct the policies, management and affairs
thereof. Unless otherwise expressly provided, all references herein to
“Subsidiary” shall mean a Subsidiary of the Borrower.
“Subsidiary Guarantor” means any Subsidiary that is or hereafter becomes a party
to the Guaranty. Schedule 2 hereto lists each Subsidiary Guarantor as of the
Closing Date.
“Syndication Agent” has the meaning provided in the first paragraph of this
Agreement.
“Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for federal income tax purposes.
“Synthetic Lease Obligations” means, as to any person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capitalized Lease Obligations.





31    

--------------------------------------------------------------------------------

Exhibit 10.14









“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Testing Period” means a single period consisting of the four consecutive fiscal
quarters of the Borrower then last ended (whether or not such quarters are all
within the same fiscal year), except that if a particular provision of this
Agreement indicates that a Testing Period shall be of a different specified
duration, such Testing Period shall consist of the particular fiscal quarter or
quarters then last ended that are so indicated in such provision.
“Title Company” has the meaning specified in Section 6.10(c)(i).
“Title Policy” has the meaning specified in Section 6.10(c)(i).
“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Lenders as the same may be decreased pursuant to Section 2.10(c) hereof or
increased pursuant to Section 2.15 hereof. As of the Closing Date, the amount of
the Total Revolving Commitment is $75,000,000.
“Transaction Documents” means, collectively, the Loan Documents and includes all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.
“Transactions” means the transactions contemplated by the Transaction Documents.
“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto, which in each case shall be a Base
Rate Loan or a Eurodollar Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time. Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the
Commonwealth of Massachusetts.
“Unfunded Benefit Liabilities” of any Plan means the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
“United States” and “U.S.” each means United States of America.
“Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar amount of the draws made on such Letter of Credit that have not been
reimbursed by the Borrower or the applicable LC Obligor or converted to a
Revolving Loan pursuant to Section 2.03(f)(i), and, in each case, all interest
that accrues thereon pursuant to this Agreement.
“Unused Revolving Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Revolving Commitment at such time over (ii) such Lender’s
Revolving Facility Exposure at such time.
“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time.
“U.S. Borrower” means any Borrower that is a U.S. Person.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

32    

--------------------------------------------------------------------------------

Exhibit 10.14











“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.03(g)(ii)(B).


“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.
“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
other similar governing body of such Person.
“Withholding Agent” means any Credit Party and the Administrative Agent.
Section 1.02    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each
means “to but excluding” and the word “through” means “through and including.”
Section 1.03    Accounting Terms. Except as otherwise specifically provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that if the
Borrower notifies the Administrative Agent and the Lenders that the Borrower
wishes to amend any covenant in Article VII to eliminate the effect of any
change in GAAP that occurs after the Closing Date on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VII for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower, the Administrative Agent and the Required Lenders; the Borrower,
the Administrative Agent and the Lenders agreeing to enter into negotiations to
amend any such covenant immediately upon receipt from any party entitled to send
such notice. Notwithstanding the foregoing, (i) all financial statements
delivered hereunder shall be prepared, and all financial covenants contained
herein shall be calculated, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof, (ii) in the event of any accounting change that requires all
leases to be treated as Capital Leases, (A) all financial statements delivered
hereunder shall be prepared in accordance with GAAP, giving effect to such
accounting change, (B) the covenants set forth in Section 7.07 shall be
calculated without giving effect to such accounting change, and (C) the Borrower
shall provide reconciliations, in form and substance reasonably satisfactory to
the Administrative Agent, reflecting such calculation together with each
Compliance Certificate.
Section 1.04    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (b) any reference herein to any Person shall be construed to
include such

33    

--------------------------------------------------------------------------------

Exhibit 10.14









Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Sections, Schedules and Exhibits shall be construed to
refer to Sections of, and Schedules and Exhibits to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all Real Property, tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, and
interests in any of the foregoing, and (f) any reference to a statute, rule or
regulation is to that statute, rule or regulation as now enacted or as the same
may from time to time be amended, re-enacted or expressly replaced.

ARTICLE II.

THE TERMS OF THE CREDIT FACILITY
Section 2.01    Establishment of the Credit Facility. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Loan Documents, the Administrative Agent, the Lenders and the LC Issuer
agree to establish the Credit Facility for the benefit of the Borrower;
provided, however, that at no time will (i) the Aggregate Revolving Facility
Exposure exceed the Total Revolving Commitment, or (ii) the Revolving Facility
Exposure of any Lender exceed the aggregate amount of such Lender’s Revolving
Commitment.
Section 2.02    Revolving Facility. During the Revolving Facility Availability
Period, each Lender severally, and not jointly, agrees, on the terms and
conditions set forth in this Agreement, to make a Revolving Loan or Revolving
Loans to the Borrower from time to time pursuant to such Lender’s Revolving
Commitment, which Revolving Loans: (i) may, except as set forth herein, at the
option of the Borrower, be incurred and maintained as, or Converted into,
Revolving Loans that are Base Rate Loans or Eurodollar Loans, in each case
denominated in Dollars, provided that all Revolving Loans made as part of the
same Revolving Borrowing shall consist of Revolving Loans of the same Type; (ii)
may be repaid or prepaid and reborrowed in accordance with the provisions
hereof; and (iii) shall not be made if, after giving effect to any such
Revolving Loan, (A) the Revolving Facility Exposure of any Lender would exceed
such Lender’s Revolving Commitment, (B) the Aggregate Revolving Facility
Exposure would exceed the Total Revolving Commitment, or (C) the Borrower would
be required to prepay Loans or Cash Collateralize Letters of Credit pursuant to
Section 2.11(b). The Revolving Loans to be made by each Lender will be made by
such Lender on a pro rata basis based upon such Lender’s Revolving Facility
Percentage of each Revolving Borrowing, in each case in accordance with Section
2.05 hereof.
Section 2.03    Letters of Credit.
(a)    LC Issuances. During the Revolving Facility Availability Period, the
Borrower may request the LC Issuer at any time and from time to time to issue,
for the account of the Borrower or any Subsidiary, and subject to and upon the
terms and conditions herein set forth, the LC Issuer agrees to issue from time
to time Letters of Credit denominated and payable in Dollars and in each case in
such form as may be approved by the LC Issuer and the Administrative Agent;
provided, however, that notwithstanding the foregoing, no LC Issuance shall be
made if, after giving effect thereto, (i) the LC Outstandings would exceed the
LC Commitment Amount, (ii) the Revolving Facility Exposure of any Lender would
exceed such Lender’s Revolving Commitment, (iii) the Aggregate Revolving
Facility Exposure would exceed the Total Revolving Commitment, or (iv) the
Borrower would be required to prepay Loans or Cash Collateralize Letters of
Credit pursuant to Section 2.11(b) hereof. Subject to Section 2.03(c) below,
each Letter of Credit shall have an expiry date (including any renewal periods)
occurring not later than the earlier of (y) one year from the date

34    

--------------------------------------------------------------------------------

Exhibit 10.14









of issuance thereof, or (z) five (5) Business Days prior to the Revolving
Facility Termination Date.
(b)    LC Requests. Whenever the Borrower desires that a Letter of Credit be
issued for its account or the account of any eligible LC Obligor, the Borrower
shall give the Administrative Agent and the LC Issuer written or telephonic
notice (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Administrative Agent) which, if in the form of written notice,
shall be substantially in the form of Exhibit B-3 (each such request, an “LC
Request”), or transmit by electronic communication (if arrangements for doing so
have been approved by the LC Issuer), prior to 2:00 P.M. (local time at the
Notice Office) at least three Business Days (or such shorter period as may be
acceptable to the LC Issuer) prior to the proposed date of issuance (which shall
be a Business Day), which LC Request shall include such supporting documents
that the LC Issuer customarily requires in connection therewith (including, in
the case of a Letter of Credit for an account party other than the Borrower, an
application for, and if applicable a reimbursement agreement with respect to,
such Letter of Credit). In the event of any inconsistency between any of the
terms or provisions of any LC Document and the terms and provisions of this
Agreement respecting Letters of Credit, the terms and provisions of this
Agreement shall control.
(c)    Auto-Renewal Letters of Credit. If an LC Obligor so requests in any
applicable LC Request, the LC Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions; provided, however, that any Letter of
Credit that has automatic renewal provisions must permit the LC Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Once any such Letter
of Credit that has automatic renewal provisions has been issued, the Lenders
shall be deemed to have authorized (but may not require) the LC Issuer to permit
the renewal of such Letter of Credit at any time to an expiry date not later
than five (5) Business Days prior to the Revolving Facility Termination Date;
provided, however, that the LC Issuer shall not permit any such renewal if (i)
the LC Issuer has determined that it would have no obligation at such time to
issue such Letter of Credit in its renewed form under the terms hereof, or (ii)
it has received notice (which may be by telephone or in writing) on or before
the day that is two (2) Business Days before the scheduled renewal date from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied.
(d)    Applicability of ISP98. Unless otherwise expressly agreed by the LC
Issuer and the applicable LC Obligor, when a Letter of Credit is issued, the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each such Letter of Credit.
(e)    Notice of LC Issuance. The LC Issuer shall, on the date of each LC
Issuance by it, give the Administrative Agent, each Lender and the Borrower
written notice of such LC Issuance, accompanied by a copy to the Administrative
Agent of the Letter of Credit or Letters of Credit issued by it.
(f)    Reimbursement Obligations.
(i)    The Borrower hereby agrees to reimburse (or cause any LC Obligor for
whose account a Letter of Credit was issued to reimburse) the LC Issuer, by
making payment directly to the LC Issuer in immediately available funds at the
payment office of the LC Issuer, for any Unpaid Drawing with respect to any
Letter of Credit immediately after, and in any event on the date on which, the
LC Issuer notifies the Borrower (or any such other LC Obligor for whose account
such Letter of Credit was issued) of such payment or disbursement (which notice
to the Borrower (or such other LC Obligor) shall be delivered reasonably
promptly after any such payment or

35    

--------------------------------------------------------------------------------

Exhibit 10.14









disbursement), such payment to be made in Dollars in which such Letter of Credit
is denominated, with interest on the amount so paid or disbursed by the LC
Issuer, to the extent not reimbursed prior to 1:00 P.M. (local time at the
payment office of the LC Issuer) on the date of such payment or disbursement,
from and including the date paid or disbursed to but not including the date the
LC Issuer is reimbursed therefor at a rate per annum that shall be the rate then
applicable to Revolving Loans pursuant to Section 2.07(a) that are Base Rate
Loans or, if not reimbursed on the date of such payment or disbursement, at the
Default Rate, any such interest also to be payable on demand. If by 11:00 A.M.
on the Business Day immediately following notice to it of its obligation to make
reimbursement in respect of an Unpaid Drawing, the Borrower or the relevant LC
Obligor has not made such reimbursement out of its available cash on hand or, in
the case of the Borrower, a contemporaneous Borrowing hereunder (if such
Borrowing is otherwise available to the Borrower), (x) the Borrower will in each
case be deemed to have given a Notice of Borrowing for Revolving Loans that are
Base Rate Loans in an aggregate principal amount sufficient to reimburse such
Unpaid Drawing (and the Administrative Agent shall promptly give notice to the
Lenders of such deemed Notice of Borrowing), (y) the Lenders shall, unless they
are legally prohibited from doing so, make the Revolving Loans contemplated by
such deemed Notice of Borrowing (which Revolving Loans shall be considered made
under Section 2.02), and (z) the proceeds of such Revolving Loans shall be
disbursed directly to the LC Issuer to the extent necessary to effect such
reimbursement and repayment of the Unpaid Drawing, with any excess proceeds to
be made available to the Borrower in accordance with the applicable provisions
of this Agreement.
(ii)    Obligations Absolute. Each LC Obligor’s obligation under this Section to
reimburse the LC Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that such LC Obligor may have or have had against the LC Issuer, the
Administrative Agent or any Lender, including, without limitation, any defense
based upon the failure of any drawing under a Letter of Credit to conform to the
terms of the Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing; provided, however, that no LC
Obligor shall be obligated to reimburse the LC Issuer for any wrongful payment
made by the LC Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of the LC
Issuer.
(g)    LC Participations.
(i)    Immediately upon each LC Issuance, the LC Issuer shall be deemed to have
sold and transferred to each Lender with a Revolving Commitment, and each such
Lender (each an “LC Participant”) shall be deemed irrevocably and
unconditionally to have purchased and received from the LC Issuer, without
recourse or warranty, an undivided interest and participation (an “LC
Participation”), to the extent of such Lender’s Revolving Facility Percentage of
the Stated Amount of such Letter of Credit in effect at such time of issuance,
in such Letter of Credit, each substitute Letter of Credit, each drawing made
thereunder, the obligations of any LC Obligor under this Agreement with respect
thereto (although LC Fees relating thereto shall be payable directly to the
Administrative Agent for the account of the Lenders as provided in Section 2.09
and the LC Participants shall have no right to receive any portion of any fees
of the nature contemplated by Section 2.09(c) or Section 2.09(d)), the
obligations of any LC Obligor under any LC Documents pertaining thereto, and any
security for, or guaranty pertaining to, any of the foregoing.



36    

--------------------------------------------------------------------------------

Exhibit 10.14









(ii)    In determining whether to pay under any Letter of Credit, the LC Issuer
shall not have any obligation relative to the LC Participants other than to
determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by the LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for the LC Issuer any resulting liability.
(iii)    If the LC Issuer makes any payment under any Letter of Credit and the
applicable LC Obligor shall not have reimbursed such amount in full to the LC
Issuer pursuant to Section 2.03(f), the LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each LC
Participant of such failure, and each LC Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of the LC
Issuer, the amount of such LC Participant’s Revolving Facility Percentage of
such payment in Dollars and in same-day funds; provided, however, that no LC
Participant shall be obligated to pay to the Administrative Agent its Revolving
Facility Percentage of such unreimbursed amount for any wrongful payment made by
the LC Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of the LC Issuer
as determined by a final non-appealable judgment of a court of competent
jurisdiction. If the Administrative Agent so notifies any LC Participant
required to fund a payment under a Letter of Credit prior to 11:00 A.M. (local
time at its Notice Office) on any Business Day, such LC Participant shall make
available to the Administrative Agent for the account of the LC Issuer such LC
Participant’s Revolving Facility Percentage of the amount of such payment on
such Business Day in same-day funds. If and to the extent such LC Participant
shall not have so made its Revolving Facility Percentage of the amount of such
payment available to the Administrative Agent for the account of the LC Issuer,
such LC Participant agrees to pay to the Administrative Agent for the account of
the LC Issuer, forthwith on demand, such amount, together with interest thereon,
for each day from such date until the date such amount is paid to the
Administrative Agent for the account of the LC Issuer at the Federal Funds
Effective Rate. The failure of any LC Participant to make available to the
Administrative Agent for the account of the LC Issuer its Revolving Facility
Percentage of any payment under any Letter of Credit shall not relieve any other
LC Participant of its obligation hereunder to make available to the
Administrative Agent for the account of the LC Issuer its Revolving Facility
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no LC Participant shall be responsible for the failure of
any other LC Participant to make available to the Administrative Agent for the
account of the LC Issuer such other LC Participant’s Revolving Facility
Percentage of any such payment.
(iv)    Whenever the LC Issuer receives a payment of a reimbursement obligation
as to which the Administrative Agent has received for the account of the LC
Issuer any payments from the LC Participants pursuant to subpart (iii) above,
the LC Issuer shall pay to the Administrative Agent and the Administrative Agent
shall promptly pay to each LC Participant that has paid its Revolving Facility
Percentage thereof, in same-day funds, an amount equal to such LC Participant’s
Revolving Facility Percentage of the principal amount thereof and interest
thereon accruing after the purchase of the respective LC Participations, as and
to the extent so received.
(v)    The obligations of the LC Participants to make payments to the
Administrative Agent for the account of the LC Issuer with respect to Letters of
Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all

37    

--------------------------------------------------------------------------------

Exhibit 10.14









circumstances, including, without limitation, any of the following
circumstances:
(A)    any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
(B)    the existence of any claim, set-off defense or other right that any LC
Obligor may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the LC Issuer, any Lender,
or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the applicable LC Obligor and the
beneficiary named in any such Letter of Credit), other than any claim that the
applicable LC Obligor may have against the LC Issuer for gross negligence or
willful misconduct of the LC Issuer in making payment under any applicable
Letter of Credit;
(C)    any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
(D)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or
(E)    the occurrence of any Default or Event of Default.
(vi)    To the extent the LC Issuer is not indemnified by the Borrower or any LC
Obligor, the LC Participants will reimburse and indemnify the LC Issuer, in
proportion to their respective Revolving Facility Percentages, for and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses or disbursements of whatsoever kind or
nature that may be imposed on, asserted against or incurred by the LC Issuer in
performing its respective duties in any way related to or arising out of LC
Issuances by it; provided, however, that no LC Participants shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements resulting from the
LC Issuer’s gross negligence or willful misconduct.
Section 2.04    Notice of Borrowing.
(a)    Time of Notice. Each Borrowing of a Loan (other than a Continuation or
Conversion) shall be made upon notice in the form provided for below which shall
be provided by the Borrower to the Administrative Agent at its Notice Office not
later than (i) in the case of each Borrowing of a Eurodollar Loan, 1:00 P.M.
(local time at its Notice Office) at least three Business Days’ prior to the
date of such Borrowing, and (ii) in the case of each Borrowing of a Base Rate
Loan, prior to 12:00 (noon) (local time at its Notice Office) on the proposed
date of such Borrowing.
(b)    Notice of Borrowing. Each request for a Borrowing (other than a
Continuation or Conversion) shall be made by an Authorized Officer of the
Borrower by delivering written notice of such request substantially in the form
of Exhibit B-1 hereto (each such notice, a “Notice of Borrowing”) or by
telephone (to be confirmed immediately in writing by delivery by an Authorized
Officer of the Borrower of a Notice of Borrowing), and in any event each such
request shall be irrevocable and shall specify (i) the aggregate principal
amount of the Loans to be made pursuant to such Borrowing, (ii) the date of the
Borrowing (which shall be a Business Day), (iii) the Type of Loans such
Borrowing will consist of, and (iv) if applicable,

38    

--------------------------------------------------------------------------------

Exhibit 10.14









the initial Interest Period. Without in any way limiting the obligation of the
Borrower to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
the Borrower entitled to give telephonic notices under this Agreement on behalf
of the Borrower. In each such case, the Administrative Agent’s record of the
terms of such telephonic notice shall be conclusive absent manifest error.
(c)    Minimum Borrowing Amount. The aggregate principal amount of each
Borrowing by the Borrower shall not be less than the Minimum Borrowing Amount.
(d)    Maximum Borrowings. More than one Borrowing may be incurred by the
Borrower on any day; provided, however, that (i) if there are two or more
Borrowings on a single day by the Borrower that consist of Eurodollar Loans,
each such Borrowing shall have a different initial Interest Period, and (ii) at
no time shall there be more than six (6) Borrowings of Eurodollar Loans
outstanding hereunder.
Section 2.05    Funding Obligations; Disbursement of Funds.
(a)    Several Nature of Funding Obligations. The Revolving Commitments of each
Lender hereunder and the obligation of each Lender to make Loan and acquire and
fund LC Participations, as the case may be, are several and not joint
obligations. No Lender shall be responsible for any default by any other Lender
in its obligation to make Loans or fund any participation hereunder and each
Lender shall be obligated to make the Loans provided to be made by it and fund
its participations required to be funded by it hereunder, regardless of the
failure of any other Lender to fulfill any of its Revolving Commitments
hereunder. Nothing herein and no subsequent termination of the Revolving
Commitments pursuant to Section 2.10 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder and in existence from time
to time or to prejudice any rights that the Borrower may have against any Lender
as a result of any default by such Lender hereunder.
(b)    Borrowings Pro Rata. All Revolving Loans made hereunder, and LC
Participations acquired by each Lender, shall be made or acquired, as the case
may be, on a pro rata basis based upon each Lender’s Revolving Facility
Percentage of the amount of such Revolving Borrowing or Letter of Credit in
effect on the date the applicable Revolving Borrowing is to be made or the
Letter of Credit is to be issued.
(c)    Notice to Lenders. The Administrative Agent shall promptly give each
Lender, as applicable, written notice (or telephonic notice promptly confirmed
in writing) of each proposed Borrowing, or Conversion or Continuation thereof,
and LC Issuance, and of such Lender’s proportionate share thereof or
participation therein and of the other matters covered by the Notice of
Borrowing, Notice of Continuation or Conversion, or LC Request, as the case may
be, relating thereto.
(d)    Funding of Loans. No later than 1:00 P.M. (local time at the Payment
Office) on the date specified in each Notice of Borrowing, each Lender will make
available its amount, if any, of each Borrowing requested to be made on such
date to the Administrative Agent at the Payment Office in Dollars and in
immediately available funds and the Administrative Agent promptly will make
available to the Borrower by depositing to its account at the Payment Office (or
such other account as the Borrower shall specify) the aggregate of the amounts
so made available in the type of funds received.
(e)    Advance Funding. Unless the Administrative Agent shall have been notified
by any Lender prior to the date of Borrowing that such Lender does not intend to
make available to the Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of

39    

--------------------------------------------------------------------------------

Exhibit 10.14









Borrowing, and the Administrative Agent, in reliance upon such assumption, may
(in its sole discretion and without any obligation to do so) make available to
the Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender and the Administrative
Agent has made the same available to the Borrower, the Administrative Agent
shall be entitled to recover such corresponding amount from such Lender. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor, the Administrative Agent shall promptly notify the
Borrower, and the Borrower shall immediately pay such corresponding amount to
the Administrative Agent. The Administrative Agent shall also be entitled to
recover from such Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent at a
rate per annum equal to (i) if paid by such Lender, the overnight Federal Funds
Effective Rate or (ii) if paid by the Borrower, the then applicable rate of
interest, calculated in accordance with Section 2.07, for the respective Loans
(but without any requirement to pay any amounts in respect thereof pursuant to
Section 3.02).
Section 2.06    Evidence of Obligations.
(a)    Loan Accounts of Lenders. Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the Obligations of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
(b)    Loan Accounts of Administrative Agent; Lender Register. The
Administrative Agent shall maintain accounts in which it shall record: (i) the
amount of each Loan and Borrowing made hereunder, the Type thereof, the Interest
Period and applicable interest rate; (ii) the amount and other details with
respect to each Letter of Credit issued hereunder; (iii) the amount of any
principal due and payable or to become due and payable from the Borrower to each
Lender hereunder; (iv) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof;
and (v) the other details relating to the Loans, Letters of Credit and other
Obligations. In addition, the Administrative Agent shall maintain a register
(the “Lender Register”) on or in which it will record the names and addresses of
the Lenders, and the Revolving Commitments from time to time of each of the
Lenders. The Administrative Agent will make the Lender Register available to any
Lender or the Borrower upon its request.
(c)    Effect of Loan Accounts, etc. The entries made in the accounts maintained
pursuant to Section 2.06(b) shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided, that the failure of the
Administrative Agent to maintain such accounts or any error (other than manifest
error) therein shall not in any manner affect the obligation of any Credit Party
to repay or prepay the Loans or the other Obligations in accordance with the
terms of this Agreement.
(d)    Notes. Upon request of any Lender, the Borrower will execute and deliver
to such Lender, a Revolving Facility Note with blanks appropriately completed in
conformity herewith to evidence the Borrower’s obligation to pay the principal
of, and interest on, the Revolving Loans made to it by such Lender; provided,
however, that the decision of any Lender to not request a Note shall in no way
detract from the Borrower’s obligation to repay the Loans and other amounts
owing by the Borrower to such Lender.
Section 2.07    Interest; Default Rate.
(a)    Interest on Revolving Loans. The outstanding principal amount of each
Revolving Loan made by each Lender shall bear interest at a fluctuating rate per
annum that shall at all times be equal to (i) during such periods as such
Revolving Loan is a Base Rate Loan, the Base Rate plus the Applicable Revolving

40    

--------------------------------------------------------------------------------

Exhibit 10.14









Loan Margin in effect from time to time and (ii) during such periods as such
Revolving Loan is a Eurodollar Loan, the relevant Adjusted Eurodollar Rate for
such Eurodollar Loan for the applicable Interest Period plus the Applicable
Revolving Loan Margin in effect from time to time.
(b)    Default Interest. Notwithstanding the above provisions, if an Event of
Default has occurred and is continuing, (i) automatically upon an Event of
Default under Section 8.01(i) hereof, and (ii) upon written notice by the
Administrative Agent (which notice the Administrative Agent may give in its
discretion and shall give at the direction of the Required Lenders) upon any
Event of Default not described in clause (i) of this Section 2.07(b), (A) the
principal amount of all Loans outstanding and, to the extent permitted by
applicable law, all overdue interest in respect of each Loan and all fees or
other amounts owed hereunder, shall thereafter bear interest (including post
petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable on demand, at a rate per annum equal to the
Default Rate, and (B) the LC Fees shall be increased by an additional 2% per
annum in excess of the LC Fees otherwise applicable thereto. In addition, if any
amount (other than amounts as to which the foregoing subparts (A) and (B) are
applicable) payable by the Borrower under the Loan Documents is not paid when
due, upon written notice by the Administrative Agent (which notice the
Administrative Agent may give in its discretion and shall give at the direction
of the Required Lenders), such amount shall bear interest, payable on demand, at
a rate per annum equal to the Default Rate.
(c)    Accrual and Payment of Interest. Interest shall accrue from and including
the date of any Borrowing to but excluding the date of any prepayment or
repayment thereof and shall be payable by the Borrower: (i) in respect of each
Base Rate Loan, quarterly in arrears on the last Business Day of each March,
June, September and December: (ii) in respect of each Eurodollar Loan, on the
last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on the dates that are successively
three months after the commencement of such Interest Period; and (iii) in
respect of all Loans, other than Revolving Loans accruing interest at a Base
Rate, on any repayment, prepayment or Conversion (on the amount repaid, prepaid
or Converted), at maturity (whether by acceleration or otherwise), and, after
such maturity, on demand.
(d)    Computations of Interest. All computations of interest on Eurodollar Rate
Loans hereunder shall be made on the actual number of days elapsed over a year
of 360 days. All computations of interest on Base Rate Loans and Unpaid Drawings
hereunder shall be made on the actual number of days elapsed over a year of 365
or 366 days, as applicable.
(e)    Information as to Interest Rates. The Administrative Agent, upon
determining the interest rate for any Borrowing, shall promptly notify the
Borrower and the Lenders thereof. Any changes in the Applicable Revolving Loan
Margin shall be determined by the Administrative Agent in accordance with the
provisions set forth in the definition of “Applicable Revolving Loan Margin” and
the Administrative Agent will promptly provide notice of such determinations to
the Borrower and the Lenders. Any such determination by the Administrative Agent
shall be conclusive and binding absent manifest error.
Section 2.08    Conversion and Continuation of Loans.
(a)    Conversion and Continuation of Revolving Loans. The Borrower shall have
the right, subject to the terms and conditions of this Agreement, to (i) Convert
all or a portion of the outstanding principal amount of Loans of one Type made
to it into a Borrowing or Borrowings of another Type of Loans that can be made
to it pursuant to this Agreement and (ii) Continue a Borrowing of Eurodollar
Loans at the end of the applicable Interest Period as a new Borrowing of
Eurodollar Loans with a new Interest Period; provided, however, that any
Conversion of Eurodollar Loans into Base Rate Loans shall be made on, and only
on, the

41    

--------------------------------------------------------------------------------

Exhibit 10.14









last day of an Interest Period for such Eurodollar Loans.
(b)    Notice of Continuation and Conversion. Each Continuation or Conversion of
a Loan shall be made upon notice in the form provided for below provided by the
Borrower to the Administrative Agent at its Notice Office not later than (i) in
the case of each Continuation of or Conversion into a Eurodollar Loan, prior to
1:00 P.M. (local time at its Notice Office) at least three Business Days’ prior
to the date of such Continuation or Conversion, and (ii) in the case of each
Conversion to a Base Rate Loan, prior to 12:00 noon (local time at its Notice
Office) on the proposed date of such Conversion. Each such request shall be made
by an Authorized Officer of the Borrower delivering written notice of such
request substantially in the form of Exhibit B-2 hereto (each such notice, a
“Notice of Continuation or Conversion”) or by telephone (to be confirmed
immediately in writing by delivery by an Authorized Officer of the Borrower of a
Notice of Continuation or Conversion), and in any event each such request shall
be irrevocable and shall specify (A) the Borrowings to be Continued or
Converted, (B) the date of the Continuation or Conversion (which shall be a
Business Day), and (C) the Interest Period or, in the case of a Continuation,
the new Interest Period. Without in any way limiting the obligation of the
Borrower to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
the Borrower entitled to give telephonic notices under this Agreement on behalf
of the Borrower. In each such case, the Administrative Agent’s record of the
terms of such telephonic notice shall be conclusive absent manifest error.
Section 2.09    Fees.
(a)    Commitment Fees. The Borrower agrees to pay to the Administrative Agent,
for the ratable benefit of each Lender based upon each such Lender’s Revolving
Facility Percentage, as consideration for the Revolving Commitments of the
Lenders, commitment fees (the “Commitment Fees”) for the period from the Closing
Date to, but not including, the Revolving Facility Termination Date, computed
for each day at a rate per annum equal to (i) the Applicable Commitment Fee Rate
times (ii) the Unused Total Revolving Commitment in effect on such day. Accrued
Commitment Fees shall be due and payable in arrears on the last Business Day of
each March, June, September and December and on the Revolving Facility
Termination Date.
(b)    LC Fees. The Borrower agrees to pay to the Administrative Agent, for the
ratable benefit of each Lender with a Revolving Commitment based upon each such
Lender’s Revolving Facility Percentage, a fee in respect of each Letter of
Credit issued hereunder for the period from the date of issuance of such Letter
of Credit until the expiration date thereof (including any extensions of such
expiration date that may be made at the election of the account party or the
beneficiary), computed for each day at a rate per annum equal to (A) the
Applicable Revolving Loan Margin for Revolving Loans that are Eurodollar Loans
in effect on such day times (B) the Stated Amount of such Letter of Credit on
such day. The foregoing fees shall be payable quarterly in arrears on the last
Business Day of each March, June, September and December and on the Revolving
Facility Termination Date.
(c)    Fronting Fees. The Borrower agrees to pay directly to the LC Issuer, for
its own account, any fronting fees agreed to in the Fee Letter in respect of
each Letter of Credit issued by it. Such fronting fees shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December and on the Revolving Facility Termination Date.
(d)    Additional Charges of LC Issuer. The Borrower agrees to pay directly to
the LC Issuer upon each LC Issuance, drawing under, or amendment, extension,
renewal or transfer of, a Letter of Credit issued

42    

--------------------------------------------------------------------------------

Exhibit 10.14









by it such amount as shall at the time of such LC Issuance, drawing under,
amendment, extension, renewal or transfer be the processing charge that the LC
Issuer is customarily charging for issuances of, drawings under or amendments,
extensions, renewals or transfers of, letters of credit issued by it.
(e)    Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, on the Closing Date and thereafter, for its own account, the fees set
forth in the Fee Letter.
(f)    Computations and Determination of Fees. Any changes in the Applicable
Commitment Fee Rate shall be determined by the Administrative Agent in
accordance with the provisions set forth in the definition of “Applicable
Commitment Fee Rate” and the Administrative Agent will promptly provide notice
of such determination to the Borrower and the Lenders. Any such determination by
the Administrative Agent shall be conclusive and binding absent manifest error.
All computations of Commitment Fees, LC Fees and other Fees hereunder shall be
made on the actual number of days elapsed over a year of 360 days.
Section 2.10    Termination and Reduction of Revolving Commitments.
(a)    Mandatory Termination of Revolving Commitments. All of the Revolving
Commitments shall terminate on the Revolving Facility Termination Date, if not
sooner terminated as herein provided.
(b)    Voluntary Termination of the Total Revolving Commitment. Upon at least
ten Business Days’ prior irrevocable written notice to the Administrative Agent
at its Notice Office (which notice the Administrative Agent shall promptly
transmit to each of the Lenders), the Borrower shall have the right to terminate
in whole the Total Revolving Commitment, provided that (i) all outstanding
Revolving Loans and Unpaid Drawings are contemporaneously prepaid in accordance
with Section 2.11 and (ii) either there are no outstanding Letters of Credit or
the Borrower shall contemporaneously cause all outstanding Letters of Credit to
be surrendered for cancellation (any such Letters of Credit to be replaced by
letters of credit issued by other financial institutions acceptable to the LC
Issuer and the Revolving Lenders) or shall Cash Collateralize all LC
Outstandings.
(c)    Partial Reduction of Total Revolving Commitment. Upon at least ten
Business Days’ prior irrevocable written notice to the Administrative Agent at
its Notice Office (which notice the Administrative Agent shall promptly transmit
to each of the Lenders), the Borrower shall have the right to partially and
permanently reduce the Total Revolving Commitment; provided, however, that
(i) any such reduction shall apply to proportionately (based on each Lender’s
Revolving Facility Percentage) and permanently reduce the Revolving Commitment
of each Lender, (ii) such reduction shall apply to proportionately and
permanently reduce the LC Commitment Amount, but only to the extent that the
Unused Total Revolving Commitment would be reduced below any such limits, (iii)
no such reduction shall be permitted if the Borrower would be required to make a
mandatory prepayment of Loans pursuant to Section 2.11(b)(ii) or (iii), and,
(iv) any partial reduction shall be in the amount of at least $5,000,000 (or, if
greater, in integral multiples of $1,000,000).
Section 2.11    Voluntary and Mandatory Prepayments of Loans.
(a)    Voluntary Prepayments. The Borrower shall have the right to prepay any of
the Loans owing by it, in whole or in part, without premium or penalty, except
as specified in subparts (c) and (d) below, from time to time. The Borrower
shall give the Administrative Agent at the Notice Office written or telephonic
notice (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Administrative Agent) of its intent to prepay the Loans, the
amount of such prepayment and (in the case of Eurodollar Loans) the specific
Borrowing(s) pursuant to which the prepayment is to be made, which notice shall
be received by the Administrative Agent by (y) 1:00 P.M. (local time at the
Notice Office) three Business Days prior to

43    

--------------------------------------------------------------------------------

Exhibit 10.14









the date of such prepayment, in the case of any prepayment of Eurodollar Loans,
or (z) 12:00 noon (local time at the Notice Office) on the date of such
prepayment, in the case of any prepayment of Base Rate Loans, and which notice
shall promptly be transmitted by the Administrative Agent to each of the
affected Lenders, provided that:
(i)    each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Eurodollar Loan, $500,000 (or, if
less, the full amount of such Borrowing), or an integral multiple of $250,000,
and (B) in the case of any prepayment of a Base Rate Loan, $250,000 (or, if
less, the full amount of such Borrowing), or an integral multiple of $50,000;
and
(ii)    no partial prepayment of any Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto.
(b)    Mandatory Payments. The Loans shall be subject to mandatory repayment or
prepayment (in the case of any partial prepayment conforming to the requirements
as to the amounts of partial prepayments set forth in Section 2.11(a) above),
and the LC Outstandings shall be subject to cash collateralization requirements,
in accordance with the following provisions:
(i)    Revolving Facility Termination Date. The entire principal amount of all
outstanding Revolving Loans shall be repaid in full on the Revolving Facility
Termination Date.
(ii)    Loans Exceed the Revolving Commitments. If on any date (after giving
effect to any other payments on such date) (A) the Aggregate Revolving Facility
Exposure exceeds the Total Revolving Commitment, or (B) the Revolving Facility
Exposure of any Lender exceeds such Lender’s Revolving Commitment, then, in the
case of each of the foregoing, the Borrower shall, on such day, prepay on such
date the principal amount of Loans and, after Loans have been paid in full,
Unpaid Drawings, in an aggregate amount at least equal to such excess.
(iii)    LC Outstandings Exceed LC Commitment. If on any date the LC
Outstandings exceed the LC Commitment Amount, then the applicable LC Obligor or
the Borrower shall, on such day, Cash Collateralize the LC Outstandings to the
extent of such excess.
(iv)    Certain Proceeds of Asset Sales. If during any fiscal year of the
Borrower, the Borrower and its Subsidiaries have received cumulative Net Cash
Proceeds during such fiscal year from one or more Asset Sales of at least
$1,000,000, not later than the third Business Day following the date of receipt
of any Cash Proceeds in excess of such amount, an amount equal to 100% of the
Net Cash Proceeds then received in excess of such amount from any Asset Sale
shall be applied as a mandatory prepayment of the Loans in accordance with
Section 2.11(c) below; provided, that (A) if no Default or Event of Default
shall have occurred and be continuing and (B) the Borrower notifies the
Administrative Agent of its intention to reinvest all or a portion of such Net
Cash Proceeds in replacement assets useful in the business of Borrower and/or
its Subsidiaries during the 180 day period following such Asset Sale, then no
such prepayment shall be required if the Borrower immediately deposits such Net
Cash Proceeds in a deposit account over which the Administrative Agent has
control and which constitutes part of the Collateral under the Security
Documents. So long as no Default or Event of Default has occurred and is
continuing, amounts may be disbursed from such deposit account to or at the
direction of the Borrower for application towards the costs associated with such
reinvestment. Any amounts not so applied to such reinvestment or as provided in
Section 8.03 shall be applied to the prepayment of the Loans as provided in
Section 2.11(c) below.

44    

--------------------------------------------------------------------------------

Exhibit 10.14









If at the end of any such 180 day period any portion of such Net Cash Proceeds
has not been so reinvested, the Borrower will immediately make a prepayment of
the Loans, to the extent required above.
(v)    Certain Proceeds of Equity Sales. Not later than the Business Day
following the date of the receipt by any Credit Party or any of its Subsidiaries
of the cash proceeds (net of underwriting discounts and commissions, placement
agent fees and other customary fees and costs associated therewith) from any
sale or issuance by the Borrower or any of its Subsidiaries of its own equity
securities, as the case may be, after the Closing Date (other than (A) any sale
or issuance to management, employees or directors pursuant to stock option or
similar plans approved by the board of directors for the benefit of management,
employees or directors generally, (B) the issuance or sale of any Equity
Interests by any Subsidiary of the Borrower to the Borrower or any other
Subsidiary of the Borrower) or (C) any sale or issuance of Equity Interests
constituting a portion of the purchase price for any Permitted Acquisition, the
Borrower will make a prepayment of the Loans in an amount equal to 50% of such
net proceeds in accordance with Section 2.11(c) below.
(vi)    Certain Proceeds of Indebtedness. Not later than the Business Day
following the date of the receipt by any Credit Party of the cash proceeds (net
of underwriting discounts and commissions, placement agent fees and other
customary fees and costs associated therewith) from any sale or issuance of any
Indebtedness (other than any Indebtedness incurred pursuant to Section 7.04
after the Closing Date), the Borrower will make a prepayment of the Loans in an
amount equal to 100% of such Net Cash Proceeds in accordance with Section
2.11(c) below.
(vii)    Certain Proceeds of an Event of Loss. If during any fiscal year of the
Borrower, any Credit Party has received cumulative Cash Proceeds during such
fiscal year from one or more Events of Loss of at least $1,000,000, not later
than the third Business Day following the date of receipt of any Net Cash
Proceeds in excess of such amount, the Borrower will make a prepayment of the
Loans with an amount equal to 100% of the Net Cash Proceeds then received in
excess of such amount from any Event of Loss in accordance with Section 2.11(c)
below. Notwithstanding the foregoing, in the event any property suffers an Event
of Loss and (A) no Default or Event of Default has occurred and is continuing
and (B) the Borrower notifies the Administrative Agent and the Lenders in
writing that it intends to rebuild or restore the affected property, that such
rebuilding or restoration can be accomplished within 180 days out of such Cash
Proceeds and other funds available to the Borrower, then no such prepayment of
the Loans shall be required if the Borrower immediately deposits such Net Cash
Proceeds in a deposit account over which the Administrative Agent has control
and constitutes part of the Collateral under the Security Documents. If at the
end of any such 180 day period any portion of such Net Cash Proceeds from Events
of Loss has not been so used to rebuild or restore the affected property, the
Borrower will immediately make a prepayment of the Loans, to the extent required
above. So long as no Default or Event of Default has occurred and is continuing,
amounts may be disbursed from such deposit account to or at the direction of the
Borrower for application to the costs of rebuilding or restoration of the
affected property. Any amounts not so applied to the costs of rebuilding or
restoration or as provided in Section 8.03 shall be applied to the prepayment of
the Loans as provided in Section 2.11(c) below.
(c)    Applications of Certain Prepayment Proceeds. Each prepayment required to
be made pursuant to Section 2.11(b)(iv), (v), (vi) or (vii) above shall be
applied as a mandatory prepayment of principal of the outstanding Revolving
Loans.
(d)    Particular Loans to be Prepaid. With respect to each repayment or
prepayment of Loans

45    

--------------------------------------------------------------------------------

Exhibit 10.14









made or required by this Section, the Borrower shall designate the Types of
Loans that are to be repaid or prepaid and the specific Borrowing(s) pursuant to
which such repayment or prepayment is to be made; provided, however, that (i)
the Borrower shall first so designate all Loans that are Base Rate Loans and
Eurodollar Loans with Interest Periods ending on the date of repayment or
prepayment prior to designating any other Eurodollar Loans for repayment or
prepayment, and (ii) if the outstanding principal amount of Eurodollar Loans
made pursuant to a Borrowing is reduced below the applicable Minimum Borrowing
Amount as a result of any such repayment or prepayment, then all the Loans
outstanding pursuant to such Borrowing shall, in the case of Eurodollar Loans,
be Converted into Base Rate Loans. In the absence of a designation by the
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its sole discretion with a view,
but no obligation, to minimize breakage costs owing under Article III.
(e)    Breakage and Other Compensation. Any prepayment made pursuant to this
Section 2.11 shall be accompanied by any amounts payable in respect thereof
under Article III hereof.
Section 2.12    Method and Place of Payment.
(a)    Generally. All payments made by the Borrower hereunder (including any
payments made with respect to the Borrower Guaranteed Obligations under
Article X) under any Note or any other Loan Document shall be made without
setoff, counterclaim or other defense.
(b)    Application of Payments. Except as specifically set forth elsewhere in
this Agreement and subject to Section 8.03, all payments and prepayments of
Revolving Loans and Unpaid Drawings with respect to Letters of Credit shall be
applied by the Administrative Agent on a pro rata basis based upon each Lender’s
Revolving Facility Percentage of the amount of such prepayment.
(c)    Payment of Obligations. Except as specifically set forth elsewhere in
this Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative Agent on the date when due and
shall be made at the Payment Office in immediately available funds and, except
as set forth in the next sentence, shall be made in Dollars.
(d)    Timing of Payments. Any payments under this Agreement that are made later
than 2:00 P.M. (local time at the Payment Office) shall be deemed to have been
made on the next succeeding Business Day. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.
(e)    Distribution to Lenders. Upon the Administrative Agent’s receipt of
payments hereunder, the Administrative Agent shall immediately distribute to
each Lender or the LC Issuer, as the case may be, its ratable share, if any, of
the amount of principal, interest, and Fees received by it for the account of
such Lender. Payments received by the Administrative Agent in Dollars shall be
delivered to the Lenders or the LC Issuer, as the case may be, in Dollars in
immediately available funds; provided, however, that if at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, Unpaid Drawings, interest and Fees then due hereunder
then, except as specifically set forth elsewhere in this Agreement and subject
to Section 8.03, such funds shall be applied, first, towards payment of interest
and Fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and Fees then due to such parties, and
second, towards payment of principal and Unpaid Drawings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and Unpaid Drawings then due to such parties.

46    

--------------------------------------------------------------------------------

Exhibit 10.14









Section 2.13    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.03 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment of any amounts owing by such Defaulting
Lender to the LC Issuer hereunder; third, to Cash Collateralize the LC Issuer’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.14; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the LC Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.14; sixth, to the payment of any amounts
owing to the Lenders or the LC Issuer as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or the LC Issuer against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or reimbursement
of any payment on any Letter of Credit in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans or
reimbursement of any payment on any Letter of Credit were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and LC Outstandings owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or LC Outstandings
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in LC Outstandings are held by the Lenders pro rata in
accordance with the Revolving Commitments under the Credit Facility without
giving effect to Section 2.14(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.14(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.


(iii)    Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be

47    

--------------------------------------------------------------------------------

Exhibit 10.14









required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).


(B)    Each Defaulting Lender shall be entitled to receive LC Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Facility Percentage of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to Section 2.14.


(C)    With respect to any LC Fee not required to be paid to any Defaulting
Lender pursuant to clause (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LC
Outstandings that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to the LC Issuer the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the LC Issuer’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.


(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Outstandings shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Revolving Facility Percentages (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Facility Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.


(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the LC Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.14.


(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
LC Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral as
provided in Section 2.14), that Lender will, to the extent applicable, purchase
at par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Lenders in accordance with the Revolving Commitments under the
applicable Credit Facility (without giving effect to Section 2.13(a)(iv),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having

48    

--------------------------------------------------------------------------------

Exhibit 10.14









been a Defaulting Lender.


(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, the
LC Issuer shall not be required to issue, extend, renew or increase any Letter
of Credit unless all or any part of the Defaulting Lender’s participation in the
LC Outstandings shall have been reallocated among the Non-Defaulting Lenders,
pursuant to Section 2.13(a)(iv), and then only to the extent such reallocation
results in unused Revolving Commitments sufficient for such issuance, extension,
renewal or increase.


Section 2.14    Cash Collateral.
(a)    At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or the LC
Issuer (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the LC Issuer’s Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 2.13(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the LC Issuer, and agrees to maintain,
a first priority security interest in all such Cash Collateral as security for
the Defaulting Lenders’ obligation to fund participations in respect of LC
Outstandings, to be applied pursuant to clause (c) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the LC Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.14 or Section 2.13 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Outstandings (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(d)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the LC Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.14 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and the LC Issuer that there exists
excess Cash Collateral; provided that, subject to Section 2.13, the Person
providing Cash Collateral and the LC Issuer may agree that Cash Collateral shall
be held to support future anticipated Fronting Exposure or other obligations and
provided, further that in such event, to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents
Section 2.15    Increase in Credit Facility.
(a)    The Borrower may on any single occasion, by written notice to the
Administrative Agent, request that the Total Revolving Commitment be increased
by a minimum amount of not less than $5,000,000 that is a multiple of
$1,000,000, provided that the aggregate amount of increases pursuant to this
Section

49    

--------------------------------------------------------------------------------

Exhibit 10.14









2.15 shall not exceed the Incremental Facility Amount. Upon the approval of such
request by the Administrative Agent, the Administrative Agent shall deliver a
copy thereof to each Lender. Such notice shall set forth the amount of the
requested increase in the Total Revolving Commitment and the date on which such
increase is requested to become effective (which must be prior to the
termination of the Revolving Facility Availability Period) and shall offer each
such Lender the opportunity to increase its Revolving Commitment. Each such
Lender shall, by notice to the Borrower and the Administrative Agent given
within the specified time period set forth in the Administrative Agent’s notice,
either agree to increase its Revolving Commitment by all or a portion of the
offered amount (each such Lender so agreeing being an “Increasing Lender”) or
decline to increase its Revolving Commitment (and any such Lender that does not
timely deliver such a notice shall be deemed to have declined to increase its
Revolving Commitment and each Lender so declining or being deemed to have
declined being a “Non-Increasing Lender”). In the event that the Increasing
Lenders shall have agreed pursuant to the preceding sentence to increase their
Revolving Commitments by an aggregate amount less than the increase in the Total
Revolving Commitment requested by the Borrower, the Borrower may arrange for one
or more banks or other entities (any such bank or other entity referred to in
this clause being an “Augmenting Lender”), which may include any Lender, to
extend Revolving Commitments or increase their existing Revolving Commitments in
an aggregate amount equal to the unsubscribed amount; provided (i) that each
Augmenting Lender, if not already a Lender with a Revolving Commitment
hereunder, shall be subject to the approval of the Administrative Agent (which
approval shall not be unreasonably withheld); (ii) the Borrower and each
Augmenting Lender shall execute all such documentation as the Administrative
Agent shall reasonably specify to evidence such Augmenting Lender’s Revolving
Commitment and/or its status as a Lender with a Revolving Commitment; and (iii)
the minimum commitment of such Augmenting Lender (if not already a Lender with a
Revolving Commitment hereunder) equals or exceeds $5,000,000. Any increase in
the Total Revolving Commitment may be made in an amount that is less than the
increase requested by the Borrower if the Borrower is unable to arrange for, or
chooses not to arrange for, Augmenting Lenders. No consent of any Lender (other
than any Lenders participating in the increase of their respective Revolving
Commitments) shall be required for any increase in Total Revolving Commitments
pursuant to this Section 2.15. Notwithstanding anything contained herein to the
contrary, it is acknowledged and agreed that any incremental increase in Total
Revolving Commitments contemplated by this Section 2.15 are to be Revolving
Commitments and based on the terms and conditions set forth herein for Revolving
Commitments and Revolving Loans.
(b)    Each of the parties hereto agrees that the Administrative Agent may take
any and all actions as may be reasonably necessary to ensure that, after giving
effect to any increase in the Total Revolving Commitments pursuant to this
Section 2.15(b), the outstanding Revolving Loans (if any) are held by the
Lenders with Revolving Commitments in accordance with their new Revolving
Facility Percentages. This may be accomplished at the discretion of the
Administrative Agent (w) by requiring the outstanding Revolving Loans to be
prepaid with the proceeds of new Revolving Loans, (x) by causing Non-Increasing
Lenders to assign portions of their outstanding Revolving Loans to Increasing
Lenders and Augmenting Lenders, (y) by permitting the Revolving Loans
outstanding at the time of any increase in the Total Revolving Commitment
pursuant to this Section 2.15(b) to remain outstanding until the last days of
the respective Interest Periods therefor, even though the Lenders would hold
such Revolving Loans other than in accordance with their new Revolving Facility
Percentages, or (z) by any combination of the foregoing.
Notwithstanding the foregoing, no increase in the Total Revolving Commitments
(or in the Revolving Commitment of any Lender) or addition of a new Lender shall
become effective under this Section 2.15 unless, (x) on the date of such
increase, no Event of Default or event which with the giving of notice or lapse
of time or both would be an Event of Default has occurred and is continuing and
the other conditions set forth in Section 4.02 hereof have been satisfied, and
(y) the Administrative Agent shall have received (with sufficient copies for
each of the Lenders) legal opinions, board resolutions and an officer’s
certificate

50    

--------------------------------------------------------------------------------

Exhibit 10.14









consistent with those delivered on the Closing Date under Article IV.
ARTICLE III.

INCREASED COSTS, ILLEGALITY AND TAXES
Section 3.01    Increased Costs, Illegality, etc.
(a)    In the event that (y) in the case of clause (i) below, the Administrative
Agent or (z) in the case of clauses (ii) and (iii) below, any Lender, shall have
determined on a reasonable basis (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto):
(i)    on any date for determining the interest rate applicable to any
Eurodollar Loan for any Interest Period that, by reason of any changes arising
after the Closing Date, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in this Agreement for
such Eurodollar Loan; or
(ii)    at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable by it hereunder in an amount that such
Lender reasonably deems material with respect to any Eurodollar Loans (other
than any increased cost or reduction in the amount received or receivable
resulting from the imposition of or a change in the rate of any Connection
Income Taxes) because of (x) any Change in Law since the Closing Date (such as,
for example, but not limited to, a change in official reserve requirements, but,
in all events, excluding reserves already includable in the interest rate
applicable to such Eurodollar Loan pursuant to this Agreement) or (y) other
circumstances adversely affecting the London interbank market or the position of
such Lender in any such market; or
(iii)    at any time, that the making or continuance of any Eurodollar Loan has
become unlawful by compliance by such Lender in good faith with any Change in
Law since the Closing Date, or would conflict with any thereof not having the
force of law but with which such Lender customarily complies, or has become
impracticable as a result of a contingency occurring after the Closing Date that
materially adversely affects the London interbank market;
then, and in each such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (1) on or promptly following such date or time
and (2) within 10 Business Days of the date on which such event no longer exists
give notice (by telephone confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, the affected Type of Eurodollar Loans shall no
longer be available until such time as the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any Notice of Borrowing or Notice
of Continuation or Conversion given by the Borrower with respect to such Type of
Eurodollar Loans that have not yet been incurred, Converted or Continued shall
be deemed rescinded by the Borrower or, in the case of a Notice of Borrowing,
shall, at the option of the Borrower, be deemed converted into a Notice of
Borrowing for Base Rate Loans to be made on the date of Borrowing contained in
such Notice of Borrowing, (y) in the case of clause (ii) above, the Borrower
shall pay to such Lender, upon written demand therefor, such additional amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
receivable hereunder (a written

51    

--------------------------------------------------------------------------------

Exhibit 10.14









notice as to the additional amounts owed to such Lender, showing the basis for
the calculation thereof, which basis must be reasonable, submitted to the
Borrower by such Lender shall, absent manifest error, be final and conclusive
and binding upon all parties hereto); provided that the Borrower shall not be
required to compensate a Lender pursuant to this subsection (a) for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender notifies the Borrower of the Change in Law or other
circumstances giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law or other circumstances giving rise to such increased costs or reductions is
retroactive, then the six (6) month period referred to above shall be extended
to include the period of retroactive effect thereof); and (z) in the case of
clause (iii) above, the Borrower shall take one of the actions specified in
Section 3.01(b) as promptly as possible and, in any event, within the time
period required by law.
(b)    At any time that any Eurodollar Loan is affected by the circumstances
described in Section 3.01(a)(ii), the Borrower may, and in the case of a
Eurodollar Loan affected pursuant to Section 3.01(a)(iii) the Borrower shall,
either (i) if the affected Eurodollar Loan is then being made pursuant to a
Borrowing, by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 3.01(a)(ii) or (iii), cancel said Borrowing, or, in
the case of any Borrowing, convert the related Notice of Borrowing into one
requesting a Borrowing of Base Rate Loans or require the affected Lender to make
its requested Loan as a Base Rate Loan, or (ii) if the affected Eurodollar Loan
is then outstanding, upon at least one Business Day’s notice to the
Administrative Agent, require the affected Lender to Convert each such
Eurodollar Loan into a Base Rate Loan; provided, however, that if more than one
Lender is affected at any time, then all affected Lenders must be treated the
same pursuant to this Section 3.01(b).
(c)    If any Lender shall have determined that after the Closing Date, any
Change in Law regarding capital adequacy by any Governmental Authority, central
bank or comparable agency charged by law with the interpretation or
administration thereof, or compliance by such Lender or its parent corporation
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank, or comparable agency, in
each case made subsequent to the Closing Date, has or would have the effect of
reducing by an amount reasonably deemed by such Lender to be material to the
rate of return on such Lender’s or its parent corporation’s capital or assets as
a consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent corporation could have achieved but
for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its parent corporation’s policies with respect to
capital adequacy), then from time to time, within 15 days after demand by such
Lender (with a copy to the Administrative Agent), the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or its
parent corporation for such reduction. Each Lender, upon determining in good
faith that any additional amounts will be payable pursuant to this Section
3.01(c), will give prompt written notice thereof to the Borrower, which notice
shall set forth, in reasonable detail, the basis of the calculation of such
additional amounts, which basis must be reasonable, although the failure to give
any such notice shall not release or diminish any of the Borrower’s obligations
to pay additional amounts pursuant to this Section 3.01(c) upon the subsequent
receipt of such notice.
Section 3.02    Breakage Compensation. The Borrower shall compensate each
Lender, upon its written request (which request shall set forth the detailed
basis for requesting and the method of calculating such compensation), for all
reasonable losses, costs, expenses and liabilities (including, without
limitation, any loss, cost, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Eurodollar Loans) which such Lender may sustain in connection with
any of the following: (i) if for any reason (other than a default by such Lender
or the Administrative Agent) a Borrowing of Eurodollar Loans does not occur on a
date specified therefor in a Notice of Borrowing

52    

--------------------------------------------------------------------------------

Exhibit 10.14









or a Notice of Continuation or Conversion (whether or not withdrawn by the
Borrower or deemed withdrawn pursuant to Section 3.01(a)); (ii) if any such
repayment, prepayment, Conversion or Continuation of any Eurodollar Loan occurs
on a date that is not the last day of an Interest Period applicable thereto;
(iii) if any prepayment of any of its Eurodollar Loans is not made on any date
specified in a notice of prepayment given by the Borrower; (iv) as a result of
an assignment by a Lender of any Eurodollar Loan other than on the last day of
the Interest Period applicable thereto pursuant to a request by the Borrower
pursuant to Section 3.05(b); or (v) as a consequence of (y) any other default by
the Borrower to repay or prepay any Eurodollar Loans when required by the terms
of this Agreement or (z) an election made pursuant to Section 3.05(b). The
written request of any Lender setting forth any amount or amounts that such
Lender is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such request within 10 days after
receipt thereof.
Section 3.03    Net Payments.
(a)     Defined Terms. For purposes of this Section 3.03, the term “Lender”
includes the LC Issuer and the term “applicable law” includes FATCA.


(b)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)     Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.


(d)     Indemnification by the Credit Parties. The Credit Parties shall jointly
and severally indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.


(e)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(b) relating to the maintenance of a

53    

--------------------------------------------------------------------------------

Exhibit 10.14









Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


(f)     Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 3.03,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(g)     Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.03(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)     Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,


(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;


(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(i)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax

54    

--------------------------------------------------------------------------------

Exhibit 10.14









pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(ii)     executed originals of IRS Form W-8ECI;


(iii)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or


(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;


(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

55    

--------------------------------------------------------------------------------

Exhibit 10.14









Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.03 (including by
the payment of additional amounts pursuant to this Section 3.03), it shall pay
with reasonable promptness to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.


(i)     Survival. Each party’s obligations under this Section 3.03 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.


Section 3.04    Increased Costs to LC Issuer. If after the Closing Date, there
is a Change in Law by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by the LC Issuer or any Lender with any request or directive (whether or not
having the force of law) by any such authority, central bank or comparable
agency (in each case made subsequent to the Closing Date) shall either (i)
impose, modify or make applicable any reserve, deposit, capital adequacy or
similar requirement against Letters of Credit issued by the LC Issuer or such
Lender’s participation therein, or (ii) impose on the LC Issuer or any Lender
any other conditions affecting this Agreement, any Letter of Credit or such
Lender’s participation therein; and the result of any of the foregoing is to
increase the cost to the LC Issuer or such Lender of issuing, maintaining or
participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by the LC Issuer or such Lender hereunder (other than any
increased cost or reduction in the amount received or receivable resulting from
the imposition of or a change in the rate of taxes or similar charges), then,
upon demand to the Borrower by the LC Issuer or such Lender (a copy of which
notice shall be sent by the LC Issuer or such Lender to the Administrative
Agent), the Borrower shall pay to the LC Issuer or such Lender such additional
amount or amounts as will compensate the LC Issuer or such Lender for such
increased cost or reduction. A certificate submitted to the Borrower by the LC
Issuer or any Lender, as the case may be (a copy of which certificate shall be
sent by the LC Issuer or such Lender to the Administrative Agent), setting
forth, in reasonable detail, the basis for the determination of such additional
amount or amounts necessary to compensate the LC Issuer or such Lender as
aforesaid shall be conclusive and binding on the Borrower absent manifest error,
although the failure to deliver any such certificate shall not release or
diminish the Borrower’s obligations to pay

56    

--------------------------------------------------------------------------------

Exhibit 10.14









additional amounts pursuant to this Section 3.04.
Section 3.05    Change of Lending Office; Replacement of Lenders.
(e)    Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Section 3.01(a)(ii) or (iii), 3.01(c), 3.03 or 3.04 requiring
the payment of additional amounts to the Lender, such Lender will, if requested
by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another Applicable Lending Office
for any Loans or Revolving Commitments affected by such event; provided,
however, that such designation is made on such terms that such Lender and its
Applicable Lending Office suffer no economic, legal or regulatory disadvantage,
with the object of avoiding the consequence of the event giving rise to the
operation of any such Section.
(f)    If (i) any Lender requests any compensation, reimbursement or other
payment under Section 3.01(a)(ii) or (iii), 3.01(c) or 3.04 with respect to such
Lender, (ii) the Borrower is, or because of a matter in existence as of the date
that the Borrower is seeking to exercise its rights under this Section will be,
required to pay any additional amount to any Lender or Governmental Authority
pursuant to Section 3.03, or (iii) or if any Lender is a Defaulting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with the restrictions contained in Section 11.06(c)),
all its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations; provided, however, that (1) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld or delayed, (2) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts, including any breakage compensation under Section
3.02 hereof), and (3) in the case of any such assignment resulting from a claim
for compensation, reimbursement or other payments required to be made under
Section 3.01(a)(ii) or (iii), Section 3.01(c) or Section 3.04 with respect to
such Lender, or resulting from any required payments to any Lender or
Governmental Authority pursuant to Section 3.03, such assignment will result in
a reduction in such compensation, reimbursement or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
(g)    Nothing in this Section 3.05 shall affect or postpone any of the
obligations of the Credit Parties or the right of any Lender provided in
Sections 3.01, 3.03 or 3.04.
ARTICLE IV.

CONDITIONS PRECEDENT
Section 4.01    Conditions Precedent at Closing Date. The obligation of the
Lenders to make Loans, and of the LC Issuer to issue Letters of Credit, is
subject to the satisfaction of each of the following conditions on or prior to
the Closing Date:
(i)    Credit Agreement. This Agreement shall have been executed by the
Borrower, the Administrative Agent, the LC Issuer and each of the Lenders.
(ii)    Notes. The Borrower shall have executed and delivered to the
Administrative Agent the appropriate Note or Notes for the account of each
Lender that has requested the same.

57    

--------------------------------------------------------------------------------

Exhibit 10.14









(iii)    Guaranty. The Guarantors shall have duly executed and delivered a
Guaranty Agreement (the “Guaranty”), substantially in the form attached hereto
as Exhibit C-1.
(iv)    Security Agreement. The Credit Parties shall have duly executed and
delivered a Pledge and Security Agreement (the “Security Agreement”),
substantially in the form attached hereto as Exhibit C-2, and shall have
executed and delivered all of the following in connection therewith, each of
which shall be in form and substance satisfactory to the Administrative Agent:
(A) the Control Agreements required pursuant to the terms of the Security
Agreement, duly executed by the appropriate depositary institution, securities
intermediary or issuer as the case may be, (B) the Collateral Assignment
Agreements required pursuant to the terms of the Security Agreement, (C) a
Perfection Certificate, and (D) each other Security Document that is required by
this Agreement or the Security Agreement.
(v)    Fees and Fee Letters. The Borrower shall have (A) paid to the
Administrative Agent, for its own account, the fees required to be paid by it on
the Closing Date, (B) paid to the Lenders the fees agreed by the Borrower to be
paid to them on the Closing Date, and (C) paid or caused to be paid all
reasonable fees and expenses of the Administrative Agent and of special counsel
to the Administrative Agent that have been invoiced on or prior to the Closing
Date in connection with the preparation, negotiation, execution and delivery of
this Agreement and the other Loan Documents and the consummation of the
transactions contemplated hereby and thereby.
(vi)    Corporate Resolutions and Approvals. The Administrative Agent shall have
received certified copies of the resolutions of the Board of Directors (or
similar governing body) of each Credit Party approving the Loan Documents to
which such Credit Party is or may become a party, and of all documents
evidencing other necessary corporate or other organizational action, as the case
may be, and governmental and other material third party approvals, if any, with
respect to the execution, delivery and performance by such Credit Party of the
Loan Documents to which it is or may become a party and the continuing
operations of the Credit Parties, all of which documents to be in form and
substance satisfactory to the Administrative Agent.
(vii)    Incumbency Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Credit Party
certifying the names and true signatures of the officers of such Credit Party
authorized to sign the Loan Documents to which such Credit Party is a party and
any other documents to which such Credit Party is a party that may be executed
and delivered in connection herewith.
(viii)    Opinions of Counsel. The Administrative Agent shall have received
opinions of counsel from counsel to the Credit Parties, which opinions shall be
addressed to the Administrative Agent and the Lenders and dated the Closing Date
and in form and substance satisfactory to the Administrative Agent.
(ix)    Recordation of Security Documents, Delivery of Collateral, Taxes, etc.
The Security Documents (or proper notices or UCC financing statements in respect
thereof) shall have been duly recorded, published and filed in such manner and
in such places as is required by law to establish, perfect, preserve and protect
the rights, Liens and security interests of the parties thereto and their
respective successors and assigns, all Collateral items required to be
physically delivered to the Administrative Agent thereunder shall have been so
delivered, accompanied by any appropriate instruments of transfer, and all
taxes, fees and other charges then due and payable in connection with the
execution, delivery, recording, publishing and filing of such instruments and
the issuance of the

58    

--------------------------------------------------------------------------------

Exhibit 10.14









Obligations and the delivery of the Notes shall have been paid in full.
(x)    Evidence of Insurance. The Administrative Agent shall have (A) received
certificates of insurance and other evidence satisfactory to it of compliance
with the insurance requirements of this Agreement and the Security Documents and
(B) received endorsements and/or declarations pages to insurance policies naming
the Administrative Agent, for the benefit of the Lenders, as an additional
insured on the liability insurance policies of the Credit Parties and as a loss
payee on the property insurance policies of the Credit Parties.
(xi)    Search Reports. The Administrative Agent shall have received the results
of UCC and other search reports from one or more commercial search firms
acceptable to the Administrative Agent, listing all of the effective financing
statements filed against any Credit Party, together with copies of such
financing statements.
(xii)    Corporate Charter and Good Standing Certificates. The Administrative
Agent shall have received: (A) an original certified copy of the Certificate or
Articles of Incorporation or equivalent formation document of each Credit Party
and any and all amendments and restatements thereof, certified as of a recent
date by the relevant Secretary of State; (B) an original “long-form” good
standing certificate or certificate of existence from the Secretary of State of
the state of incorporation, dated as of a recent date, listing all charter
documents affecting such Credit Party and certifying as to the good standing of
such Credit Party; and (C) original certificates of good standing or foreign
qualification for the Borrower from the State of Connecticut and from each other
jurisdiction in which the Borrower and each other Credit Party is authorized or
qualified to do business and where the failure to maintain such good standing or
foreign qualification could reasonably be expected to have a Material Adverse
Effect, such jurisdictions being set forth with respect to each Credit Party on
Schedule 4.01 hereto.
(xiii)    Closing Certificate. The Administrative Agent shall have received a
Closing Certificate, dated the Closing Date, of an Authorized Officer, to the
effect that, at and as of the Closing Date, both before and after giving effect
to the initial Borrowings hereunder and the application of the proceeds thereof:
(A) no Default or Event of Default has occurred or is continuing; and (B) all
representations and warranties of each Credit Party set forth in each Loan
Document to which any Credit Party is a party are true and correct.
(xiv)    Financial Statements. The Administrative Agent shall have received (A)
audited consolidated financial statements of the Borrower and its Subsidiaries
for the fiscal years ended June 30, 2011 and June 30, 2012, (B) unaudited
consolidated quarterly financial statements for the Borrower and its
Subsidiaries for the fiscal quarter ended September 28, 2012, and (C) financial
projections (including projected consolidated income statements, balance sheets
and statements of cash flows for the Borrower and its Subsidiaries on a
quarterly basis) and a business model through the Revolving Facility Termination
Date, giving effect to the Credit Facility and the other Indebtedness permitted
by Section 7.04; each of the foregoing in form and substance satisfactory to the
Administrative Agent.
(xv)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form attached hereto as Exhibit D, dated as of the
Closing Date, and executed by a Financial Officer of the Borrower.
(xvi)    Proceedings and Documents. All corporate and other proceedings and all
documents incidental to the transactions contemplated hereby shall be
satisfactory in substance and form to the

59    

--------------------------------------------------------------------------------

Exhibit 10.14









Administrative Agent and the Administrative Agent and its special counsel shall
have received all such counterpart originals or certified or other copies of
such documents as the Administrative Agent or its special counsel may reasonably
request.
(xvii)    Payment of Outstanding Indebtedness, etc. The Administrative Agent
shall have received evidence that immediately after the making of the Loans on
the Closing Date, all Indebtedness under the Existing Credit Agreement and any
other Indebtedness not permitted by Section 7.04, together with all interest,
all payment premiums and all other amounts due and payable with respect thereto,
shall be paid in full from the proceeds of the initial Credit Event, and the
commitments in respect of such Indebtedness shall be permanently terminated, and
all Liens securing payment of any such Indebtedness shall be released and the
Administrative Agent shall have received all payoff and release letters, Uniform
Commercial Code Form UCC‑3 termination statements or other instruments or
agreements as may be suitable or appropriate in connection with the release of
any such Liens.
(xviii)    Litigation. There shall not exist any pending or threatened
litigation that could reasonably be expected to cause a material adverse change,
in the judgment of the Administrative Agent, in or affecting the business,
operations, property or condition (financial or otherwise) of the Credit Parties
taken as a whole.
(xix)    No Material Adverse Change. As of the Closing Date, no condition or
event shall have occurred since June 30, 2012 that has resulted in, or could
reasonably be expected to result in, a material adverse change, in the
reasonable judgment of the Administrative Agent, in or affecting the business,
operations, property or condition (financial or otherwise) of the Borrower or of
the Borrower and the other Credit Parties taken as a whole.
(xx)    Patriot Act. The Administrative Agent shall have received, at least five
Business Days prior to the Closing Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.
(xxi)    Ownership; Intercompany Debt. The Administrative Agent, in its sole
discretion, shall be satisfied with (i) the pro forma capital and ownership
structure and the equity holder arrangements of the Credit Parties, and (ii) the
amount, terms, conditions and holders of all intercompany indebtedness of the
Borrower and its Affiliates.
(xxii)    Miscellaneous. The Credit Parties shall have provided to the
Administrative Agent and the Lenders such other items and shall have satisfied
such other conditions as may be reasonably required by the Administrative Agent
or the Lenders.
Section 4.02    Conditions Precedent to All Credit Events. The obligations of
the Lenders and the LC Issuer to make or participate in each Credit Event is
subject, at the time thereof, to the satisfaction of the following conditions:
(a)    Notice. The Administrative Agent (and in the case of subpart (iii) below,
the LC Issuer) shall have received, as applicable, (i) a Notice of Borrowing
meeting the requirements of Section 2.04(b) with respect to any Borrowing (other
than a Continuation or Conversion), (ii) a Notice of Continuation or Conversion
meeting the requirements of Section 2.08(b) with respect to a Continuation or
Conversion, or (iii) an LC Request meeting the requirements of Section 2.03(b)
with respect to each LC Issuance.

60    

--------------------------------------------------------------------------------

Exhibit 10.14









(b)    No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto, (i) there shall exist no Default or
Event of Default and (ii) all representations and warranties of the Credit
Parties contained herein or in the other Loan Documents shall be true and
correct in all material respects (or in the case of any representation and
warranty already subject to a materiality qualifier, true and correct in all
respects) with the same effect as though such representations and warranties had
been made on and as of the date of such Credit Event, except to the extent that
such representations and warranties expressly relate to an earlier specified
date, in which case such representations and warranties shall have been true and
correct in all material respects as of the date when made.
The acceptance of the benefits of (i) the Credit Events on the Closing Date
shall constitute a representation and warranty by the Borrower to the
Administrative Agent, the LC Issuer and each of the Lenders that all of the
applicable conditions specified in Section 4.01 have been satisfied as of the
times referred to in such Section and (ii) each Credit Event thereafter shall
constitute a representation and warranty by the Borrower to the Administrative
Agent, the LC Issuer and each of the Lenders that all of the applicable
conditions specified in Section 4.02 have been satisfied as of the times
referred to in such Section.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent, the Lenders and the LC Issuer to
enter into this Agreement and to make the Loans and to issue and to participate
in the Letters of Credit provided for herein, the Borrower makes the following
representations and warranties to, and agreements with, the Administrative
Agent, the Lenders and the LC Issuer, all of which shall survive the execution
and delivery of this Agreement and each Credit Event:
Section 5.01    Corporate Status. Each Credit Party (i) is a duly organized or
formed and validly existing corporation, partnership or limited liability
company, as the case may be, in good standing or in full force and effect under
the laws of the jurisdiction of its formation and has the corporate, partnership
or limited liability company power and authority, as applicable, to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage, and (ii) has duly qualified and is authorized to
do business in all jurisdictions where it is required to be so qualified or
authorized except where the failure to be so qualified would not have a Material
Adverse Effect.
Section 5.02    Corporate Power and Authority. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Loan Documents to which it is party
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is party. Each Credit Party has duly executed and delivered each Loan
Document to which it is party and each Loan Document to which it is party
constitutes the legal, valid and binding agreement and obligation of such Credit
Party enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
Section 5.03    No Violation. Neither the execution, delivery and performance by
any Credit Party of the Loan Documents to which it is party nor compliance with
the terms and provisions thereof (i) will contravene any provision of any law,
statute, rule, regulation, order, writ, injunction or decree of any Governmental
Authority applicable to such Credit Party or its properties and assets,
(ii) will conflict with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default

61    

--------------------------------------------------------------------------------

Exhibit 10.14









under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien (other than the Liens created pursuant to the Security
Documents) upon any of the property or assets of such Credit Party pursuant to
the terms of (A) any material contractual obligation, or (B) any other
promissory note, bond, debenture, indenture, mortgage, deed of trust, credit or
loan agreement, or any other agreement or other instrument, to which such Credit
Party is a party or by which it or any of its property or assets are bound or to
which it may be subject, or (iii) will violate any provision of the
Organizational Documents of such Credit Party.
Section 5.04    Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
as a condition to (i) the execution, delivery and performance by any Credit
Party of any Loan Document to which it is a party or any of its obligations
thereunder, or (ii) the legality, validity, binding effect or enforceability of
any Loan Document to which any Credit Party is a party, except the filing and
recording of financing statements and other documents necessary in order to
perfect the Liens created by the Security Documents.
Section 5.05    Litigation. There are no actions, suits or proceedings pending
or, to the knowledge of the Borrower, threatened with respect to any Credit
Party or any of their respective Subsidiaries or against any of their respective
properties (i) that have had, or could reasonably be expected to have, a
Material Adverse Effect, or (ii) that question the validity or enforceability of
any of the Loan Documents, or of any action to be taken by any Credit Party
pursuant to any of the Loan Documents.
Section 5.06    Use of Proceeds; Margin Regulations.
(a)    The proceeds of all Loans and LC Issuances shall be utilized to (i) repay
the obligations under the Existing Credit Agreement, (ii) provide working
capital and funds for other general corporate purposes (including, without
limitation, Permitted Acquisitions), and (iii) pay transaction fees and expenses
related to consummation of the transactions contemplated by this Agreement and
the other Loan Documents; in each case, not inconsistent with the terms of this
Agreement.
(b)    No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System. No Credit Party is engaged in the business of extending credit
for the purpose of purchasing or carrying any Margin Stock. At no time would
more than 25% of the value of the assets of the Borrower or of the Borrower and
its consolidated Subsidiaries that are subject to any “arrangement” (as such
term is used in Section 221.2(g) of such Regulation U) hereunder be represented
by Margin Stock.
Section 5.07    Financial Statements.
(a)    The Borrower has furnished to the Administrative Agent and the Lenders
complete and correct copies of: (i) the audited consolidated balance sheets of
the Borrower and its consolidated Subsidiaries for the fiscal years ended June
30, 2011 and June 30, 2012 and the related audited consolidated statements of
income, shareholders’ equity, and cash flows of the Borrower and its
consolidated Subsidiaries for the fiscal years of the Borrower then ended,
accompanied by the report thereon of Deloitte & Touche LLP; and (ii) the interim
consolidated balance sheet, and the related statements of income and of cash
flows, of the Borrower and its Subsidiaries for the fiscal quarter ended
September 28, 2012 and the fiscal quarter ended December 31, 2012. All such
financial statements have been prepared in accordance with GAAP, consistently
applied (except as stated therein), and fairly present the financial position of
the Borrower and its Subsidiaries as of the respective dates indicated and the
consolidated results of their operations and cash flows for the

62    

--------------------------------------------------------------------------------

Exhibit 10.14









respective periods indicated, subject in the case of any such financial
statements that are unaudited, to normal audit adjustments, none of which shall
be material. The Borrower and its Subsidiaries did not have, as of the date of
the latest financial statements referred to above, and will not have as of the
Closing Date after giving effect to the incurrence of Loans or LC Issuances
hereunder, any material or significant contingent liability or liability for
taxes, long-term lease or unusual forward or long-term commitment that is not
reflected in the foregoing financial statements or the notes thereto in
accordance with GAAP and that in any such case is material in relation to the
business, operations, properties, assets, financial or other condition or
prospects of the Borrower and its Subsidiaries.
(b)    The financial projections of the Borrower and its Subsidiaries for the
fiscal years ending June 30, 2012 through June 30, 2018 prepared by the Borrower
and delivered to the Administrative Agent and the Lenders (the “Financial
Projections”) were prepared on behalf of the Borrower in good faith after taking
into account historical levels of business activity of the Borrower and its
Subsidiaries, known trends, including general economic trends, and all other
information, assumptions and estimates considered by management of the Borrower
and its Subsidiaries to be pertinent thereto; provided, however, that no
representation or warranty is made as to the impact of future general economic
conditions or as to whether the Borrower’s projected consolidated results as set
forth in the Financial Projections will actually be realized, it being
recognized by the Lenders that such projections as to future events are not to
be viewed as facts and that actual results for the periods covered by the
Financial Projections may differ materially from the Financial Projections. No
facts are known to the Borrower as of the Closing Date which, if reflected in
the Financial Projections, would result in a material adverse change in the
assets, liabilities, results of operations or cash flows reflected therein.
Section 5.08    Solvency. The Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agent, the LC Issuer and the Lenders under
the Loan Documents. The Borrower now has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage and is now solvent and able to pay its debts as they mature, and the
Borrower owns property having a value, both at fair valuation and at present
fair salable value, greater than the amount required to pay the Borrower’s
debts; and the Borrower is not entering into the Loan Documents with the intent
to hinder, delay or defraud its creditors. The Credit Parties, taken as a whole,
now have capital sufficient to carry on their business and transactions and all
business and transactions in which they are about to engage and are now solvent
and able to pay their debts as they mature, and the Credit Parties, taken as a
whole, own property having a value, both at fair valuation and at present fair
salable value, greater than the amount required to pay the Credit Parties’
debts; and the Credit Parties are not entering into the Loan Documents with the
intent to hinder, delay or defraud their creditors. For purposes of this Section
5.08, “debt” means any liability on a claim, and “claim” means (y) right to
payment whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured; or (z) right to an equitable remedy for
breach of performance if such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured.
Section 5.09    No Material Adverse Change. Since June 30, 2012, there has been
no change in the business, operations, property, assets, liabilities, or
condition (financial or otherwise) of the Borrower or of the Borrower and its
Subsidiaries taken as a whole, except for changes none of which, individually or
in the aggregate, has had or could reasonably be expected to have, a Material
Adverse Effect.
Section 5.10    Tax Returns and Payments. Each Credit Party has filed all
federal income tax returns and all other tax returns, domestic and foreign,
required to be filed by it and has paid all taxes and

63    

--------------------------------------------------------------------------------

Exhibit 10.14









assessments payable by it that have become due, other than those not yet
delinquent and except for those contested in good faith. Each Credit Party has
established on its books such charges, accruals and reserves in respect of
taxes, assessments, fees and other governmental charges for all fiscal periods
as are required by GAAP. No Credit Party knows of any proposed assessment for
additional federal, foreign or state taxes for any period, or of any basis
therefor, which, individually or in the aggregate, taking into account such
charges, accruals and reserves in respect thereof as the Borrower and its
Subsidiaries have made, could reasonably be expected to have a Material Adverse
Effect.
Section 5.11    Title to Properties, etc. Each Credit Party has good and
marketable title, in the case of Real Property, and good title (or valid
Leaseholds, in the case of any leased property), in the case of all other
property, to all of its properties and assets free and clear of Liens other than
Permitted Liens. The interests of the Credit Parties and their Subsidiaries in
the properties reflected in the most recent balance sheet referred to in Section
5.07(a), taken as a whole, were sufficient, in the judgment of the Credit
Parties, as of the date of such balance sheet for purposes of the ownership and
operation of the businesses conducted by the Credit Parties and their
Subsidiaries. Schedule 5.11 sets forth a complete list of Real Property owned
and/or leased or subleased (as lessor or sublessor, lessee or sublessee) by the
Credit Parties on the Closing Date. Schedule 5.11 further identifies, as of the
Closing Date, each Real Property owned, leased or operated by any Credit Party
in connection with the Exit Strategy Program.
Section 5.12    Lawful Operations, etc. Each Credit Party and each of its
Subsidiaries: (i) holds all necessary foreign, federal, state, local and other
governmental licenses, registrations, certifications, permits and authorizations
necessary to conduct its business and own its properties; and (ii) is in full
compliance with all requirements imposed by law, regulation or rule, whether
foreign, federal, state or local, that are applicable to it, its operations, or
its properties and assets, including, without limitation, applicable
requirements of Environmental Laws, except for any failure to obtain and
maintain in effect, or noncompliance that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
Section 5.13    Environmental Matters.
(a)    Each Credit Party and each of their Subsidiaries is in compliance with
all applicable Environmental Laws, except to the extent noncompliance would not
reasonably be expected to, in the aggregate, be material to the financial
condition of the Borrower and its Subsidiaries, taken as a whole (or, in the
case of Exit Strategy Properties, would not reasonably be expected, in the
aggregate, to result in a Material Adverse Effect). All licenses, permits,
registrations or approvals required for the conduct of the business of each
Credit Party and each of their Subsidiaries under any Environmental Law have
been secured and each Credit Party and each of their Subsidiaries is in
substantial compliance therewith, except for licenses, permits, registrations or
approvals the failure to secure or to comply therewith is not material to the
Credit Parties or their businesses. No Credit Party nor any of their
Subsidiaries has received written notice, or otherwise knows, that it is in any
respect in noncompliance with, breach of or default under any applicable writ,
order, judgment, injunction, or decree to which such Credit Party or such
Subsidiary is a party or that would affect the ability of such Credit Party or
such Subsidiary to operate its business or any Real Property and no event has
occurred and is continuing that, with the passage of time or the giving of
notice or both, would constitute noncompliance, breach of or default thereunder,
except in each such case, such noncompliance, breaches or defaults as would not
reasonably be expected to, in the aggregate, be material to the Credit Parties
or their businesses (or, in the case of Exit Strategy Properties, as would not
reasonably be expected, in the aggregate, to result in a Material Adverse
Effect). There are no Environmental Claims pending or, to the best knowledge of
any Credit Party, threatened wherein an unfavorable decision, ruling or finding
would reasonably be expected to be material to the Credit Parties or their
businesses (or, in the case of Exit Strategy Properties, as would not reasonably
be expected, in the aggregate, to result in a Material

64    

--------------------------------------------------------------------------------

Exhibit 10.14









Adverse Effect). There are no facts, circumstances, conditions or occurrences on
any Real Property now or at any time owned, leased or operated by the Credit
Parties or their Subsidiaries or on any property adjacent to any such Real
Property, that are known by the Credit Parties or as to which any Credit Party
or any such Subsidiary has received written notice, that could reasonably be
expected: (i) to form the basis of an Environmental Claim against any Credit
Party or any of their Subsidiaries or any Real Property of a Credit Party or any
of their Subsidiaries; or (ii) to cause such Real Property to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Property under any Environmental Law, except in each such case, such
Environmental Claims or restrictions that individually or in the aggregate could
not reasonably be expected to be material to the Credit Parties or their
businesses.
(b)    Hazardous Materials have not at any time been (i) generated, used,
treated or stored on, or transported to or from, any Real Property of the Credit
Parties or any of their Subsidiaries or (ii) released on or about any such Real
Property, in each case where such occurrence or event (x) is not in compliance
with Environmental Laws and such noncompliance could reasonably be expected to,
in the aggregate, be material to the financial condition of the Borrower and its
Subsidiaries, taken as a whole, or (y) in the case of Exit Strategy Properties,
is reasonably likely, in the aggregate, to have a Material Adverse Effect.
Section 5.14    Compliance with ERISA. Compliance by the Credit Parties with the
provisions hereof and Credit Events contemplated hereby will not involve any
prohibited transaction within the meaning of ERISA or Section 4975 of the Code.
The Credit Parties, their Subsidiaries and each ERISA Affiliate (i) has
fulfilled all obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan that is not a Multi-Employer Plan or a Multiple
Employer Plan, (ii) has satisfied all contribution obligations in respect of
each Multi-Employer Plan and each Multiple Employer Plan, (iii) is in compliance
in all material respects with all other applicable provisions of ERISA and the
Code with respect to each Plan, each Multi-Employer Plan and each Multiple
Employer Plan, and (iv) has not incurred any liability under Title IV of ERISA
to the PBGC with respect to any Plan, any Multi-Employer Plan, any Multiple
Employer Plan, or any trust established thereunder. No Plan or trust created
thereunder has been terminated, and there have been no Reportable Events, with
respect to any Plan or trust created thereunder or with respect to any
Multi-Employer Plan or Multiple Employer Plan, which termination or Reportable
Event will or could give rise to a material liability of the Credit Parties or
any ERISA Affiliate in respect thereof. No Credit Party nor any Subsidiary of a
Credit Party nor any ERISA Affiliate is at the date hereof, or has been at any
time within the five years preceding the date hereof, an employer required to
contribute to any Multi-Employer Plan or Multiple Employer Plan, or a
“contributing sponsor” (as such term is defined in Section 4001 of ERISA) in any
Multi-Employer Plan or Multiple Employer Plan. No Credit Party nor any
Subsidiary of a Credit Party nor any ERISA Affiliate has any contingent
liability with respect to any post-retirement “welfare benefit plan” (as such
term is defined in ERISA) except as has been disclosed to the Administrative
Agent and the Lenders in writing.
Section 5.15    Intellectual Property, etc. Each Credit Party and each of its
Subsidiaries has obtained or has the right to use all patents, trademarks,
service marks, trade names, copyrights, licenses and other rights with respect
to the foregoing necessary for and material to the present and planned future
conduct of its business, without any known conflict with the rights of others,
except for such patents, trademarks, service marks, trade names, copyrights,
licenses and rights, the loss of which, and such conflicts that, in any such
case individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, Schedule 5.15 sets forth a
complete list of all material licenses, trade names and service marks and all
registered patents, trademarks and copyrights, in each case with respect to
Intellectual Property.
Section 5.16    Investment Company Act, etc. No Credit Party nor any of its
Subsidiaries is

65    

--------------------------------------------------------------------------------

Exhibit 10.14









subject to regulation with respect to the creation or incurrence of Indebtedness
under the Investment Company Act of 1940, as amended, the Federal Power Act, as
amended or any applicable Federal or state public utility law.
Section 5.17    Insurance. The Credit Parties and their Subsidiaries maintain
insurance coverage by such insurers and in such forms and amounts and against
such risks as are carried generally in accordance with sound business practices
by companies in similar businesses similarly situated and located, and in each
case in compliance with the terms of Section 6.03. Schedule 5.17 sets forth a
complete list of all insurance maintained by the Credit Parties on the Closing
Date.
Section 5.18    Contracts; Labor Relations. No Credit Party nor any of its
Subsidiaries (a) is subject to any contract, agreement, corporate restriction,
judgment, decree or order, (b) is a party to any labor dispute affecting any
bargaining unit or other group of employees generally, (c) is subject to any
strike, slowdown, workout or other concerted interruptions of operations by
employees of a Credit Party or any Subsidiary, whether or not relating to any
labor contracts, (d) is subject to any pending or, to the knowledge of any
Credit Party, threatened, unfair labor practice complaint, before the National
Labor Relations Board, (e) is subject to any pending or, to the knowledge of any
Credit Party, threatened grievance or arbitration proceeding arising out of or
under any collective bargaining agreement, (f) is subject to any pending or, to
the knowledge of any Credit Party, threatened significant strike, labor dispute,
slowdown or stoppage, or (g) is, to the knowledge of the Credit Parties,
involved or subject to any union representation organizing or certification
matter with respect to the employees of the Credit Parties or any of their
Subsidiaries, except (with respect to any matter specified in any of the above
clauses) for such matters as, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any of its Subsidiaries has suffered any strikes, walkouts or work stoppages
in the five years preceding the Closing Date.
Section 5.19    Security Interests. Once executed and delivered, each of the
Security Documents creates, as security for the Secured Obligations (as defined
in the Security Agreement), a valid and enforceable, and upon making the filings
and recordings referenced in the next sentence, perfected security interest in
and Lien on all of the Collateral subject thereto from time to time, in favor of
the Administrative Agent for the benefit of the Secured Creditors, superior to
and prior to the rights of all third persons and subject to no other Liens,
except that the Collateral under the Security Documents may be subject to
Permitted Liens. No filings or recordings are required in order to perfect the
security interests created under any Security Document except for filings or
recordings required in connection with any such Security Document that shall
have been made, or for which satisfactory arrangements have been made, upon or
prior to the execution and delivery thereof. All recording, stamp, intangible or
other similar taxes required to be paid by any Person under applicable legal
requirements or other laws applicable to the property encumbered by the Security
Documents in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement thereof have been paid.
Section 5.20    True and Complete Disclosure. The factual information (taken as
a whole) heretofore or contemporaneously furnished by or on behalf of any Credit
Party to the Administrative Agent or any Lender for purposes of or in connection
with this Agreement or any transaction contemplated herein, other than the
Financial Projections (as to which representations are made only as provided in
Section 5.07(b)), is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of such Person in writing to the
Administrative Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading at such time in light of the
circumstances under which such information was provided, except that all
information consisting of

66    

--------------------------------------------------------------------------------

Exhibit 10.14









financial projections prepared by any Credit Party or any Subsidiary is only
represented herein as being based on good faith estimates and assumptions
believed by such persons to be reasonable at the time made.
Section 5.21    Defaults. No Default or Event of Default exists as of the
Closing Date hereunder, nor will any Default or Event of Default begin to exist
immediately after the execution and delivery hereof.
Section 5.22    Capitalization. As of the Closing Date, Schedule 5.22(a) sets
forth a true, complete and accurate description of the equity capital structure
of each direct and indirect Subsidiary of the Borrower (other than Inactive
Subsidiaries) showing, for each such Person, accurate ownership percentages of
the equityholders of record and accompanied by a statement of authorized and
issued Equity Interests for each such Person. Except as set forth on Schedule
5.22(a), as of the Closing Date (a) there are no preemptive rights, outstanding
subscriptions, warrants or options to purchase any Equity Interests of any
Credit Party, (b) there are no obligations of any Credit Party to redeem or
repurchase any of its Equity Interests and (c) there is no agreement,
arrangement or plan to which any Credit Party is a party or of which any Credit
Party has knowledge that could directly or indirectly affect the capital
structure of any Credit Party. The Equity Interests of each Credit Party
described on Schedule 5.22(a) (i) are validly issued and fully paid and
non‑assessable (to the extent such concepts are applicable to the respective
Equity Interests) and (ii) are owned of record and beneficially as set forth on
Schedule 5.22(a), free and clear of all Liens (other than Liens created under
the Security Documents). As of the Closing Date, Schedule 5.22(b) sets forth
each direct or indirect Subsidiary of the Borrower which is an Inactive
Subsidiary. All Domestic Subsidiaries (other than Excluded Domestic
Subsidiaries) are party to the Guaranty.
Section 5.23    Anti-Terrorism Law Compliance. No Credit Party nor any of its
Subsidiaries is subject to or in violation of any law, regulation, or list of
any government agency (including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot Act) that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or the LC Issuer from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
the Credit Parties.
Section 5.24    Location of Bank Accounts. Schedule 5.24 sets forth a complete
and accurate list as of the Closing Date of all deposit, checking and other bank
accounts, all securities and other accounts maintained with any broker dealer
and all other similar accounts maintained by each Credit Party, together with a
description thereof (i.e., the bank or broker dealer at which such deposit or
other account is maintained and the account number and the purpose thereof).
Section 5.25    Affiliate Transactions. Except as set forth on Schedule 5.25, as
of the date of this Agreement, there are no existing or proposed agreements,
arrangements or transactions between any Credit Party and any of the officers,
members, managers, directors, stockholders, parents, other interest holders,
employees, or Affiliates (other than the Subsidiaries) of any Credit Party or
any members of their respective immediate families, and none of the foregoing
Persons are directly or indirectly indebted to or have any direct or indirect
ownership, partnership, or voting interest in any Affiliate of any Credit Party
or any Person with which any Credit Party has a business relationship or which
competes with any Credit Party.
Section 5.26    Common Enterprise. The successful operation and condition of
each of the Credit Parties is dependent on the continued successful performance
of the functions of the Credit Parties as a whole and the successful operation
of each of the Credit Parties is dependent on the successful performance and
operation of each other Credit Party. Each Credit Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive

67    

--------------------------------------------------------------------------------

Exhibit 10.14









benefit), directly and indirectly, from (i) the successful operations of each of
the other Credit Parties and (ii) the credit extended by the Lenders to the
Borrower hereunder, both in their separate capacities and as members of the
group of companies. Each Credit Party has determined that execution, delivery,
and performance of this Agreement and any other Loan Documents to be executed by
such Credit Party is within its purpose, will be of direct and indirect benefit
to such Credit Party, and is in its best interest.

ARTICLE VI.
AFFIRMATIVE COVENANTS
The Borrower hereby covenants and agrees that on the Closing Date and thereafter
so long as this Agreement is in effect and until such time as the Revolving
Commitments have been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations incurred hereunder and
under the other Loan Documents, have been paid in full, as follows:
Section 6.01    Reporting Requirements. The Borrower will furnish to the
Administrative Agent and each Lender:
(a)    Annual Financial Statements. As soon as available and in any event within
90 days after the close of each fiscal year of the Borrower (or, if earlier, not
later than the date of required submissions to the SEC, for so long as the
Borrower is subject to the reporting requirements of the 1934 Act), the audited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
at the end of such fiscal year and the related consolidated statements of
income, of stockholders’ equity and of cash flows for such fiscal year, in each
case setting forth comparative figures for the preceding fiscal year, all in
reasonable detail and accompanied by the opinion with respect to such
consolidated financial statements of independent public accountants of
recognized national standing selected by the Borrower, which opinion shall be
unqualified and shall (i) state that such accountants audited such consolidated
financial statements in accordance with generally accepted auditing standards,
that such accountants believe that such audit provides a reasonable basis for
their opinion, and that in their opinion such consolidated financial statements
present fairly, in all material respects, the consolidated financial position of
the Borrower and its consolidated subsidiaries as at the end of such fiscal year
and the consolidated results of their operations and cash flows for such fiscal
year in conformity with GAAP, or (ii) contain such statements as are customarily
included in unqualified reports of independent accountants in conformity with
the recommendations and requirements of the American Institute of Certified
Public Accountants (or any successor organization), together with any management
letters of such accountants addressed to the Borrower or any other Credit Party.
(b)    Quarterly Financial Statements. As soon as available and in any event
within 45 days after the close of each of the first three quarterly accounting
periods in each fiscal year of the Borrower (or, if earlier, not later than the
date of required submissions to the SEC, for so long as the Borrower is subject
to the reporting requirements of the 1934 Act), the unaudited consolidated and
consolidating balance sheets of the Borrower and its consolidated Subsidiaries
as at the end of such quarterly period and the related unaudited consolidated
and consolidating statements of income and of cash flows for such quarterly
period and/or for the fiscal year to date, and setting forth, in the case of
such unaudited consolidated and consolidating statements of income and of cash
flows, comparative figures for the related periods in the prior fiscal year, and
which shall be certified on behalf of the Borrower by a Financial Officer of the
Borrower, subject to changes resulting from normal year-end audit adjustments.
(c)    Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in subparts (a) and (b) above, (i) a
certificate (a “Compliance Certificate”), substantially in the

68    

--------------------------------------------------------------------------------

Exhibit 10.14









form of Exhibit E, signed by a Financial Officer of the Borrower to the effect
that (A) no Default or Event of Default exists or, if any Default or Event of
Default does exist, specifying the nature and extent thereof and the actions the
Credit Parties have taken or proposes to take with respect thereto, and (B) the
representations and warranties of the Credit Parties are true and correct in all
material respects (or in the case of any representation and warranty already
subject to a materiality qualifier, true and correct in all respects), except to
the extent that any relate to an earlier specified date, in which case, such
representations shall be true and correct in all material respects as of the
date made, which certificate shall set forth the calculations required to
establish compliance with the provisions of Section 7.07, (ii) if, as a result
of any change in accounting principles and policies (or the application thereof)
from those used in the preparation of the audited financial statements of the
Borrower referred to in Section 5.07(a), the consolidated financial statements
of the Credit Parties delivered pursuant to Sections 6.01(a) and (b) will differ
in any material respect from the consolidated financial statements that would
have been delivered pursuant to such subsections had no such change in
accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, one or more statements
of reconciliation for the financial statements referred to in Section 5.07(a)
and all financial statements delivered thereafter, each in form and substance
reasonably satisfactory to the Administrative Agent, and (iii) a Narrative
Report with respect to such financial statements.
(d)    Budgets and Forecasts. Not later than 45 days following the commencement
of each fiscal year of the Borrower and its Subsidiaries, commencing with the
fiscal year beginning July 1, 2013, a consolidated operating budget in
reasonable detail for each of the four fiscal quarters of such fiscal year, and
for each subsequent fiscal year of the Borrower and its Subsidiaries through the
fiscal year ending June 30, 2018, as customarily prepared by management for its
internal use and reasonably satisfactory to the Administrative Agent, setting
forth, with appropriate discussion, the forecasted balance sheet, income
statement, operating cash flows and capital expenditures of the Borrower and its
Subsidiaries for the period covered thereby, and the principal assumptions upon
which forecasts and budget are based.
(e)    Notices. Promptly, and in any event within four Business Days, after any
Credit Party or any Subsidiary obtains knowledge thereof, notice of:
(i)    the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto;
(ii)    the commencement of, or any other material development concerning, any
litigation or governmental or regulatory proceeding pending against any Credit
Party or any Subsidiary or the occurrence of any other event, in each case if
the same could reasonably be expected to have a Material Adverse Effect;
(iii)    any significant adverse change (in the Borrower’s reasonable judgment)
in the Borrower’s or any Subsidiary’s relationship with, or any significant
event or circumstance that is in the Borrower’s reasonable judgment likely to
adversely affect the Borrower’s or any Subsidiary’s relationship with, (A) any
customer (or related group of customers) representing more than 10% of the
Borrower’s consolidated revenues during its most recent fiscal year, or (B) any
supplier that is material to the operations of the Borrower and its Subsidiaries
considered as an entirety;
(iv)    any amendment or waiver of the terms of, or notice of default under, any
Subordinated Debt Document; or
(v)    any event that could reasonably be expected to have a Material Adverse
Effect.

69    

--------------------------------------------------------------------------------

Exhibit 10.14









(f)    ERISA. Promptly, and in any event within 10 days after any Credit Party
or any Subsidiary of a Credit Party or any ERISA Affiliate knows of the
occurrence of any ERISA Event, the Borrower will deliver to the Administrative
Agent and each of the Lenders a certificate of an Authorized Officer of the
Borrower setting forth the full details as to such occurrence and the action, if
any, that such Credit Party or such Subsidiary of such Credit Party or such
ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given by such Credit Party or such Subsidiary of such
Credit Party or the ERISA Affiliate to or filed with the PBGC, a Plan
participant or the Plan administrator with respect thereto.
(g)    Environmental Matters. Other than in the ordinary course pursuant to the
Exit Strategy Program, promptly upon, and in any event within 10 Business Days
after, an officer of a Credit Party or any Subsidiary of a Credit Party
obtaining knowledge thereof, notice of one or more of the following
environmental matters: (i) any pending or threatened material Environmental
Claim against such Credit Party or any of its Subsidiaries or any Real Property
owned or operated by such Credit Party or any of its Subsidiaries; (ii) any
condition or occurrence on or arising from any Real Property owned or operated
by such Credit Party or any of its Subsidiaries that (A) results in material
noncompliance by such Credit Party or any of its Subsidiaries with any
applicable Environmental Law or (B) would reasonably be expected to form the
basis of a material Environmental Claim against such Credit Party or any of its
Subsidiaries or any such Real Property; (iii) any condition or occurrence on any
Real Property owned, leased or operated by such Credit Party or any of its
Subsidiaries that could reasonably be expected to cause such Real Property to be
subject to any material restrictions on the ownership, occupancy, use or
transferability by such Credit Party or any of its Subsidiaries of such Real
Property under any Environmental Law; and (iv) the taking of any removal or
remedial action in response to the actual or alleged presence of any Hazardous
Material on any Real Property owned, leased or operated by such Credit Party or
any of its Subsidiaries as required by any Environmental Law or any governmental
or other Global agency. All such notices shall describe in reasonable detail the
nature of the Environmental Claim, the Credit Party’s or such Subsidiary’s
response thereto and the potential exposure in Dollars of the Credit Parties and
their Subsidiaries with respect thereto.
(h)    SEC Reports and Registration Statements. Promptly after transmission
thereof to its stockholders or other filing with the SEC, copies of all
registration statements (other than the exhibits thereto and any registration
statement on Form S-8 or its equivalent) and all annual, quarterly or current
reports that any Credit Party or any Subsidiary files with the SEC on Form 10-K,
10-Q or 8-K (or any successor forms) and copies of any proxy statement or other
report or communication that the Borrower furnishes to its stockholders
generally. To the extent that any such documents are filed pursuant to and are
accessible through the SEC’s EDGAR system, such documents will be deemed to have
been provided in accordance with this clause (h).
(i)    Management Reports. Together with the delivery of the financial
statements pursuant to subparts (a) and (b) above, a management report
describing the operations and financial conditions of the Credit Parties and
their Subsidiaries for the period then ended and the portion of the current
fiscal year then elapsed (or for the fiscal year then ended in the case of
year-end financials). The management report shall be presented in reasonable
detail and shall be certified by a Financial Officer to the effect that such
information fairly presents in all material respects the results of operations
and financial condition of the Credit Parties as at the dates and for the
periods indicated.
(j)    Auditors’ Internal Control Comment Letters, etc. Promptly upon receipt
thereof, a copy of each letter or memorandum commenting on internal accounting
controls and/or accounting or financial reporting policies followed by the
Credit Parties and/or any of their Subsidiaries that is submitted to such Credit
Party or Subsidiary, as applicable, by its independent accountants in connection
with any annual or

70    

--------------------------------------------------------------------------------

Exhibit 10.14









interim audit made by them of the books of the Borrower or any of its
Subsidiaries.
(k)    Press Releases. Promptly after the release thereof to any news
organization or news distribution organization, copies of any press releases and
other similar statements intended to be made available generally by any Credit
Party or any Subsidiary to the public concerning material developments relating
to such Credit Party or its Subsidiaries.
(l)    Information Relating to Collateral. At the time of the delivery of the
annual financial statements provided for in clause (a) above, a certificate of
an Authorized Officer of the Borrower (i) setting forth any changes to the
information required pursuant to the Perfection Certificate, if any, (ii)
outlining all material insurance coverage maintained as of the date of such
certificate, and (iii) certifying that no Credit Party has taken any actions
(and is not aware of any actions so taken) to terminate any UCC financing
statements or other appropriate filings, recordings or registrations, including
all refilings, rerecordings and reregistrations. In the event such a certificate
is not delivered at the time of delivery of the annual financial statements
pursuant to clause (a) above, then such non-delivery shall be deemed to
constitute a certification by the Borrower that there has been no change to the
information most recently delivered pursuant to clauses (i) and (ii) hereof and
a confirmation as to the matters described in clause (iii) hereof.
(m)    Other Notices. Promptly after the transmission or receipt thereof, as
applicable, copies of all notices (other than routine correspondence and
invoices) received or sent by any Credit Party to or from the holders of any
Material Indebtedness or any trustee with respect thereto.
(n)    Proposed Amendments, etc. to Certain Agreements. No later than five (5)
Business Days prior to the effectiveness thereof, copies of substantially final
drafts of any proposed amendment, supplement, waiver or other modification with
respect to any Subordinated Debt Document, any Material Indebtedness Agreement
or any other agreement or instrument subject to the restrictions contained in
Section 7.11.
(o)    Violation of Anti-Terrorism Laws. Promptly (i) if any Credit Party
obtains knowledge that any Credit Party or any Person that owns, directly or
indirectly, any Equity Interests of any Credit Party, or any other holder at any
time of any direct or indirect equitable, legal or beneficial interest therein
is the subject of any of the Anti-Terrorism Laws, such Credit Party will notify
the Administrative Agent and (ii) upon the request of the Administrative Agent
or any Lender (through the Administrative Agent), such Credit Party will provide
any information the Administrative Agent or such Lender believes is reasonably
necessary to be delivered to comply with the USA Patriot Act.
(p)    Other Information. Promptly upon the reasonable request therefor (and in
any events within 15 Business Days of such request), such other information or
documents (financial or otherwise) relating to any Credit Party or any
Subsidiary as the Administrative Agent or any Lender (through the Administrative
Agent) may reasonably request from time to time.
Section 6.02    Books, Records and Inspections. Each Credit Party will, and will
cause each of its Material Subsidiaries to, (i) keep proper books of record and
account, in which full and correct entries shall be made of all financial
transactions and the assets and business of such Credit Party or such Material
Subsidiary, as the case may be, in accordance with GAAP; and (ii) permit
officers and designated representatives of the Administrative Agent or any of
the Lenders to visit and inspect any of the properties or assets of such Credit
Party and/or its Material Subsidiaries in whomsoever’s possession (but only to
the extent such Credit Party or such Subsidiary, as applicable, has the right to
do so to the extent in the possession of another Person), to examine the books
of account of such Credit Party or such Material Subsidiary, as applicable, and
make copies thereof and take extracts therefrom, to discuss the affairs,
finances and accounts of such Credit Party and/or such Material Subsidiary, as
applicable, with, and be advised as to the same by,

71    

--------------------------------------------------------------------------------

Exhibit 10.14









its and their officers and independent accountants and independent actuaries, if
any, and to conduct field examinations; all at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or any of
the Lenders (through the Administrative Agent) may request, and all at the
expense of the Borrower, provided that absent an Event of Default, field
examinations shall be limited to one such examination per fiscal year.
Section 6.03    Insurance.
(a)    Each Credit Party will, and will cause each of its Subsidiaries to, (i)
maintain insurance coverage by such insurers and in such forms and amounts and
against such risks as are carried generally in accordance with sound business
practices by companies in similar businesses similarly situated and located, and
(ii) forthwith upon the Administrative Agent’s or any Lender’s written request,
furnish to the Administrative Agent or such Lender such information about such
insurance as the Administrative Agent or such Lender may from time to time
reasonably request, which information shall be prepared in form and detail
satisfactory to the Administrative Agent or such Lender and certified by an
Authorized Officer of the Borrower.
(b)    Each Credit Party will at all times keep its respective property that is
subject to the Lien of any Security Document insured in favor of the
Administrative Agent, for the benefit of the Secured Creditors and all policies
or certificates (or certified copies thereof) with respect to such insurance
(and any other insurance maintained by the Credit Parties) (i) shall be endorsed
to the Administrative Agent’s satisfaction for the benefit of the Administrative
Agent (including, without limitation, by naming the Administrative Agent as loss
payee (with respect to Collateral) or, to the extent permitted by applicable
law, as an additional insured), (ii) shall state that such insurance policies
shall not be canceled without 30 days’ prior written notice thereof (or 10 days’
prior written notice in the case of cancellation for the non-payment of
premiums) by the respective insurer to the Administrative Agent, (iii) shall
provide that the respective insurers irrevocably waive any and all rights of
subrogation with respect to the Administrative Agent and the Lenders, and (iv)
shall in the case of any such certificates or endorsements in favor of the
Administrative Agent, be delivered to or deposited with the Administrative
Agent.
(c)    If any Credit Party shall fail to maintain any insurance in accordance
with this Section 6.03, or if any Credit Party shall fail to so endorse and
deliver or deposit all endorsements or certificates with respect thereto, the
Administrative Agent shall have the right (but shall be under no obligation) to
procure such insurance and the Borrower agrees to reimburse the Administrative
Agent on demand for all costs and expenses of procuring such insurance.
Section 6.04    Payment of Taxes and Claims. Each Credit Party will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits, or upon any properties belonging to it, prior to the date
on which penalties attach thereto, and all lawful claims that, if unpaid, might
become a Lien or charge upon any properties of any Credit Party or any of their
respective Subsidiaries; provided, however, that no Credit Party nor any of
their respective Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim that is being contested in good faith and by proper
proceedings if (i) it has maintained adequate reserves with respect thereto in
accordance with GAAP and (ii) in the case of a tax or claim that has or may
become a Lien against any of the Collateral, such proceedings conclusively
operate to stay the sale of any portion of the Collateral to satisfy such tax or
claim. Without limiting the generality of the foregoing, each Credit Party will,
and will cause each of its Subsidiaries to, pay in full all of its wage
obligations in accordance with the Fair Labor Standards Act (29 U.S.C. Sections
206‑207), with respect to its employees subject thereto, and any comparable
provisions of applicable law.

72    

--------------------------------------------------------------------------------

Exhibit 10.14









Section 6.05    Corporate Franchises. Each Credit Party will do, and will cause
each of its Material Subsidiaries to do, or cause to be done, all things
necessary to preserve and keep in full force and effect its corporate existence
and, except to the extent that the failure to do so would not reasonably be
expected to result in a Material Adverse Effect, its rights and authority,
qualification, franchises, licenses and permits; provided, however, that nothing
in this Section 6.05 shall be deemed to prohibit any transaction permitted by
Section 7.02.
Section 6.06    Good Repair. Each Credit Party will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment used or
useful in its business in whomsoever’s possession they may be, are kept in
reasonably good repair, working order and condition, normal wear and tear and
dispositions permitted pursuant to Section 7.02 hereof excepted, and that from
time to time there are made in such properties and equipment all needful and
proper repairs, renewals, replacements, extensions, additions, betterments and
improvements thereto, in each case, to the extent and in the manner customary
for companies in similar businesses.
Section 6.07    Compliance with Statutes, etc. Each Credit Party will, and will
cause each of its Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property, other than those the noncompliance with which would
not individually or in the aggregate be reasonably expected to have a Material
Adverse Effect.
Section 6.08    Compliance with Environmental Laws. Without limitation of the
covenants contained in Section 6.07:
(a)    Each Credit Party will comply, and will cause each of its Subsidiaries to
comply in all material respects, with all Environmental Laws applicable to the
ownership, lease or use of all Real Property now or hereafter owned, leased or
operated by such Credit Party or any of its Subsidiaries, and will promptly pay
or cause to be paid all costs and expenses incurred in connection with such
compliance, except to the extent that such compliance with Environmental Laws is
being contested in good faith and by appropriate proceedings and for which
adequate reserves have been established to the extent required by GAAP, and such
proceedings could not reasonably be expected to have a Material Adverse Effect.
(b)    Each Credit Party will keep or cause to be kept, and will cause each of
its Subsidiaries to keep or cause to be kept, all such Real Property free and
clear of any Liens imposed pursuant to such Environmental Laws other than
Permitted Liens.
(c)    No Credit Party nor any of its Subsidiaries will generate, use, treat,
store, release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Credit Parties or any of their
Subsidiaries or transport or permit the transportation of Hazardous Materials to
or from any such Real Property other than in compliance with applicable
Environmental Laws and in the ordinary course of business, except to the extent
that any noncompliance with Environmental Laws is being contested in good faith
and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP, and such proceedings could not
reasonably be expected to have a Material Adverse Effect.
(d)    If required to do so under any applicable order of any Governmental
Authority, each Credit Party will undertake, and cause each of its Subsidiaries
to undertake any clean up, removal, remedial or other action necessary to remove
and clean up any Hazardous Materials from any Real Property owned, leased or
operated by the Credit Parties or any of its Subsidiaries in accordance with, in
all material respects, the requirements of all applicable Environmental Laws and
in accordance with, in all material respects, such

73    

--------------------------------------------------------------------------------

Exhibit 10.14









orders of all Governmental Authorities, except to the extent that such Credit
Party or such Subsidiary contesting such order in good faith and by appropriate
proceedings and for which adequate reserves have been established to the extent
required by GAAP, and such proceedings could not reasonably be expected to have
a Material Adverse Effect.
Section 6.09    Certain Subsidiaries to Join in Guaranty; Designation of
Subsidiaries.
(a)    In the event that at any time after the Closing Date, any Credit Party
acquires, creates or has any Domestic Subsidiary (other than an Excluded
Domestic Subsidiary) that is not already a party to the Guaranty, or if any
Subsidiary ceases to be an Excluded Domestic Subsidiary, the Borrower will
promptly, but in any event within 45 days (or within such longer period as the
Administrative Agent may agree), cause such Subsidiary to deliver to the
Administrative Agent, in sufficient quantities for the Lenders, (a) a Guaranty
Supplement (as defined in the Guaranty), a Security Agreement Joinder (as
defined in the Security Agreement), and a joinder to the Intercompany
Subordination Agreement in form and substance satisfactory to the Administrative
Agent, each duly executed by such Subsidiary, pursuant to which such Subsidiary
joins in the Guaranty as a guarantor thereunder, the Security Agreement as a
grantor thereunder and the Intercompany Subordination Agreement as a party
thereto, (b) resolutions of the Board of Directors or equivalent governing body
of such Subsidiary, certified by the Secretary or an Assistant Secretary of such
Subsidiary, as duly adopted and in full force and effect, authorizing the
execution and delivery of such joinder supplements and the other Loan Documents
to which such Subsidiary is or will be a party, together with such other
corporate documentation and an opinion of counsel as the Administrative Agent
shall reasonably request, in each case, in form and substance satisfactory to
the Administrative Agent and (c) all such documents, instruments, agreements,
and certificates as are similar to those described in Section 6.10. In the event
that any Person becomes a Foreign Subsidiary of the Borrower, and the ownership
interests of such Foreign Subsidiary are owned by the Borrower or by any
Domestic Subsidiary thereof, the Borrower shall, or shall cause such Domestic
Subsidiary to, deliver, all such documents, instruments, agreements, and
certificates as are similar to those described in Section 6.10, and the Borrower
shall take, or shall cause such Domestic Subsidiary to take, all of the actions
referred to in Section 6.10.
(b)    If, as of any date of determination, all Immaterial Subsidiaries,
together with their respective subsidiaries, account for more than 5% of
Consolidated Total Assets, 5% of Consolidated EBITDA or 5% of the consolidated
revenues, in each case of the Borrower and its Subsidiaries for the period of
four consecutive fiscal quarters immediately preceding the date of
determination, then the Borrower shall so notify the Administrative Agent, and
shall, within 15 days of such notice, redesignate Immaterial Subsidiaries as
Material Subsidiaries so that all Immaterial Subsidiaries and their respective
Subsidiaries comply with the proviso to the definition of “Immaterial
Subsidiary”.
Section 6.10    Additional Security; Real Property Matters; Further Assurances.
(a)    Additional Security. Subject to subpart (b) below and excluding the
Austin Property and any Real Property owned, leased or operated in connection
with the Exit Strategy Program, if at any time after the Closing Date, any
Credit Party acquires, owns or holds an interest in any Real Property with a
fair market value in excess of $5,000,000 (with fair market value determined at
the time of acquisition and agreed to by the Administrative Agent), or any
personal property in excess of $500,000, in the aggregate, that is not at the
time included in the Collateral, the Borrower will promptly notify the
Administrative Agent in writing of such event, identifying the property or
interests in question and referring specifically to the rights of the
Administrative Agent and the Lenders under this Section, and the Credit Party
will, or will cause such Subsidiary to, (i) within 15 Business Days following
request by the Administrative Agent, grant to the Administrative Agent for the
benefit of the Secured Creditors a Lien on such personal property, and (ii)

74    

--------------------------------------------------------------------------------

Exhibit 10.14









within 30 days following request by the Administrative Agent (or such later date
to which the Administrative Agent may agree), grant to the Administrative Agent
for the benefit of the Secured Creditors a Lien on such Real Property; in each
case pursuant to the terms of such security agreements, assignments, Mortgages
or other documents as the Administrative Agent deems appropriate (collectively,
the “Additional Security Documents”) or a joinder in any existing Security
Document. Furthermore, the Borrower or such other Credit Party shall cause to be
delivered to the Administrative Agent such opinions of local counsel, corporate
resolutions, a Perfection Certificate, consents of landlords, Landlord’s
Agreements and other related documents as may be reasonably requested by the
Administrative Agent in connection with the execution, delivery and recording of
any such Additional Security Document or joinder, all of which documents shall
be in form and substance satisfactory to the Administrative Agent.
(b)    Foreign Subsidiaries. Notwithstanding anything in subpart (a) above or
elsewhere in this Agreement to the contrary, no Credit Party shall be required
to (i) pledge (or cause to be pledged) more than 65% of the Equity Interests
designated as voting (but it shall be required to pledge 100% of the Equity
Interests designated as non-voting) in any first tier Foreign Subsidiary, (ii)
pledge (or cause to be pledged) any Equity Interests in any Foreign Subsidiary
that is not a first tier Foreign Subsidiary, or (iii) cause a Foreign Subsidiary
to join in the Guaranty or to become a party to the Security Agreement or any
other Security Document, if to do so would subject the Borrower or any of its
Subsidiaries to liability for additional United States income taxes by virtue of
Section 956 of the Code.
(c)    Real Property Matters. The Credit Parties shall deliver to the
Administrative Agent with respect to each parcel of Real Property acquired by a
Credit Party after the Closing Date, to the extent that such parcel of Real
Property is to become subject to a Mortgage pursuant to Section 6.10(a) above,
within 30 days after following request by the Administrative Agent pursuant to
such Section 6.10(a) (or such later date to which the Administrative Agent may
agree), all of the following:
(i)    an American Land Title Association (ALTA) mortgagee title insurance
policy or policies, or unconditional commitments therefor (a “Title Policy”)
issued by a title insurance company reasonably satisfactory to the
Administrative Agent (a “Title Company”), in an amount not less than the amount
reasonably required therefor by the Administrative Agent (taking into account
the estimated value of the property involved), insuring fee simple title to, or
a valid leasehold interest in, such Real Property vested in the applicable
Credit Party and insuring that the applicable Mortgage creates a valid and
enforceable first priority mortgage lien on the respective Real Property
encumbered thereby, subject only to Permitted Liens, which Title Policy (1)
shall include an endorsement for mechanics’ liens, for revolving, “variable
rate” and future advances under this Agreement and for any other matters
reasonably requested by the Administrative Agent, and (2) shall provide for
affirmative insurance and such reinsurance as the Administrative Agent may
reasonably request, all of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent;
(ii)    a title report issued by the Title Company with respect thereto, dated
not more than 30 days prior to the date of execution of the applicable Mortgage
and satisfactory in form and substance to the Administrative Agent;
(iii)    copies of all recorded documents listed as exceptions to title or
otherwise referred to in the Title Policy or in such title report relating to
such real Property;
(iv)    evidence, which may be in the form of a letter or other certification
from the Title Company or from an insurance broker, surveyor, engineer or other
provider, as to whether (1) such

75    

--------------------------------------------------------------------------------

Exhibit 10.14









Real Property is a located in a flood zone (each such Real Property located in a
flood zone, a “Flood Hazard Property”), and (2) the community in which such
Flood Hazard Property is located is participating in the National Flood
Insurance Program, and if such Real Property is a Flood Hazard Property,
evidence that the applicable Credit Party has obtained flood insurance in
respect of such Flood Hazard Property to the extent required under the
applicable regulations of the Board of Governors of the Federal Reserve System;
(v)    a survey, in form and substance reasonably satisfactory to the
Administrative Agent, of such Real Property, certified in a manner satisfactory
to the Administrative Agent by a licensed professional surveyor reasonably
satisfactory to the Administrative Agent;
(vi)    a certificate of the Borrower identifying any Phase I, Phase II or other
environmental report received in draft or final form by any Credit Party (or its
counsel) during the five year period prior to the date of execution of the
Mortgage relating to such Real Property and/or the operations conducted
therefrom, or stating that no such draft or final form reports have been
requested or received by any Credit Party (or its counsel), together with true
and correct copies of all such environmental reports so listed (in draft form,
if not finalized); and all such environmental reports (other than such reports
prepared and in final form prior to the Closing Date) shall be reasonably
satisfactory in form and substance to the Administrative Agent;
(vii)    an opinion of local counsel admitted to practice in the jurisdiction in
which such Real Property is located, satisfactory in form and substance to the
Administrative Agent, as to the validity and effectiveness of such Mortgage as a
lien on such Real Property encumbered thereby, and covering such other matters
of law in connection with the execution, delivery, recording and enforcement of
such Mortgage as the Administrative Agent may reasonably request; and
(viii)    upon request of the Administrative Agent, appraisals, satisfactory in
form and substance to the Administrative Agent, dated not more than 120 days
prior to the date of execution of each Mortgage and addressed to the
Administrative Agent and the Lenders or accompanied by a separate letter
indicating that the Administrative Agent and the Lenders may rely thereon, from
one or more nationally recognized appraisal firms, satisfactory to the
Administrative Agent, covering (i) the Real Properties, and (ii) all other
tangible property, plant and equipment owned by the Borrower or any of its
Subsidiaries that in the case of this clause (ii) is reasonably estimated to be
valued greater than $500,000, that is to be subjected to the Lien of the
Security Agreement and is located at any plant or facility owned or leased by
the Borrower or any of its Subsidiaries in the United States of America, which
appraisals shall set forth (A) the “fair market value” of such property (i.e.,
the amount at which such property would equitably exchange between a willing
buyer and a willing seller, neither being under a compulsion and both having
reasonable knowledge of all relevant facts on the premise that such property
will continue in its present use as part of an ongoing business enterprise), (B)
the “orderly disposal value” of such property (i.e., the amount that may be
realized through a forced sale disposal of such property when a reasonable time
to find a buyer is allowed), and (C) the “forced liquidation value” of such
property (i.e., the amount that may be realized through an immediate forced sale
disposal of such property), in each case as determined in accordance with sound
appraisal standards.
(d)    Taxes. The Credit Parties shall pay or caused to be paid all costs and
expenses payable in connection with all of the actions set forth in Section
6.10(c), including but not limited to (A) all mortgage, intangibles or similar
taxes or fees, however characterized, payable in respect of this Agreement, the
execution and delivery of the Notes, any Mortgage or any of the other Loan
Documents or the recording of any of the

76    

--------------------------------------------------------------------------------

Exhibit 10.14









same or any other documents related thereto; and (B) all expenses and premiums
of the Title Company in connection with the issuance of such policy or policies
of title insurance and to all costs and expenses required for the recording of
the Mortgages or any other Loan Documents or any other related documents in the
appropriate public records.
(e)    Landlord/Mortgagee/Bailee Waivers. The Credit Parties will obtain, and
will maintain in effect, Landlord’s Agreements on any Real Property (i) that
functions as the chief executive office for any Credit Party or (ii) at which
material books and records of any Credit Party are located, in each case in form
and substance acceptable to the Administrative Agent.
(f)    Federal Assignment of Claims Act. The Credit Parties will upon the
request of the Administrative Agent, execute, deliver and maintain in effect
such documentation as may be required by the Administrative Agent to comply with
the Federal Assignment of Claims Act or any analogous state law; and the Credit
Parties shall take such actions as may be required by the Administrative Agent
to file such documentation with the appropriate Governmental Authorities.
(g)    Further Assurances. The Credit Parties will, and will cause each of their
respective Subsidiaries to, at the expense of the Borrower, make, execute,
endorse, acknowledge, file and/or deliver to the Administrative Agent from time
to time such conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, and other assurances or instruments and take such
further steps relating to the Collateral covered by any of the Security
Documents as the Administrative Agent may reasonably require. If at any time the
Administrative Agent determines, based on applicable law, that all applicable
taxes (including, without limitation, mortgage recording taxes or similar
charges) were not paid in connection with the recordation of any mortgage or
deed of trust, the Borrower shall promptly pay the same upon demand.
Section 6.11    Principal Depository. Within 120 days after the Closing Date,
the Borrower will establish accounts with RBS Citizens, N.A. such that RBS
Citizens, N.A. is the principal depository and disbursement bank for the
Borrower and its Subsidiaries. Thereafter, the Borrower shall use diligent
effects to transition such functions to such accounts, and shall maintain RBS
Citizens, N.A. as the principal depository and disbursement bank for the
Borrower and its Subsidiaries, including for the maintenance of all primary
business, cash management, operating and administrative deposit accounts. For
the avoidance of doubt, this Section shall not prohibit the Borrower and its
Subsidiaries from maintaining certain non-primary accounts with other Lenders,
provided that RBS Citizens, N.A. acts at all times after the end of the 120-day
period described above as the principal depository and disbursement bank for the
Borrower and its Subsidiaries as set forth in this Section 6.11.
Section 6.12    Control Agreements. From and after the date that is 120 days
after the Closing Date, the Credit Parties will enter into, and will at all
times thereafter maintain in effect, Control Agreements with respect to each
Deposit Account (excluding (a) Deposit Accounts held at any Lender, (b) Deposit
Accounts with no more than a $50,000 balance individually and $250,000 in the
aggregate at any given time, and (c) any payroll account so long as such payroll
account is a zero balance account), Securities Account, Commodity Account and
lock-box account maintained by the Credit Parties on and after the Closing Date.
Each such Control Agreement shall be in form and substance reasonably
satisfactory to the Administrative Agent.
Section 6.13    Senior Debt. The Obligations shall, and the Credit Parties shall
take all necessary action to ensure that the Obligations shall, at all times
rank (a) at least pari passu in right of payment (to the fullest extent
permitted by law) with all other senior secured Indebtedness of the Credit
Parties and (b) prior in right of payment, to the extent set forth in any
applicable subordination agreement,

77    

--------------------------------------------------------------------------------

Exhibit 10.14









to any Subordinated Indebtedness.
Section 6.14    Subordination. Each Credit Party shall cause all Indebtedness
and other obligations now or hereafter owed by it to any of its Affiliates
(other than, in the case of management of the Credit Parties, payroll
obligations and unsecured Indebtedness in an aggregate principal amount of less
than $500,000) to be subordinated in right of payment and security to the
Indebtedness and other Obligations owing to the Administrative Agent and the
Lenders in accordance with the Intercompany Subordination Agreement or another
subordination agreement in form and substance reasonably satisfactory to the
Administrative Agent.
Section 6.15    Lender Meetings. The Credit Parties will, upon the request of
the Administrative Agent or the Required Lenders, participate in a meeting of
the Administrative Agent and the Lenders once during each fiscal year to be held
at the Borrower’s corporate offices (or at such other location as may be agreed
to by the Borrower and Administrative Agent) at such time as may be agreed to by
the Borrower and the Administrative Agent.

ARTICLE VII.
NEGATIVE COVENANTS
The Borrower hereby covenants and agrees that on the Closing Date and thereafter
for so long as this Agreement is in effect and until such time as the Revolving
Commitments have been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations incurred hereunder and
under the other Loan Documents, have been paid in full as follows:
Section 7.01    Changes in Business. No Credit Party nor any of its Subsidiaries
will engage in any business other than the businesses engaged in by the Credit
Parties and its Subsidiaries on the Closing Date and any other business
reasonably related thereto.
Section 7.02    Consolidation, Merger, Acquisitions, Asset Sales, etc. No Credit
Party will, nor will any Credit Party permit any of its Subsidiaries to, (i)
wind up, liquidate or dissolve its affairs, (ii) enter into any transaction of
merger or consolidation, (iii) make or otherwise effect any Acquisition, or (iv)
make or otherwise effect any Asset Sale, except that, if no Default or Event of
Default shall have occurred and be continuing or would result therefrom, each of
the following shall be permitted:
(a)    the merger, consolidation or amalgamation of (i) any Subsidiary of the
Borrower with or into the Borrower, provided the Borrower is the surviving or
continuing or resulting corporation; (ii) any Subsidiary of the Borrower with or
into any Subsidiary Guarantor, provided that the surviving or continuing or
resulting corporation is a Subsidiary Guarantor; or (iii) any Subsidiary of the
Borrower that is not a Subsidiary Guarantor with or into any other wholly-owned
Subsidiary of the Borrower that is not a Subsidiary Guarantor;
(b)    any Asset Sale by (i) the Borrower or any Subsidiary to any Credit Party
or (ii) any Subsidiary of the Borrower that is not a Subsidiary Guarantor to any
other wholly-owned Subsidiary of the Borrower that is not a Subsidiary
Guarantor;
(c)    any transaction permitted pursuant to Section 7.05;
(d)    in addition to any Asset Sale permitted above, the Borrower or any of its
Subsidiaries may

78    

--------------------------------------------------------------------------------

Exhibit 10.14









consummate any Asset Sale, provided that (i) the consideration for each such
Asset Sale represents fair value and at least 90% of such consideration consists
of cash; (ii) in the case of any Asset Sale involving consideration in excess of
$1,000,000, at least five Business Days prior to the date of completion of such
Asset Sale, the Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by an Authorized Officer, which certificate shall
contain (A) a description of the proposed transaction, the date such transaction
is scheduled to be consummated, the estimated sale price or other consideration
for such transaction, and (B) a certification that no Default or Event of
Default has occurred and is continuing, or would result from consummation of
such transaction (including on a pro forma basis); and (iii) the aggregate
consideration for all such Asset Sales made pursuant to this subpart during any
fiscal year of the Borrower shall not exceed $2,500,000 in any fiscal year and
$5,000,000 in the aggregate for all such Asset Sales over the life of this
Agreement excluding, in each case under this clause (iii), consideration for any
Asset Sale constituting the disposition of CAH;
(e)    the Borrower or any Subsidiary may make any Acquisition that is a
Permitted Acquisition, provided that (i) all of the conditions contained in the
definition of the term “Permitted Acquisition” are satisfied, and (ii) any
Indebtedness assumed in connection therewith is permitted by Section 7.04(h)
hereof; and
(f)    any Immaterial Subsidiary (i) may voluntarily liquidate or dissolve, or
(ii) may merge with or into the Borrower or another Credit Party provided that
the Borrower or such Credit Party, as applicable, shall be the continuing or
surviving Person.
Section 7.03    Liens. No Credit Party will, nor will any Credit Party permit
its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or
with respect to any property or assets of any kind of such Credit Party or such
Subsidiary whether now owned or hereafter acquired, except that the foregoing
shall not apply to:
(a)    any Standard Permitted Lien;
(b)    Liens in existence on the Closing Date that are listed in Schedule 7.03
hereto;
(c)    Liens (i) that are placed upon fixed or capital assets acquired,
constructed or improved by the Credit Parties or any of their respective
Subsidiaries, provided that (A) such Liens only secure Indebtedness permitted by
Section 7.04(c), (B) such Liens and the Indebtedness secured thereby are
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement, (C) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets; and (D) such Liens shall not apply to any other property or assets of
the Credit Parties or any of their respective Subsidiaries; or (ii) that arise
out of the refinancing, extension, renewal or refunding of any Indebtedness
secured by any such Liens, provided that the principal amount of such
Indebtedness is not increased and such Indebtedness is not secured by any
additional assets; or
(d)    any Lien granted to the Administrative Agent under the Loan Documents.
Section 7.04    Indebtedness. No Credit Party will, nor will any Credit Party
permit any of its Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness of the Credit Parties or any of their respective
Subsidiaries, except:
(a)    Indebtedness incurred under this Agreement and the other Loan Documents;
(b)    the Indebtedness set forth on Schedule 7.04 hereto, and any Permitted
Refinancing thereof;

79    

--------------------------------------------------------------------------------

Exhibit 10.14









(c)    (i) Indebtedness consisting of Capitalized Lease Obligations of the
Credit Parties and their Subsidiaries, (ii) Indebtedness secured by a Lien
referred to in Section 7.03(c), and (iii) any Permitted Refinancing thereof,
provided the aggregate outstanding principal amount (using Capitalized Lease
Obligations in lieu of principal amount, in the case of any Capital Lease) of
Indebtedness permitted by this subpart (c) shall not exceed $5,000,000 at any
time;
(d)    Indebtedness constituting Permitted Foreign Subsidiary Loans and
Investments;
(e)    any intercompany loans (i) made by the Borrower or any Subsidiary of the
Borrower to any Credit Party; or (ii) made by any Subsidiary of the Borrower
that is not a Subsidiary Guarantor to any other wholly-owned Subsidiary of the
Borrower that is not a Subsidiary Guarantor, provided that such intercompany
loans are subject to the Intercompany Subordination Agreement;
(f)    Indebtedness of the Borrower and its Subsidiaries under Hedge Agreements,
provided such Hedge Agreements have been entered into in the ordinary course of
business and not for speculative purposes;
(g)    Indebtedness constituting Guaranty Obligations permitted by Section 7.05;
(h)    Indebtedness of any Person that becomes a Subsidiary of the Borrower
after the date hereof in a transaction permitted hereunder in an aggregate
principal amount not to exceed $5,000,000; provided that such Indebtedness is
existing at the time such Person becomes a Subsidiary of the Borrower and was
not incurred solely in contemplation of such Person’s becoming a Subsidiary of
the Borrower); and
(i)    additional unsecured Indebtedness of the Borrower or any of its
Subsidiaries to the extent not permitted by any of the foregoing clauses,
provided that the aggregate outstanding principal amount of all such
Indebtedness does not exceed $2,500,000 at any time.
Section 7.05    Investments and Guaranty Obligations. No Credit Party will, nor
will any Credit Party permit any of its Subsidiaries to, directly or indirectly,
(i) make or commit to make any Investment or (ii) be or become obligated under
any Guaranty Obligations, except:
(a)    Investments by the Borrower or any of its Subsidiaries in cash and Cash
Equivalents;
(b)    any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;
(c)    the Borrower and its Subsidiaries may acquire and hold receivables and
similar items owing to them in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;
(d)    any Permitted Creditor Investment;
(e)    loans and advances to employees for business-related travel expenses,
moving expenses, costs of replacement homes, business machines or supplies,
automobiles and other similar expenses, in each case incurred in the ordinary
course of business, provided the aggregate outstanding amount of all such loans
and advances shall not exceed $1,000,000 at any time;
(f)    Investments existing as of the Closing Date and described on Schedule
7.05 hereto;
(g)    any Guaranty Obligations of the Credit Parties or any of their respective
Subsidiaries in

80    

--------------------------------------------------------------------------------

Exhibit 10.14









favor of the Administrative Agent, the LC Issuer and the Lenders and any other
benefited creditors under any Designated Hedge Agreements pursuant to the Loan
Documents;
(h)    Investments of the Borrower and its Subsidiaries in Hedge Agreements
permitted to be entered into pursuant to this Agreement;
(i)    Investments (i) existing as of the Closing Date of the Borrower or any of
its Subsidiaries in any Subsidiary, (ii) in any Credit Party made after the
Closing Date, (iii) constituting Permitted Foreign Subsidiary Loans and
Investments, (iv) by the Borrower in CAH made after the Closing Date, so long as
the aggregate amount of all such investments in CAH by the Borrower does not, at
any time, exceed $3,000,000, and (vi) of any Subsidiary of the Borrower that is
not a Subsidiary Guarantor in any other wholly-owned Subsidiary of the Borrower
that is not a Subsidiary Guarantor;
(j)    intercompany loans and advances permitted by Section 7.04(e);
(k)    the Acquisitions permitted by Section 7.02(e);
(l)    any Guaranty Obligation incurred by any Credit Party with respect to
Indebtedness of another Credit Party that is permitted by Section 7.04; and
(m)    other Investments by the Borrower or any Subsidiary of the Borrower in
any other Person (other than the Borrower or any of its Subsidiaries) made after
the Closing Date and not permitted pursuant to the foregoing subparts, provided
that (i) at the time of making any such Investment no Default or Event of
Default shall have occurred and be continuing, or would result therefrom, and
(ii) the maximum cumulative amount of all such Investments that are so made
pursuant to this subpart and outstanding at any time shall not exceed an
aggregate of $2,500,000, taking into account the repayment of any loans or
advances comprising such Investments.
Section 7.06    Restricted Payments. No Credit Party will, nor will any Credit
Party permit any of its Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except:
(a)    the Borrower or any of its Subsidiaries may declare and pay or make
Capital Distributions that are payable solely in additional shares of its common
stock (or warrants, options or other rights solely to acquire additional shares
of its common stock);
(b)    (i) any Subsidiary of the Borrower may declare and pay or make Capital
Distributions to the Borrower or any Subsidiary Guarantor, and (ii) any
Subsidiary of the Borrower that is not a Subsidiary Guarantor may declare and
pay or make Capital Distributions to (A) any holder of its Equity Interests,
ratably in accordance with their respective holdings of the type of Equity
Interest in respect of which such Capital Distribution is being made, or (B) the
Borrower, or (C) any Subsidiary Guarantor; provided that, in the case of the
foregoing clause (A), (i) no Default or Event of Default shall have occurred and
be continuing at the time of, or result from, such Capital Distributions,
including on a pro forma basis, and (ii) the aggregate amount of Capital
Distributions during the term of the Credit Facility to Persons other than the
Borrower and its wholly-owned Subsidiaries, together with Cash Dividends made in
reliance upon subsection (c) below, shall not exceed $10,000,000;
(c)    the Borrower may declare and pay or make Cash Dividends, provided that
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (ii) the Borrower will be in compliance with the
financial covenants set forth in Section 7.07 after giving pro forma effect to
each

81    

--------------------------------------------------------------------------------

Exhibit 10.14









such Cash Dividend, and (iii) the aggregate amount of all Cash Dividends made by
the Borrower during the term of the Credit Facility, together with Capital
Distributions to Persons other than the Borrower and its wholly-owned
Subsidiaries made in reliance upon subsection (b)(i) above, shall not exceed
$10,000,000;
(d)    the Borrower may make Restricted Payments in respect of scheduled
payments of principal and interest of Subordinated Indebtedness permitted under
Section 7.04 provided that (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (ii) the Borrower will be
in compliance with the financial covenants set forth in Section 7.07 after
giving pro forma effect to each such Restricted Payment, and (iii) after giving
effect to any such Restricted Payment (a) in respect of the HMG Note, the sum of
the Borrower’s cash, Cash Equivalents and Revolving Availability shall be not
less than $5,000,000, and (b) in respect of Subordinated Indebtedness other than
the HMG Note, the sum of the Borrower’s cash, Cash Equivalents and Revolving
Availability shall be not less than $10,000,000; and
(e)    The Borrower may enter into Permitted Refinancings of Subordinated Debt
and Material Indebtedness, so long as the Refinancing Indebtedness in respect
thereof is permitted under Section 7.04.
Section 7.07    Financial Covenants.
(a)    Minimum Consolidated EBITDA.    The Credit Parties will not permit the
Consolidated EBITDA of the Borrower and its Subsidiaries for any Testing Period
ending as of the date set forth below to be less than the amount specified
below:
Testing Period Ending
Minimum Consolidated EBITDA
June 30, 2013
$15,000,000
June 30, 2014
17,000,00
June 30, 2015 and each June 30 thereafter
20,00,000



(b)    Leverage Ratio. The Credit Parties will not permit at any time the
Leverage Ratio to be greater than 2.00 to 1.00, measured on the last day of each
fiscal quarter of the Borrower and its Subsidiaries.
(c)    Fixed Charge Coverage Ratio. The Credit Parties will not permit the Fixed
Charge Coverage Ratio to be less than 1.25 to 1.00, measured on the last day of
each fiscal quarter of the Borrower and its Subsidiaries.
Section 7.08    Limitation on Certain Restrictive Agreements. No Credit Party
will, nor will any Credit Party permit any of its Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist or become effective, any
“negative pledge” covenant or other agreement, restriction or arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any Credit
Party or any of their respective Subsidiaries to create, incur or suffer to
exist any Lien upon any of its property or assets as security for Indebtedness,
or (b) the ability of any such Credit Party or any such Subsidiary to make
Capital Distributions or any other interest or participation in its profits
owned by any Credit Party or any Subsidiary, or pay any Indebtedness owed to any
Credit Party or any Subsidiary, or to make loans or advances to any Credit Party
or any Subsidiary, or transfer any of its property or assets to any Credit Party
or any Subsidiary, except for such restrictions existing under or by reason of
(i) applicable law, (ii) this Agreement and the other Loan Documents, (iii) in
the case of clause (b) above only, customary provisions restricting subletting
or assignment of any lease governing a leasehold interest, (iv) in the case of
clause (b) above only, customary provisions restricting assignment of any
licensing agreement entered into in the ordinary course of business, (v) in the

82    

--------------------------------------------------------------------------------

Exhibit 10.14









case of clause (b) above only, customary provisions restricting the transfer or
further encumbering of assets subject to Liens permitted under Section 7.03(c),
(vi) customary restrictions affecting only a Subsidiary of the Borrower under
any agreement or instrument governing any of the Indebtedness of a Credit Party
permitted pursuant to Section 7.04, (vii) restrictions affecting any Foreign
Subsidiary of the Borrower under any agreement or instrument governing any
Indebtedness of such Foreign Subsidiary permitted pursuant to Section 7.04,
(viii) in the case of clause (b) above only, any document relating to
Indebtedness secured by a Lien permitted by Section 7.03, insofar as the
provisions thereof limit grants of junior liens on the assets securing such
Indebtedness, and (ix) in the case of clause (b) above only, any Operating Lease
or Capital Lease, insofar as the provisions thereof limit grants of a security
interest in, or other assignments of, the related leasehold interest to any
other Person.
Section 7.09    Transactions with Affiliates. No Credit Party will, nor will any
Credit Party permit any of its Subsidiaries to, enter into any transaction or
series of transactions with any Affiliate (other than, in the case of the
Borrower, any Subsidiary, and in the case of a Subsidiary, the Borrower or
another Subsidiary) other than pursuant to the reasonable requirements of such
Credit Party’s or such Subsidiary’s business and upon fair and reasonable terms
no less favorable to such Credit Party or such Subsidiary than would be obtained
in a comparable arm’s-length transaction with a Person other than an Affiliate.
Section 7.10    Plan Terminations, Minimum Funding, etc. No Credit Party will,
nor will any Credit Party permit any of its Subsidiaries to, and will not permit
any ERISA Affiliate to, (i) terminate any Plan or Plans so as to result in
liability of the Credit Parties, their Subsidiaries or any ERISA Affiliate to
the PBGC in excess of, in the aggregate, the amount that is equal to 5% of the
Consolidated Net Worth of the Borrower and its Subsidiaries as of the date of
the then most recent financial statements furnished to the Lenders pursuant to
the provisions of this Agreement, (ii) permit to exist one or more events or
conditions that present a material risk of the termination by the PBGC of any
Plan or Plans with respect to which the Credit Parties, their Subsidiaries or
ERISA Affiliate would, in the event of such termination, incur liability to the
PBGC in excess of such amount in the aggregate, (iii) fail to comply with the
minimum funding standards of ERISA and the Code with respect to any Plan, or
(iv) incur an obligation to contribute to, or become a contributing sponsor (as
such term is defined in Section 4001 of ERISA) in, any Multi-Employer Plan or
Multiple Employer Plan.
Section 7.11    Modification of Certain Agreements. Without the prior written
consent of the Required Lenders, no Credit Party will amend, modify, supplement,
waive or otherwise change, or consent or agree to any amendment, modification,
supplement, waiver or other change to, or enter into any forbearance from
exercising any rights with respect to the terms or provisions contained in:
(a)    any Subordinated Debt Document (other than any amendment, modification,
supplement, waiver or other change for which no fee in excess of $10,000 is
payable to the holders of the Subordinated Indebtedness and that (i)  extends
the maturity or reduces the amount of any repayment, prepayment or redemption of
the principal of such Subordinated Indebtedness, (ii)  reduces the rate or
extends any date for payment of interest, premium (if any) or fees payable on
such Subordinated Indebtedness or (iii) makes the covenants, events of default
or remedies in such Subordinated Debt Documents less restrictive on any
applicable Credit Party);
(b)    any of the terms of any preferred Equity Interests of the Credit Parties
(other than any such amendment, modification, supplement, waiver or other change
for which no fee is payable to the holders of such preferred stock and that (i) 
extends the scheduled redemption date or reduces the amount of any scheduled
redemption payment or (ii)  reduces the rate or extend any date for payment of
dividends thereon); or

83    

--------------------------------------------------------------------------------

Exhibit 10.14









(c)    any Credit Party’s Organizational Documents in any manner that could
reasonably be deemed to be materially adverse to the Lenders.
Section 7.12    Accounts. No Credit Party shall establish any new Securities
Accounts or any new Deposit Accounts (other than Deposit Accounts expressly
excluded pursuant to the terms of Section 6.12 hereof) unless, if the
Administrative Agent shall so request, the Administrative Agent and the
financial institution at which the account is to be opened enter into a Control
Agreement pursuant to which such institution acknowledges the security interest
of the Administrative Agent in such Securities Account or Deposit Account,
agrees to comply with instructions originated by the Administrative Agent
directing disposition of the funds in the Securities Account or Deposit Account
without further consent from the Borrower or such Credit Party, and agrees to
subordinate and limit any security interest the financial institution may have
in the Securities Account or Deposit Account and waive all rights of set-off
with respect thereto (other than for customary fees and expenses) on terms
satisfactory to the Administrative Agent.
Section 7.13    Anti-Terrorism Laws. No Credit Party nor any of their respective
Subsidiaries shall be subject to or in violation of any law, regulation, or list
of any government agency (including, without limitation, the U.S. Office of
Foreign Asset Control list, Executive Order No. 13224 or the USA Patriot Act)
that prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or the LC Issuer from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
the Borrower or any other Credit Party.
Section 7.14    Fiscal Year. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, change its Fiscal Year end from June 30.
ARTICLE VIII.
EVENTS OF DEFAULT
Section 8.01    Events of Default. Any of the following specified events shall
constitute an Event of Default (each an “Event of Default”):
(a)    Payments: the Borrower shall (i) default in the payment when due (whether
at maturity, on a date fixed for a scheduled repayment, on a date on which a
required prepayment is to be made, upon acceleration or otherwise) of any
principal of the Loans or any reimbursement obligation in respect of any Unpaid
Drawing; or (ii) default, and such default shall continue for three or more
Business Days, in the payment when due of any interest on the Loans, any Fees or
any other Obligations; or (iii) fail to Cash Collateralize any Letter of Credit
when required to do so hereunder; or
(b)    Representations, etc.: any representation, warranty or statement made by
the Borrower or any other Credit Party herein or in any other Loan Document or
in any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect (without
duplication as to any materiality modifiers, qualifications, or limitations
applicable thereto) on the date as of which made, deemed made, or confirmed; or
(c)    Certain Covenants: the Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in Sections 6.01,
6.02, 6.03, 6.05 (with respect to corporate existence of a Credit Party or
Material Subsidiary), 6.09, 6.10, 6.11 or 6.12, or Article VII of this
Agreement; or

84    

--------------------------------------------------------------------------------

Exhibit 10.14









(d)    Other Covenants: any Credit Party shall default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Loan Document (other than those referred to in Section 8.01(a) or
(b) or (c) above) and such default is not remedied within 30 days after the
earlier of (i) an Authorized Officer of any Credit Party knows of such default
or (ii) the Borrower receiving written notice of such default from the
Administrative Agent or the Required Lenders; or
(e)    Cross Default Under Other Agreements; Hedge Agreements: any Credit Party
or any of its Subsidiaries shall (i) default in any payment with respect to any
Material Indebtedness (other than the Obligations), and such default shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Material Indebtedness; or (ii) default in the
observance or performance of any agreement, covenant or condition relating to
any Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto (and all grace periods applicable to
such observance or performance shall have expired), or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause any such Material Indebtedness to become due prior to its stated maturity;
or any such Material Indebtedness of any Credit Party or any of its Subsidiaries
shall be declared to be due and payable, or shall be required to be prepaid
(other than by a regularly scheduled required prepayment or redemption, prior to
the stated maturity thereof); or (iii) without limitation of the foregoing
clauses, default in any payment obligation under a Hedge Agreement, and such
default shall continue after the applicable grace period, if any, specified in
such Hedge Agreement or any other agreement or instrument relating thereto; or
(f)    Invalidity of Loan Documents: any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or under such Loan Document or satisfaction in full of all
the Obligations, ceases to be in full force and effect; or any Credit Party
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Credit Party denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document; or
(g)    Invalidity of Liens: any security interest and Lien purported to be
created by any Security Document shall cease to be in full force and effect with
respect to any material portion of Collateral (other than in accordance with the
terms hereof and thereof), or shall cease to give the Administrative Agent, for
the benefit of the Secured Creditors, the Liens, rights, powers and privileges
purported to be created and granted under such Security Documents (including a
perfected first priority security interest in and Lien on, the Collateral
thereunder (except as otherwise expressly provided in such Security Document))
or shall be asserted by any Credit Party not to be, a valid, perfected, first
priority (except as otherwise expressly provided in this Agreement or such
Security Document) security interest in or Lien on a material portion of the
Collateral covered thereby; except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent to
(i) maintain possession of certificates actually delivered to it representing
securities pledged under the Security Documents, or (ii) file Uniform Commercial
Code continuation statements or other equivalent filings;
(h)    Judgments: (i) one or more judgments, orders or decrees shall be entered
against any Credit Party and/or any of its Subsidiaries involving a liability
(other than a liability covered by insurance as to which the carrier has not
effectively disclaimed coverage) of $2,500,000 or more in the aggregate for all
such judgments, orders and decrees for the Credit Parties and their
Subsidiaries, and any such judgments, orders or decrees shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days (or such
longer period, not in excess of 60 days, during which enforcement thereof, and
the filing of any judgment lien, is effectively stayed or prohibited) from the
entry thereof; or (ii) one or more judgments,

85    

--------------------------------------------------------------------------------

Exhibit 10.14









orders or decrees shall be entered against any Credit Party and/or any of its
Subsidiaries involving a required divestiture of any material properties, assets
or business reasonably estimated to have a fair value in excess of $2,500,000,
and any such judgments, orders or decrees shall not have been vacated,
discharged or stayed or bonded pending appeal within 30 days (or such longer
period, not in excess of 60 days, during which enforcement thereof, and the
filing of any judgment lien, is effectively stayed or prohibited) from the entry
thereof; or
(i)    Insolvency Event: any Insolvency Event shall occur with respect to any
Credit Party or any of its Subsidiaries (other than Immaterial Subsidiaries); or
(j)    ERISA: any ERISA Event shall have occurred and either (i) such event or
events could reasonably be expected to have a Material Adverse Effect or (ii)
there shall result from any such event or events the imposition of a Lien; or
(k)    Change of Control: if there occurs a Change of Control; or
(l)    Cessation of Business: any cessation of a substantial part of the
business of any Credit Party for a period that could reasonably be expected to
have a Material Adverse Effect; or
(m)    Environmental: the Borrower and its Subsidiaries shall have any
Environmental Liabilities and Costs (other than Environmental Liabilities and
Costs covered by insurance, as to which the carrier has not effectively
disclaimed coverage), the payment of which is reasonably probable and which
could reasonably be expected to have a Material Adverse Effect (after taking
into consideration available claims or rights of recovery that the Borrower and
its Subsidiaries may have against any third-party, to the extent reasonably
expected to be realized); or
(n)    Subordinated Affiliate Obligations: any Credit Party, or any Affiliate of
the Borrower of any of its Subsidiaries holding obligations of any Credit Party
that are subordinated to the Obligations, shall fail to perform or comply with,
or shall assert the invalidity or unenforceability of, any of the subordination
provisions of any subordination agreement or other subordination document
evidencing or governing such obligations; or
(o)    Uninsured Loss. Any uninsured damage to, or loss, theft or destruction
of, any assets of the Credit Parties or any of their Subsidiaries shall occur
that is in excess of $2,500,000 (excluding customary deductible thresholds
established in accordance with historical past practices).
Section 8.02    Remedies. Upon the occurrence of any Event of Default, and at
any time thereafter, if any Event of Default shall then be continuing, the
Administrative Agent (i) may, in its discretion, or (ii) shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower or
any other Credit Party in any manner permitted under applicable law:
(a)    declare the Revolving Commitments terminated, whereupon the Revolving
Commitment of each Lender shall forthwith terminate immediately without any
other notice of any kind;
(b)    declare the principal of and any accrued interest in respect of all
Loans, all Unpaid Drawings and all other Obligations (other than any Obligations
under any Designated Hedge Agreement or Designated Banking Services Agreement)
owing hereunder and thereunder to be, whereupon the same shall become, forthwith
due and payable without presentment, demand, protest or other notice of any
kind, all of which

86    

--------------------------------------------------------------------------------

Exhibit 10.14









are hereby waived by the Borrower;
(c)    (i) terminate any Letter of Credit that may be terminated in accordance
with its terms and/or (ii) require the Borrower to Cash Collateralize all or any
portion of the LC Outstandings; or
(d)    exercise any other right or remedy available under any of the Loan
Documents or applicable law;
provided that, if an Event of Default specified in Section 8.01(i) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a), (b) and/or (c)(ii) above shall
occur automatically without the giving of any such notice.
Section 8.03    Application of Certain Payments and Proceeds. All payments and
other amounts received by the Administrative Agent or any Lender through the
exercise of remedies hereunder or under the other Loan Documents shall, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, be applied as follows:
(i)    first, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Administrative Agent in its
capacity as such;
(ii)    second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses (including attorneys’ fees and amounts due under
Article III) payable to each Lender or the LC Issuer, ratably among them in
proportion to the aggregate of all such amounts;
(iii)    third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Unpaid Drawings with respect to
Letters of Credit, ratably among the Lenders in proportion to the aggregate of
all such amounts;
(iv)    fourth, pro rata to the payment of (A) that portion of the Obligations
constituting unpaid principal of the Loans and Unpaid Drawings, ratably among
the Lenders and the LC Issuer in proportion to the aggregate of all such
amounts, (B) the amounts then owing to Designated Banking Services Creditors
under Designated Banking Services Agreements subject to confirmation by the
Administrative Agent that any calculations of other payment obligations are
being made in accordance with normal industry practice, and (C) the amounts due
to Designated Hedge Creditors under Designated Hedge Agreements subject to
confirmation by the Administrative Agent that any calculations of termination or
other payment obligations are being made in accordance with normal industry
practice;
(v)    fifth, to the Administrative Agent for the benefit of the LC Issuer to
Cash Collateralize the Stated Amount of outstanding Letters of Credit;
(vi)    sixth, to the payment of all other Obligations of the Credit Parties
owing under or in respect of the Loan Documents that are then due and payable to
the Administrative Agent, the LC Issuer, the Lenders, the Designated Banking
Services Creditors and the Designated Hedge Creditors, ratably based upon the
respective aggregate amounts of all such Obligations owing to them on such date;
provided, however, that (A) with respect to any Guarantor, no proceeds of any
guarantee made by such Guarantor and no proceeds of the Collateral of such
Guarantor shall be applied to any Excluded

87    

--------------------------------------------------------------------------------

Exhibit 10.14









Hedging Obligation of such Guarantor, and (B) after giving effect to clause (A),
any remaining proceeds shall be reallocated in order to effect a ratable
distribution among the Lenders, the LC Issuer, the Designated Banking Services
Creditors and the Designated Hedge Creditors, as described above; and
(vii)    finally, any remaining surplus after all of the Obligations have been
paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto.
ARTICLE IX.

THE ADMINISTRATIVE AGENT
Section 9.01    Appointment.
(a)    Each Lender hereby irrevocably designates and appoints RBS Citizens, N.A.
to act as specified herein and in the other Loan Documents, and each such Lender
hereby irrevocably authorizes RBS Citizens, N.A. as the Administrative Agent for
such Lender, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. The Administrative Agent agrees to act as
such upon the express conditions contained in this Article. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or in the other Loan Documents, nor any fiduciary relationship with any
Lender or the LC Issuer, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or
otherwise exist against the Administrative Agent. The provisions of this Article
IX are solely for the benefit of the Administrative Agent and the Lenders, and
no Credit Party shall have any rights as a third-party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement,
the Administrative Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation or relationship of
agency or trust with or for the Credit Parties or any of their respective
Subsidiaries.
(b)    Each Lender hereby further irrevocably authorizes the Administrative
Agent on behalf of and for the benefit of the Lenders, to be the agent for and
representative of the Lenders with respect to the Guaranty, the Security
Agreement, the Collateral and any other Loan Document. Subject to Section 11.12,
without further written consent or authorization from Lenders, the
Administrative Agent may execute any documents or instruments necessary to (i)
release any Lien encumbering any item of Collateral that is the subject of a
sale or other disposition of assets permitted hereby or to which the Required
Lenders (or such other Lenders as may be required to give such consent under
Section 11.12) have otherwise consented, or (ii) release any Guarantor from the
Guaranty with respect to which the Required Lenders (or such other Lenders as
may be required to give such consent under Section 11.12) have otherwise
consented.
(c)    Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent and each Lender hereby
agree that (i) no Lender shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Lenders in accordance with the terms
hereof and all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale, the Administrative Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and the

88    

--------------------------------------------------------------------------------

Exhibit 10.14









Administrative Agent, as agent for and representative of the Secured Creditors
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Administrative Agent at such sale.
Section 9.02    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, sub-agents or attorneys-in-fact, and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents,
sub-agents or attorneys-in-fact selected by it with reasonable care except to
the extent otherwise required by Section 9.03. All of the rights, benefits and
privileges (including the exculpatory and indemnification provisions) of Section
9.03 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by the Administrative
Agent, (i) such sub-agent shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including
exculpatory and rights to indemnification) and shall have all of the rights,
benefits and privileges of a third party beneficiary, including an independent
right of action to enforce such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) directly, without the consent
or joinder of any other Person, against any or all of the Credit Parties and the
Lenders, (ii) such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) shall not be modified or amended without the
consent of such sub-agent, and (iii) such sub-agent shall only have obligations
to the Administrative Agent and not to any Credit Party, any Lender or any other
Person and no Credit Party, Lender or any other Person shall have the rights,
directly or indirectly, as a third party beneficiary or otherwise, against such
sub-agent.
Section 9.03    Exculpatory Provisions. Neither the Administrative Agent nor any
of its Related Parties shall be (a) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except for its or such Related Parties’
own gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction) or (b) responsible
in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Credit Parties or any of their
respective Subsidiaries or any of their respective officers contained in this
Agreement, any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for any failure of any Credit Party or any of its officers to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Credit Parties or any of their respective Subsidiaries. The
Administrative Agent shall not be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement or any Loan Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Administrative Agent to the Lenders or by or on behalf
of the Credit Parties or any of their respective Subsidiaries to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default.

89    

--------------------------------------------------------------------------------

Exhibit 10.14









Section 9.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, e-mail or
other electronic transmission, facsimile transmission, statement, order or other
document or conversation believed by it, in good faith, to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Borrower or any of its Subsidiaries), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense that may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders or all of the
Lenders, as applicable, as to any matter that, pursuant to Section 11.12, can
only be effectuated with the consent of all Required Lenders, or all applicable
Lenders, as the case may be), and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders.
Section 9.05    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” If the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
Section 9.06    Non-Reliance. Each Lender expressly acknowledges that neither
the Administrative Agent nor any of its Related Parties has made any
representations or warranties to it and that no act by the Administrative Agent
hereinafter taken, including, without limitation, any review of the affairs of
the Credit Parties or their respective Subsidiaries, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent, or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of, and investigation into, the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Credit Parties and their Subsidiaries and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent, or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Credit Parties and their
Subsidiaries. The Administrative Agent shall not have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, assets, property, financial and other conditions,
prospects or creditworthiness of the Credit Parties and their Subsidiaries that
may come into the possession of the Administrative Agent or any of its Related
Parties.
Section 9.07    No Reliance on Administrative Agent’s Customer Identification
Program. Each

90    

--------------------------------------------------------------------------------

Exhibit 10.14









Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Credit Parties or their respective Subsidiaries, any of their respective
Affiliates or agents, the Loan Documents or the transactions hereunder: (a) any
identity verification procedures, (b) any record keeping, (c) any comparisons
with government lists, (d) any customer notices or (e) any other procedures
required under the CIP Regulations or such other laws.
Section 9.08    USA Patriot Act. Each Lender or assignee or participant of a
Lender that is not organized under the laws of the United States of America or a
state thereof (and is not excepted from the certification requirement contained
in Section 313 of the USA Patriot Act and the applicable regulations because it
is both (a) an affiliate of a depository institution or foreign bank that
maintains a physical presence in the United States or foreign country, and
(b) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Administrative
Agent the certification, or, if applicable, recertification, certifying that
such Lender is not a “shell” and certifying to other matters as required by
Section 313 of the USA Patriot Act and the applicable regulations: (i) within 10
days after the Closing Date, and (ii) at such other times as are required under
the USA Patriot Act.
Section 9.09    Indemnification. The Lenders agree to indemnify the
Administrative Agent and its Related Parties, ratably according to their pro
rata share of the Aggregate Revolving Facility Exposure, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, reasonable expenses or disbursements of any kind
whatsoever that may at any time (including, without limitation, at any time
following the payment of the Obligations) be imposed on, incurred by or asserted
against the Administrative Agent or such Related Parties in any way relating to
or arising out of this Agreement or any other Loan Document, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted to be taken by the Administrative Agent or such
Related Parties under or in connection with any of the foregoing, but only to
the extent that any of the foregoing is not paid by the Borrower; provided,
however, that no Lender shall be liable to the Administrative Agent or any of
its Related Parties for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent resulting solely from the Administrative
Agent’s or such Related Parties’ gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. If any indemnity furnished to the Administrative Agent or any such
Related Parties for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished. The agreements in this
Section shall survive the payment of all Obligations.
Section 9.10    The Administrative Agent in Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Credit Parties, their
respective Subsidiaries and their Affiliates as though not acting as
Administrative Agent hereunder. With respect to the Loans made by it and all
Obligations owing to it, the Administrative Agent shall have the same rights and
powers under this Agreement as any Lender and may exercise the same as though it
were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.
Section 9.11    Successor Administrative Agent. The Administrative Agent may
resign at any time upon not less than 30 days notice to the Lenders, the LC
Issuer and the Borrower. Upon receipt of any

91    

--------------------------------------------------------------------------------

Exhibit 10.14









such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may on behalf
of the Lenders and the LC Issuer, appoint a successor Administrative Agent;
provided, however, that if the Administrative Agent shall notify the Borrower
and the Lenders that no such successor is willing to accept such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice and (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the LC Issuer under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the LC Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.02
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
Section 9.12    Other Agents. Any Lender identified herein as a Lead Arranger,
Arranger, Syndication Agent or any other corresponding title, other than
“Administrative Agent,” shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any other Loan Document except
those applicable to all Lenders as such. Each Lender acknowledges that it has
not relied, and will not rely, on any Lender so identified in deciding to enter
into this Agreement or in taking or not taking any action hereunder.
Section 9.13    Collateral Matters. At any time after the occurrence and during
the continuance of an Event of Default, the Administrative Agent may from time
to time make such disbursements and advances (“Agent Advances”) that the
Administrative Agent, in its sole discretion, reasonably deems necessary or
desirable to preserve, protect, prepare for sale or lease or dispose of the
Collateral or any portion thereof, to enhance the likelihood or maximize the
amount of repayment by the Borrower of the Loans, Letters of Credit, and other
Obligations or to pay any other amount chargeable to the Borrower or the other
Credit Parties pursuant to the terms of this Agreement, including, without
limitation, costs, fees and expenses as described in Section 11.01. The Agent
Advances shall constitute Obligations hereunder, shall be repayable within ten
(10) Business Days of demand, shall be secured by the Collateral and shall bear
interest at a rate per annum equal to the rate then applicable to Revolving
Loans that are Base Rate Loans. The Administrative Agent shall notify each
Lender and the Borrower in writing of each such Agent Advance, which notice
shall include a description of the purpose of such Agent Advance. Without
limitation of its obligations pursuant to Section 9.09, each Lender agrees that
it shall make available to the Administrative Agent, upon the Administrative
Agent’s demand, in Dollars in immediately available funds, the amount equal to
such Lender’s pro rata share of each such Agent Advance. If such funds are not
made available to the Administrative Agent by such Lender, the Administrative
Agent shall be entitled to recover such funds on demand from such Lender,
together with interest thereon for each day from the date such payment was due
until the date such

92    

--------------------------------------------------------------------------------

Exhibit 10.14









amount is paid to the Administrative Agent, at the Federal Funds Effective Rate
for three Business Days and thereafter at the Base Rate.
Section 9.14    Agency for Perfection. The Administrative Agent and each Lender
hereby appoints the Administrative Agent and each other Lender as agent and
bailee for the purpose of perfecting the security interests in and liens upon
the Collateral in assets that, in accordance with Article 9 of the UCC, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and the Administrative Agent and each Lender hereby
acknowledges that it holds possession of or otherwise controls any such
Collateral for the benefit of the Administrative Agent and the Lenders as
secured party. Should any Lender obtain possession or control of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or in accordance with the Administrative
Agent’s instructions. Without limiting the generality of the foregoing, each
Lender hereby appoints the Administrative Agent for the purpose of perfecting
the Administrative Agent’s Liens on the Deposit Accounts or on any other deposit
accounts or Securities Accounts of any Credit Party. Each Credit Party by its
execution and delivery of this Agreement hereby consents to the foregoing.
Section 9.15    Proof of Claim. The Lenders and the Borrower hereby agree that
after the occurrence of an Event of Default pursuant to Section 8.01(i), in case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of the Guarantors, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower or
any of the Guarantors) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
agents and counsel and all other amounts due the Lenders and the Administrative
Agent hereunder) allowed in such judicial proceeding; and
(b)    to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent and other agents hereunder. Nothing herein contained shall
be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lenders
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding. Further, nothing contained in this Section 9.15
shall affect or preclude the ability of any Lender to (i) file and prove such a
claim in the event that the Administrative Agent has not acted within ten (10)
days prior to any applicable bar date and (ii) require an amendment of the proof
of claim to accurately reflect such Lender’s outstanding Obligations.

93    

--------------------------------------------------------------------------------

Exhibit 10.14









Section 9.16    Posting of Approved Electronic Communications.
(a)    Delivery of Communications. Each Credit Party hereby agrees, unless
directed otherwise by the Administrative Agent or unless the electronic mail
address referred to below has not been provided by the Administrative Agent to
such Credit Party that it will, or will cause its Subsidiaries to, provide to
the Administrative Agent all information, documents and other materials that it
is obligated to furnish to the Administrative Agent or to the Lenders pursuant
to the Loan Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) is or relates to a Notice of Borrowing
or a Notice of Continuation or Conversion, (ii) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (iii) provides notice of any Default under this Agreement or any other
Loan Document or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Loan or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, each Credit Party agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.
(b)    Platform. Each Credit Party further agrees that Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar electronic transmission system (the
“Platform”). The Borrower hereby acknowledges that certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or Equity Interests that are registered or issued
pursuant to a private offering or is actively contemplating issuing any such
securities it will use commercially reasonable efforts to identify that portion
of the Communications that may be distributed to the Public Lenders and that (1)
all such Communications shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (2) by marking Communications “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, any Affiliate
thereof, the Arranger, the LC Issuer and the Lenders to treat such
Communications as not containing any material non-public information (although
it may be sensitive and proprietary) with respect to the Borrower or its
securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Communications constitute
Confidential Information, they shall be treated as set forth in Section 11.15);
(3) all Communications marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (4)
the Administrative Agent and the any Affiliate thereof and the Arranger shall be
entitled to treat any Communications that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
(c)    No Warranties as to Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS IS MADE BY

94    

--------------------------------------------------------------------------------

Exhibit 10.14









THE INDEMNITEES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO
EVENT SHALL THE INDEMNITEES HAVE ANY LIABILITY TO ANY LENDER OR ANY OTHER PERSON
FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY INDEMNITEES IS FOUND IN A FINAL,
NON-APPEALABLE ORDER BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
(d)    Delivery Via Platform. The Administrative Agent agrees that the receipt
of the Communications by the Administrative Agent at its electronic mail address
set forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
electronic mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such electronic mail
address.
(e)    No Prejudice to Notice Rights. Nothing herein shall prejudice the right
of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.
Section 9.17    Credit Bidding. Each Lender hereby irrevocably authorizes the
Administrative Agent, based upon the instruction of the Required Lenders, to
credit bid and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the UCC, including pursuant to Sections 9-610 or 9-620
thereof, at any sale thereof conducted under the provisions of the Bankruptcy
Code (including Section 363 of the Bankruptcy Code) or any applicable
bankruptcy, insolvency, reorganization or other similar law (whether domestic or
foreign) now or hereafter in effect, or at any sale or foreclosure conducted by
the Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable law. 
ARTICLE X.

GUARANTY
Section 10.01    Guaranty by the Borrower. The Borrower hereby irrevocably and
unconditionally guarantees, for the benefit of the Benefited Creditors, all of
the following (collectively, the “Borrower Guaranteed Obligations”): (a) all
reimbursement obligations and Unpaid Drawings with respect to Letters of Credit
issued for the benefit of any LC Obligor (other than the Borrower) under this
Agreement, and (b) all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing owing by any Subsidiary of the Borrower under (i) any
Designated Hedge Agreement or any other document or agreement executed and
delivered in connection therewith to any Designated Hedge Creditor, and (ii) any
Designated Banking Services Agreement or any other document or agreement
executed and delivered in connection therewith to any Designated Banking
Services Creditor, in all cases under subparts (a) or (b) above, whether now
existing, or hereafter incurred or arising, including any such interest or other
amounts incurred or arising during the pendency of any

95    

--------------------------------------------------------------------------------

Exhibit 10.14









bankruptcy, insolvency, reorganization, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding or subject to an
automatic stay under Section 362(a) of the Bankruptcy Code). Such guaranty is an
absolute, unconditional, present and continuing guaranty of payment and not of
collectibility and is in no way conditioned or contingent upon any attempt to
collect from any Subsidiary or Affiliate of the Borrower, or any other action,
occurrence or circumstance whatsoever. Upon failure by any Credit Party to pay
punctually any of the Borrower Guaranteed Obligations, the Borrower shall
promptly on demand by the Administrative Agent pay the amount not so paid at the
place and in the currency and otherwise in the manner specified in this
Agreement or any other applicable agreement or instrument.
Section 10.02    Additional Undertaking. As a separate, additional and
continuing obligation, the Borrower unconditionally and irrevocably undertakes
and agrees, for the benefit of the Benefited Creditors that, should any Borrower
Guaranteed Obligations not be recoverable from the Borrower under Section 10.01
for any reason whatsoever (including, without limitation, by reason of any
provision of any Loan Document or any other agreement or instrument executed in
connection therewith being or becoming void, unenforceable, or otherwise invalid
under any applicable law) then, notwithstanding any notice or knowledge thereof
by any Lender, the Administrative Agent, any of their respective Affiliates, or
any other person, at any time, the Borrower as sole, original and independent
obligor, upon demand by the Administrative Agent, will make payment to the
Administrative Agent, for the account of the Benefited Creditors, of all such
obligations not so recoverable by way of full indemnity, in such currency and
otherwise in such manner as is provided in the Loan Documents or any other
applicable agreement or instrument.
Section 10.03    Guaranty Unconditional. The obligations of the Borrower under
this Article X shall be unconditional and absolute and, without limiting the
generality of the foregoing shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:
(a)    any extension, renewal, settlement, compromise, waiver or release in
respect to the Borrower Guaranteed Obligations under any agreement or
instrument, by operation of law or otherwise;
(b)    any modification or amendment of or supplement to this Agreement, any
Note, any other Loan Document, or any agreement or instrument evidencing or
relating to any Borrower Guaranteed Obligation;
(c)    any release, non-perfection or invalidity of any direct or indirect
security for the Borrower Guaranteed Obligations under any agreement or
instrument evidencing or relating to any Borrower Guaranteed Obligations;
(d)    any change in the corporate existence, structure or ownership of any
Credit Party or other Subsidiary or any insolvency, bankruptcy, reorganization
or other similar proceeding affecting any Credit Party or other Subsidiary or
its assets or any resulting release or discharge of any obligation of any Credit
Party or other Subsidiary contained in any agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations;
(e)    the existence of any claim, set-off or other rights that the Borrower may
have at any time against any other Credit Party, the Administrative Agent, any
Lender, any Affiliate of any Lender or any other Person, whether in connection
herewith or any unrelated transactions;
(f)    any invalidity or unenforceability relating to or against any other
Credit Party for any reason of any agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations, or any provision of
applicable law or regulation purporting to prohibit the payment by any Credit
Party of any of the Borrower Guaranteed Obligations; or

96    

--------------------------------------------------------------------------------

Exhibit 10.14









(g)    any other act or omission of any kind by any other Credit Party, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever that might, but for the provisions of this Article, constitute a
legal or equitable discharge of the Borrower’s obligations under this Section
other than the irrevocable payment in full of all Borrower Guaranteed
Obligations.
Section 10.04    Borrower Obligations to Remain in Effect; Restoration. The
Borrower’s obligations under this Article X shall remain in full force and
effect until the Revolving Commitments shall have terminated, and the principal
of and interest on the Notes and other Borrower Guaranteed Obligations, and all
other amounts payable by the Borrower, any other Credit Party or other
Subsidiary, under the Loan Documents or any other agreement or instrument
evidencing or relating to any of the Borrower Guaranteed Obligations, shall have
been paid in full. If at any time any payment of any of the Borrower Guaranteed
Obligations is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of such Credit Party, the Borrower’s
obligations under this Article with respect to such payment shall be reinstated
at such time as though such payment had been due but not made at such time.
Section 10.05    Waiver of Acceptance, etc. The Borrower irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any other Credit Party or any other Person, or against any
collateral or guaranty of any other Person.
Section 10.06    Subrogation. Until the indefeasible payment in full of all of
the Obligations and the termination of the Revolving Commitments hereunder, the
Borrower shall have no rights, by operation of law or otherwise, upon making any
payment under this Section 10.06 to be subrogated to the rights of the payee
against any other Credit Party with respect to such payment or otherwise to be
reimbursed, indemnified or exonerated by any such Credit Party in respect
thereof.
Section 10.07    Effect of Stay. In the event that acceleration of the time for
payment of any amount payable by any Credit Party under any of the Borrower
Guaranteed Obligations is stayed upon insolvency, bankruptcy or reorganization
of such Credit Party, all such amounts otherwise subject to acceleration under
the terms of any applicable agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations shall nonetheless be payable by the
Borrower under this Article forthwith on demand by the Administrative Agent.
ARTICLE XI.

MISCELLANEOUS
Section 11.01    Payment of Expenses etc. Each Credit Party agrees to pay (or
reimburse the Administrative Agent, the Lenders or their Affiliates, as the case
may be) all of the following: (i) all reasonable out-of-pocket costs and
expenses of the Administrative Agent and the Arranger in connection with the
negotiation, preparation, syndication, administration and execution and delivery
of the Loan Documents and the documents and instruments referred to therein and
the syndication of the Revolving Commitments; (ii) all reasonable out-of-pocket
costs and expenses of the Administrative Agent in connection with any amendment,
waiver or consent relating to any of the Loan Documents; (iii) all reasonable
out-of-pocket costs and expenses of the Administrative Agent, the Lenders and
their Affiliates in connection with the enforcement of any of the Loan Documents
or the other documents and instruments referred to therein, including, without
limitation,  the reasonable fees and disbursements of any individual counsel to
the Administrative Agent and any Lender (including, without limitation, after
the occurrence of an Event of Default, the allocated costs of internal counsel);
(iv) any and all present and future stamp and other similar taxes with respect
to the

97    

--------------------------------------------------------------------------------

Exhibit 10.14









foregoing matters, and save the Administrative Agent and each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to any such
indemnified Person) to pay such taxes; (v) all the actual costs and expenses of
creating and perfecting Liens in favor of the Administrative Agent, for the
benefit of Secured Creditors, including filing and recording fees, expenses and
amounts owed pursuant to Article III, search fees, title insurance premiums and
fees, expenses and disbursements of counsel to the Administrative Agent and of
counsel providing any opinions that the Administrative Agent or the Required
Lenders may request in respect of the Collateral or the Liens created pursuant
to the Security Documents; (vi) all the actual costs and fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers whether
internal or external; and (vii) all the actual costs and expenses (including the
fees, expenses and disbursements of counsel (including allocated costs of
internal counsel) and of any appraisers, consultants, advisors and agents
employed or retained by the Administrative Agent and its counsel) in connection
with the custody or preservation of any of the Collateral.
Section 11.02    Indemnification. Each Credit Party agrees to indemnify the
Administrative Agent, the Arranger, the LC Issuer, each Lender, and their
respective Related Parties (collectively, the “Indemnitees”) from and hold each
of them harmless against any and all losses, liabilities, claims, damages or
expenses reasonably incurred by any of them as a result of, or arising out of,
or in any way related to, or by reason of (i) any investigation, litigation or
other proceeding (whether or not any Indemnitee is a party thereto) related to
the entering into and/or performance of any Loan Document or the use of the
proceeds of any Loans hereunder or the consummation of any transactions
contemplated in any Loan Document or any other Transaction Document, other than
any such investigation, litigation or proceeding arising out of transactions
solely between any of the Lenders or the Administrative Agent, transactions
solely involving the assignment by a Lender of all or a portion of its Loans and
Revolving Commitments, or the granting of participations therein, as provided in
this Agreement, or arising solely out of any examination of a Lender by any
regulatory or other Governmental Authority having jurisdiction over it that is
not in any way related to the entering into and/or performance of any Loan
Document, or (ii) the actual or alleged presence of Hazardous Materials in the
air, surface water or groundwater or on the surface or subsurface of any Real
Property owned, leased or at any time operated by the Credit Parties or any of
their respective Subsidiaries, the release, generation, storage, transportation,
handling or disposal of Hazardous Materials at any location, whether or not
owned or operated by the Credit Parties or any of their respective Subsidiaries,
if the Borrower or any such Subsidiary could have or is alleged to have any
responsibility in respect thereof, the non-compliance of any such Real Property
with foreign, federal, state and local laws, regulations and ordinances
(including applicable permits thereunder) applicable thereto, or any
Environmental Claim asserted against any Credit Party or any of their respective
Subsidiaries, in respect of any such Real Property, including, in the case of
each of (i) and (ii) above, without limitation, the reasonable documented fees
and disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such losses, liabilities,
claims, damages or expenses of any Indemnitee to the extent incurred by reason
of the gross negligence, willful misconduct or bad faith of such Indemnitee, in
each case, as determined by a final non-appealable judgment of a court of
competent jurisdiction). To the extent that the undertaking to indemnify, pay or
hold harmless any Person set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, each Credit
Party shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities that is permissible under applicable law.
Section 11.03    Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender and the LC Issuer is hereby authorized at any time or from
time to time, without presentment, demand, protest or other notice of any kind
to any Credit Party or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply

98    

--------------------------------------------------------------------------------

Exhibit 10.14









any and all deposits (general or special) and any other Indebtedness at any time
held or owing by such Lender or the LC Issuer (including, without limitation, by
branches, agencies and Affiliates of such Lender or the LC Issuer wherever
located) to or for the credit or the account of any Credit Party against and on
account of the Obligations and liabilities of any Credit Party to such Lender or
the LC Issuer under this Agreement or under any of the other Loan Documents,
including, without limitation, all claims of any nature or description arising
out of or connected with this Agreement or any other Loan Document, irrespective
of whether or not such Lender or the LC Issuer shall have made any demand
hereunder and although said Obligations, liabilities or claims, or any of them,
shall be contingent or unmatured and whether or not otherwise fully secured;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (a) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.13 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the LC Issuer, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender and the LC Issuer
agree to promptly notify the Borrower after any such set off and application,
provided, however, that the failure to give such notice shall not affect the
validity of such set off and application.
Section 11.04    Equalization.
(a)    Equalization. If at any time any Lender receives any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Loans, LC
Participations, or Fees (other than Fees that are intended to be paid solely to
the Administrative Agent or the LC Issuer and amounts payable to a Lender under
Article III), of a sum that with respect to the related sum or sums received by
other Lenders is in a greater proportion than the total of such Obligation then
owed and due to such Lender bears to the total of such Obligation then owed and
due to all of the Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations to such Lenders
in such amount as shall result in a proportional participation by all of the
Lenders in such amount. The provisions of this Section 11.04(a) shall not be
construed to apply to (i) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (ii) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in L/C Outstandings to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this paragraph shall apply).
(b)    Recovery of Amounts. If any amount paid to any Lender pursuant to subpart
(a) above is recovered in whole or in part from such Lender, such original
purchase shall be rescinded, and the purchase price restored ratably to the
extent of the recovery.
(c)    Consent of Borrower. The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

99    

--------------------------------------------------------------------------------

Exhibit 10.14









Section 11.05    Notices.
(a)    Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in subpart
(c) below or in Section 9.16, herein), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows::
(i)    if to the Borrower, to it at 21 Griffin Road North, Windsor, Connecticut
06095, Attention: Thomas W. Bennet, Jr., (Facsimile No. (860) 298-6323); with a
copy to
(ii)    Burns & Levinson LLP, 125 Summer Street, Boston, Massachusetts 02110,
Attention: Frank A. Segall (Facsimile No. (617) 345-3299);
(iii)    if to any other Credit Party, to it in care of the Borrower at 21
Griffin Road North, Windsor, Connecticut 06095, Attention: Thomas W. Bennet,
Jr., (Facsimile No. (860) 298-6323);
(iv)    if to the Administrative Agent, to it at the Notice Office; and
(v)    if to a Lender, to it at its address (or facsimile number) set forth next
to its name on the signature pages hereto or, in the case of any Lender that
becomes a party to this Agreement by way of assignment under Section 11.06 of
this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party;
(b)    Receipt of Notices. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by facsimile shall be deemed to have
been given when sent and receipt has been confirmed by telephone. Notices
delivered through electronic communications to the extent provided in subpart
(c) below or in Section 9.16 shall be effective as provided in said subpart (c).
(c)    Electronic Communications. Notices and other communications to the
Administrative Agent, the LC Issuer or any Lender hereunder and required to be
delivered pursuant to Section 6.01 may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet web sites) pursuant to
procedures approved by the Administrative Agent. The Administrative Agent and
the Borrower may, in their discretion, agree in a separate writing to accept
notices and other communications to them hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.
(d)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to
each of the other parties hereto in accordance with Section 11.05(a). Each
Public Lender agrees to cause at least one (1) individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the

100    

--------------------------------------------------------------------------------

Exhibit 10.14









content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable laws, including United States federal and state securities laws,
to make reference to Communications that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities laws.
Section 11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided, however, that the Borrower may not
assign or transfer any of its rights or obligations hereunder without the prior
written consent of all the Lenders, provided, further, that any assignment or
participation by a Lender of any of its rights and obligations hereunder shall
be effected in accordance with this Section 11.06.
(b)    Participations. Each Lender may at any time grant participations in any
of its rights hereunder or under any of the Notes to an Eligible Assignee or any
other Person, provided that in the case of any such participation,
(i)    the participant shall not have any rights under this Agreement or any of
the other Loan Documents, including rights of consent, approval or waiver (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),
(ii)    such Lender’s obligations under this Agreement (including, without
limitation, its Revolving Commitments hereunder) shall remain unchanged,
(iii)    such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,
(iv)    such Lender shall remain the holder of the Obligations owing to it and
of any Note issued to it for all purposes of this Agreement, and
(v)    the Borrower, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with the selling Lender in connection with
such Lender’s rights and obligations under this Agreement, and all amounts
payable by the Borrower hereunder shall be determined as if such Lender had not
sold such participation, except that the participant shall be entitled to the
benefits of Article III to the extent that such Lender would be entitled to such
benefits if the participation had not been entered into or sold,
and, provided, further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent (A) such participant is an Affiliate or an Approved Fund of the
Lender granting the participations or (B) such amendment or waiver would (x)
extend the final scheduled maturity of the date of any scheduled repayment of
any of the Loans in which such participant is participating, or reduce the rate
or extend the time of payment of interest or Fees thereon (except in connection
with a waiver of the applicability of any post-default increase in interest
rates), or reduce the principal amount thereof, or increase such participant’s
participating interest in any Revolving Commitment over the amount thereof then
in effect (it being understood that a waiver of any Default or Event of Default
shall not constitute a change in the terms of any such Revolving Commitment),
(y) release all or any substantial portion of the Collateral, or release any
guarantor from its guaranty of any of the Obligations, except in accordance with
the terms of

101    

--------------------------------------------------------------------------------

Exhibit 10.14









the Loan Documents, or (z) consent to the assignment or transfer by the Borrower
of any of its rights and obligations under this Agreement and, provided still
further that each participant shall be entitled to the benefits of Section 3.03
with respect to its participation as if it was a Lender, except that a
participant shall (i) only deliver the forms described in Section 3.03(g) to the
Lender granting it such participation and (ii) not be entitled to receive any
greater payment under Section 3.03 than the applicable Lender would have been
entitled to receive absent the participation except to the extent such
entitlement to a greater payment arose from a Change in Law after the
participant became a participant hereunder.
In the event that any Lender sells participations in a Loan, such Lender shall,
acting for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of all participants in such
Loan and the principal amount (and stated interest thereon) of the portion of
such Loan that is the subject of the participation (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. A Loan
(and the registered note, if any, evidencing the same) may be participated in
whole or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide). Any
participation of a Loan (and the registered note, if any, evidencing the same)
may be effected only by the registration of such participation on the
Participant Register. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(c)    Assignments by Lenders.
(i)    Any Lender may assign all, or if less than all, a fixed portion, of its
Loans, LC Participations and/or Revolving Commitments and its rights and
obligations hereunder to one or more Eligible Assignees, each of which shall
become a party to this Agreement as a Lender by execution of an Assignment
Agreement; provided, however, that
(A)    except in the case of (x) an assignment of the entire remaining amount of
the assigning Lender’s Loans and/or Revolving Commitments or (y) an assignment
to another Lender, an Affiliate of such Lender or an Approved Fund with respect
to such Lender, the aggregate amount of the Revolving Commitment so assigned
(which for this purpose includes the Loans outstanding thereunder) shall not be
less than $7,500,000;
(B)    in the case of any assignment to an Eligible Assignee at the time of any
such assignment the Lender Register shall be deemed modified to reflect the
Revolving Commitments of such new Lender and of the existing Lenders;
(C)    upon surrender of the old Notes, if any, upon request of the new Lender,
new Notes will be issued, at the Borrower’s expense, to such new Lender and to
the assigning Lender, to the extent needed to reflect the revised Revolving
Commitments; and
(D)    unless waived by the Administrative Agent, the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500.

102    

--------------------------------------------------------------------------------

Exhibit 10.14









(ii)    To the extent of any assignment pursuant to this subpart (c), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Revolving Commitments provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.
(iii)    At the time of each assignment pursuant to this subpart (c), to a
Person that is not already a Lender hereunder, the respective assignee Lender
shall provide to the Borrower and the Administrative Agent the applicable
Internal Revenue Service Forms (and any necessary additional documentation)
described in Section 3.03(g).
(iv)    With respect to any Lender, the transfer of any Revolving Commitment of
such Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Revolving Commitment shall not be effective until such transfer
is recorded on the Lender Register maintained by the Administrative Agent (on
behalf of and acting solely for this purpose as a non-fiduciary agent of the
Borrower) with respect to ownership of such Revolving Commitment and Loans,
including the name and address of the Lenders and the principal amount of the
Loans (and stated interest thereon). Prior to such recordation, all amounts
owing to the transferor with respect to such Revolving Commitment and Loans
shall remain owing to the transferor. The registration of assignment or transfer
of all or part of any Revolving Commitments and Loans shall be recorded by the
Administrative Agent on the Lender Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment Agreement
pursuant to this subpart (c). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Lender Register shall be available for the inspection by the Borrower at any
reasonable time and from time to time upon reasonable prior notice.
(v)    Nothing in this Section shall prevent or prohibit (A) any Lender that is
a bank, trust company or other financial institution from pledging its Notes or
Loans to a Federal Reserve Bank or to any Person that extends credit to such
Lender in support of borrowings made by such Lender from such Federal Reserve
Bank or such other Person, or (B) any Lender that is a trust, limited liability
company, partnership or other investment company from pledging its Notes or
Loans to a trustee or agent for the benefit of holders of certificates or debt
securities issued by it. No such pledge, or any assignment pursuant to or in
lieu of an enforcement of such a pledge, shall relieve the transferor Lender
from its obligations hereunder.
(vi)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the LC Issuer
and each other Lender hereunder (and interest accrued thereon), and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Revolving Facility
Percentage.

103    

--------------------------------------------------------------------------------

Exhibit 10.14









Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Notwithstanding anything contained herein, no Lender may assign, sell, negotiate
or otherwise transfer its Loans, LC Participations, and/or Revolving Commitments
to any Credit Party or any Subsidiary or Affiliate thereof.
 
(d)    No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require the Borrower to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any State.
(e)    Special Purpose Funding Vehicles Notwithstanding anything to the contrary
contained herein, any Lender (“Granting Lender”) may, at its sole cost and
expense not to be passed on to Borrower, grant to a special purpose funding
vehicle (a “SPC”), identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower, the option to
provide to the Borrower all or any part of any Loan that such Granting Lender
would otherwise be obligated to make to the Borrower pursuant to this Agreement;
provided that (x) nothing herein shall constitute a commitment by any SPC to
make any Loans and (y) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPC hereunder shall utilize the Revolving Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender. Each party hereto hereby agrees that (i) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement, and (ii) all
liability for which shall remain with the Granting Lender. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this clause, any SPC may (i) with notice to, but without
the prior written consent of, the Borrower or the Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and the Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This Section may not be amended without the written consent of the SPC. The
Borrower acknowledges and agrees, subject to the next sentence, that, to the
fullest extent permitted under applicable law, each SPC, for purposes of
Sections 2.08, 2.12, 3.01, 3.03, 11.01, 11.02 and 11.03 shall be considered a
Lender. The Borrower shall not be required to pay any amount under Sections
2.08, 2.12, 3.01, 3.03, 11.01, 11.02 and 11.03 that is greater than the amount
that it would have been required to pay had no grant been made by a Granting
Lender to a SPC.
Section 11.07    No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Borrower and the Administrative Agent or any Lender shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise

104    

--------------------------------------------------------------------------------

Exhibit 10.14









of any other right, power or privilege hereunder or thereunder. No notice to or
demand on the Borrower in any case shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Administrative Agent or the Lenders to any other or
further action in any circumstances without notice or demand. Without limiting
the generality of the foregoing, the making of a Loan or any LC Issuance shall
not be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent, any Lender or the LC Issuer may have had
notice or knowledge of such Default or Event of Default at the time. The rights
and remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have.
Section 11.08    Governing Law; Submission to Jurisdiction; Venue; Waiver of
Jury Trial.
(a)    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN THE LETTERS OF
CREDIT, TO THE EXTENT SPECIFIED BELOW, AND EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF MASSACHUSETTS. EACH LETTER OF
CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES
DESIGNATED IN SUCH LETTER OF CREDIT OR, IF NO LAWS OR RULES ARE SO DESIGNATED,
THE INTERNATIONAL STANDBY PRACTICES (ISP98 — INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NUMBER 590 (THE “ISP98 RULES”)) AND, AS TO MATTERS NOT GOVERNED BY
THE ISP98 RULES, THE LAW OF THE COMMONWEALTH OF MASSACHUSETTS.
(b)    EACH CREDIT PARTY HEREBY IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR MASSACHUSETTS STATE COURT SITTING
IN BOSTON IN ANY LITIGATION OR OTHER PROCEEDING BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
ADMINISTRATIVE AGENT, THE LENDERS, THE LC ISSUER OR THE CREDIT PARTIES IN
CONNECTION HEREWITH OR THEREWITH; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND; PROVIDED, FURTHER, THAT NOTHING
HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE LC
ISSUER TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.
(c)    EACH CREDIT PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
COMMONWEALTH OF MASSACHUSETTS AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION
11.05. EACH CREDIT PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY HAVE OR HEREAFTER MAY HAVE TO
THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
IN CLAUSE (b) ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY CREDIT PARTY HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF

105    

--------------------------------------------------------------------------------

Exhibit 10.14









ANY COURT OR FROM ANY LEGAL PROCESS WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, SUCH CREDIT PARTY HEREBY IRREVOCABLY WAIVES
TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THE LOAN DOCUMENTS. EACH CREDIT PARTY HEREBY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT THAT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS SECTION ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.
(d)    THE ADMINISTRATIVE AGENT, EACH LENDER, THE LC ISSUER AND EACH CREDIT
PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST
EXTENT PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, SUCH LENDER,
THE LC ISSUER OR SUCH CREDIT PARTY IN CONNECTION THEREWITH. EACH CREDIT PARTY
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE LC ISSUER ENTERING INTO THE LOAN
DOCUMENTS.
Section 11.09    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
Section 11.10    Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent, for its own account and benefit and/or for the account, benefit of, and
distribution to, the Lenders, constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof or thereof. To the extent that there is any conflict between the
terms and provisions of this Agreement and the terms and provisions of any other
Loan Document, the terms and provisions of this Agreement will prevail.
Section 11.11    Headings Descriptive. The headings of the several Sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.
Section 11.12    Amendment or Waiver; Acceleration by Required Lenders.
(a)    Except as otherwise set forth in this Agreement, neither this Agreement
nor any other Loan Document, nor any terms hereof or thereof, may be amended,
changed, waived or otherwise modified unless such amendment, change, waiver or
other modification is in writing and signed by the Borrower, the Administrative
Agent, and the Required Lenders or by the Administrative Agent acting at the
written direction of the Required Lenders; provided, however, that
(i)    no change, waiver or other modification shall:

106    

--------------------------------------------------------------------------------

Exhibit 10.14









(A)    increase the amount of any Revolving Commitment of any Lender hereunder,
without the written consent of such Lender;
(B)    extend or postpone the Revolving Facility Termination Date or the
maturity date provided for herein that is applicable to any Loan of any Lender,
extend or postpone the expiration date of any Letter of Credit as to which such
Lender is an LC Participant beyond the latest expiration date for a Letter of
Credit provided for herein, or extend or postpone any scheduled expiration or
termination date provided for herein that is applicable to a Revolving
Commitment of any Lender, without the written consent of such Lender;
(C)    reduce the principal amount of any Loan made by any Lender, or reduce the
rate or extend, defer or delay the time of payment of, or excuse the payment of,
principal or interest thereon (other than as a result of (x) waiving the
applicability of any post-default increase in interest rates or (y) any
amendment or modification of defined terms used in financial covenants), without
the written consent of such Lender;
(D)    reduce the amount of any Unpaid Drawing as to which any Lender is an LC
Participant, or reduce the rate or extend the time of payment of, or excuse the
payment of, interest thereon (other than as a result of waiving the
applicability of any post-default increase in interest rates), without the
written consent of such Lender; or
(E)    reduce the rate or extend the time of payment of, or excuse the payment
of, any Fees to which any Lender is entitled hereunder, without the written
consent of such Lender; and
(ii)    no change, waiver or other modification or termination shall, without
the written consent of each Lender affected thereby,
(A)    release the Borrower from any of its obligations hereunder;
(B)    release the Borrower from its guaranty obligations under Article X or
release any Credit Party from the Guaranty, except, in the case of a Subsidiary
Guarantor, in connection with a disposition of all Equity Interests of such
Subsidiary Guarantor in a transaction permitted under this Agreement;
(C)    release all or any substantial portion of the Collateral;
(D)    amend, modify or waive any provision of this Section 11.12, Section 8.03,
or any other provision of any of the Loan Documents pursuant to which the
consent or approval of all Lenders, or a number or specified percentage or other
required grouping of Lenders or Lenders having Revolving Commitments, is by the
terms of such provision explicitly required;
(E)    reduce the percentage specified in, or otherwise modify, the definition
of Required Lenders;
(F)    consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement; or
(G)    amend, modify or waive any provision of Section 2.05(b), Section 2.12(b)

107    

--------------------------------------------------------------------------------

Exhibit 10.14









or Section 2.12(e).
Any waiver or consent with respect to this Agreement given or made in accordance
with this Section shall be effective only in the specific instance and for the
specific purpose for which it was given or made.
(b)    No provision of Section 2.03 or any other provision in this Agreement
specifically relating to Letters of Credit may be amended without the consent of
the LC Issuer.
(c)    No provision of Article IX may be amended without the consent of the
Administrative Agent.
(d)    To the extent the Required Lenders (or all of the Lenders, as applicable,
as shall be required by this Section) waive the provisions of Section 7.02 with
respect to the sale, transfer or other disposition of any Collateral, or any
Collateral is sold, transferred or disposed of as permitted by Section 7.02, (i)
such Collateral (but not any proceeds thereof) shall be sold, transferred or
disposed of free and clear of the Liens created by the respective Security
Documents; (ii) if such Collateral includes all of the Equity Interests of a
Subsidiary that is a party to the Guaranty or whose Equity Interests are pledged
pursuant to the Security Agreement, such Equity Interests (but not any proceeds
thereof) shall be released from the Security Agreement and such Subsidiary shall
be released from the Guaranty; and (iii) the Administrative Agent shall be
authorized to take actions deemed appropriate by it in order to effectuate the
foregoing.
(e)    In no event shall the Required Lenders, without the prior written consent
of each Lender, direct the Administrative Agent to accelerate and demand payment
of the Loans held by one Lender without accelerating and demanding payment of
all other Loans or to terminate the Revolving Commitments of one or more Lenders
without terminating the Revolving Commitments of all Lenders.  Each Lender
agrees that, except as otherwise provided in any of the Loan Documents and
without the prior written consent of the Required Lenders, it will not take any
legal action or institute any action or proceeding against any Credit Party with
respect to any of the Obligations or Collateral, or accelerate or otherwise
enforce its portion of the Obligations. Without limiting the generality of the
foregoing, none of Lenders may exercise any right that it might otherwise have
under applicable law to credit bid at foreclosure sales, uniform commercial code
sales or other similar sales or dispositions of any of the Collateral except as
authorized by the Required Lenders. Notwithstanding anything to the contrary set
forth in this Section 11.12(e) or elsewhere herein, each Lender shall be
authorized to take such action to preserve or enforce its rights against any
Credit Party where a deadline or limitation period is otherwise applicable and
would, absent the taking of specified action, bar the enforcement of Obligations
held by such Lender against such Credit Party, including the filing of proofs of
claim in any insolvency proceeding.
(f)    Notwithstanding anything to the contrary contained in this Section 11.12,
(x) Security Documents (including any Additional Security Documents) and related
documents executed by Subsidiaries of the Borrower in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be amended, supplemented and waived with the consent of the Administrative
Agent and the Borrower without the need to obtain the consent of any other
Person if such amendment, supplement or waiver is delivered in order (i) to
comply with local law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such Security Document or other
document to be consistent with this Agreement and the other Loan Documents and
(y) if following the Closing Date, the Administrative Agent and the Borrower
shall have jointly identified an ambiguity, inconsistency, obvious error or any
error or omission of a technical or immaterial nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the Credit
Parties shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Documents if the same is not objected to in writing by the Required Lenders
within five (5) Business

108    

--------------------------------------------------------------------------------

Exhibit 10.14









Days following receipt of notice thereof.
(g)    If, in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any provisions hereof as contemplated by this
Section 11.12 that requires the consent of a greater percentage of the Lenders
than the Required Lenders, the consent of the Required Lenders shall have been
obtained but the consent of a Lender whose consent is required shall not have
been obtained (each a “Non-Consenting Lender”), then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with the restrictions contained in Section 11.06(c)), all its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations; provided that (A) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts,
including any breakage compensation under Section 3.02 and any amounts accrued
and owing to such Lender under Section 3.01(a)(i), Section 3.01(c), Section 3.03
or Section 3.04), and (C) such Eligible Assignee shall consent at the time of
such assignment to each matter in respect of which such Non-Consenting Lender
did not consent. Each Lender agrees that, if it becomes a Non-Consenting Lender
and is being replaced in accordance with this Section 11.12(g), it shall execute
and deliver to the Administrative Agent an Assignment Agreement to evidence such
assignment and shall deliver to the Administrative Agent any Notes previously
delivered to such Non-Consenting Lender. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
Section 11.13    Survival of Indemnities. All indemnities set forth herein
including, without limitation, in Article III, Section 9.09 or Section 11.02
shall survive the execution and delivery of this Agreement and the making and
repayment of the Obligations.
Section 11.14    Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any branch office, subsidiary or affiliate of such
Lender; provided, however, that the Borrower shall not be responsible for costs
arising under Section 3.01 resulting from any such transfer (other than a
transfer pursuant to Section 3.05) to the extent not otherwise applicable to
such Lender prior to such transfer.
Section 11.15    Confidentiality.
(a)    Each of the Administrative Agent, the LC Issuer and the Lenders agrees to
maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (1) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential),
(2) to any direct or indirect contractual counterparty in any Hedge Agreement
(or to any such contractual counterparty’s professional advisor), so long as
such contractual counterparty (or such professional advisor) agrees to be bound
by the provisions of this Section, (3) to the extent requested by any regulatory
authority, (4) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (5) to any other party to this Agreement,
(6) to any other creditor of any Credit Party that is a direct or intended
beneficiary of any of the Loan Documents, (7) in connection with the exercise of
any remedies hereunder or under any of the other Loan Documents, or any suit,
action or proceeding relating to this Agreement or any of the other Loan
Documents or the enforcement of rights hereunder or thereunder,

109    

--------------------------------------------------------------------------------

Exhibit 10.14









(8) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or participant in any of its rights or
obligations under this Agreement, or in connection with transactions permitted
pursuant to Section 11.06(c)(v) or Section 11.06(e), (9) with the consent of the
Borrower, or (10) to the extent such Confidential Information (i) becomes
publicly available other than as a result of a breach of this Section 11.15, or
(ii) becomes available to the Administrative Agent, the LC Issuer or any Lender
on a non-confidential basis from a source other than a Credit Party and not
otherwise in violation of this Section 11.15.
(b)    As used in this Section, “Confidential Information” shall mean all
information received from the Borrower or relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent, the LC Issuer or any Lender on a non-confidential basis
prior to disclosure by the Borrower; provided, however, that, in the case of
information received from the Borrower after the Closing Date, such information
is clearly identified at the time of delivery as confidential.
(c)    Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as such
Person would accord to its own confidential information. The Borrower hereby
agrees that the failure of the Administrative Agent, the LC Issuer or any Lender
to comply with the provisions of this Section shall not relieve the Borrower, or
any other Credit Party, of any of its obligations under this Agreement or any of
the other Loan Documents.
(d)    Each of the Administrative Agent, the Lenders and the LC Issuer
acknowledges that (i) the Confidential Information may include material
non-public information concerning a Credit Party or a Subsidiary, as the case
may be, (ii) it has developed compliance procedures regarding the use of
material non-public information and (iii) it will handle such material
non-public information in accordance with applicable laws, including United
States federal and state securities laws.
Section 11.16    Limitations on Liability of the LC Issuer. The Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letters of Credit. Neither the
LC Issuer nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by the LC Issuer
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the LC
Obligor shall have a claim against the LC Issuer, and the LC Issuer shall be
liable to such LC Obligor, to the extent of any direct, but not consequential,
damages suffered by such LC Obligor that such LC Obligor proves were caused by
(i) the LC Issuer’s willful misconduct or gross negligence in determining
whether documents presented under a Letter of Credit comply with the terms of
such Letter of Credit or (ii) the LC Issuer’s willful failure to make lawful
payment under any Letter of Credit after the presentation to it of documentation
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, the LC Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation.
Section 11.17    General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, the LC Issuer or any other
Person against the Administrative Agent, the LC Issuer, or any other Lender or
the Affiliates, directors, officers, employees, attorneys or agents of any

110    

--------------------------------------------------------------------------------

Exhibit 10.14









of them for any damages other than actual compensatory damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any of the other
Loan Documents, or any act, omission or event occurring in connection therewith;
and the Borrower, each Lender, the Administrative Agent and the LC Issuer
hereby, to the fullest extent permitted under applicable law, waive, release and
agree not to sue or counterclaim upon any such claim for any special,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in their favor.
Section 11.18    No Duty. All attorneys, accountants, appraisers, consultants
and other professional persons (including the firms or other entities on behalf
of which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, to any of its Subsidiaries, or to any other Person,
with respect to any matters within the scope of such representation or related
to their activities in connection with such representation. The Borrower agrees,
on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.
Section 11.19    Lenders and Agent Not Fiduciary to Borrower, etc. The
relationship among the Borrower and its Subsidiaries, on the one hand, and the
Administrative Agent, the LC Issuer and the Lenders, on the other hand, is
solely that of debtor and creditor, and the Administrative Agent, the LC Issuer
and the Lenders have no fiduciary or other special relationship with the
Borrower and its Subsidiaries, and no term or provision of any Loan Document, no
course of dealing, no written or oral communication, or other action, shall be
construed so as to deem such relationship to be other than that of debtor and
creditor.
Section 11.20    Survival of Representations and Warranties. All representations
and warranties herein shall survive the making of Loans and all LC Issuances
hereunder, the execution and delivery of this Agreement, the Notes and the other
documents the forms of which are attached as Exhibits hereto, the issue and
delivery of the Notes, any disposition thereof by any holder thereof, and any
investigation made by the Administrative Agent or any Lender or any other holder
of any of the Notes or on its behalf. All statements contained in any
certificate or other document delivered to the Administrative Agent or any
Lender or any holder of any Notes by or on behalf of the Borrower or any of its
Subsidiaries pursuant hereto or otherwise specifically for use in connection
with the transactions contemplated hereby shall constitute representations and
warranties by the Borrower hereunder, made as of the respective dates specified
therein or, if no date is specified, as of the respective dates furnished to the
Administrative Agent or any Lender.
Section 11.21    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 11.22    Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.

111    

--------------------------------------------------------------------------------

Exhibit 10.14









Section 11.23    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.
Section 11.24    USA Patriot Act. Each Lender subject to the USA Patriot Act
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the USA Patriot Act.
Section 11.25    Advertising and Publicity. No Credit Party shall issue or
disseminate to the public (by advertisement, including without limitation any
“tombstone” advertisement, press release or otherwise), submit for publication
or otherwise cause or seek to publish any information describing the credit or
other financial accommodations made available by the Lenders pursuant to this
Agreement and the other Loan Documents without the prior written consent of the
Administrative Agent. Nothing in the foregoing shall be construed to prohibit
any Credit Party from making any submission or filing which it is required to
make by applicable law or pursuant to judicial process; provided, that, (i) such
filing or submission shall contain only such information as is necessary to
comply with applicable law or judicial process and (ii) unless specifically
prohibited by applicable law or court order, the Borrower shall promptly notify
the Administrative Agent of the requirement to make such submission or filing
and provide the Administrative Agent with a copy thereof.
Section 11.26    Release of Guarantees and Liens. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction permitted by any
Loan Document or that has been consented to in accordance with the terms hereof
or (ii) under the circumstances described in the next succeeding sentence. When
this Agreement has been terminated and all of the Obligations have been fully
and finally discharged (other than obligations in respect of Designated Hedge
Agreements, Designed Banking Services Agreements, contingent indemnity
obligations and obligations in respect of Letters of Credit that have been Cash
Collateralized) and the obligations of the Administrative Agent and the Lenders
to provide additional credit under the Loan Documents have been terminated
irrevocably, and the Credit Parties have delivered to the Administrative Agent a
written release of all claims against the Administrative Agent and the Lenders,
in form and substance satisfactory to the Administrative Agent, the
Administrative Agent will, at the Borrower’s sole expense, execute and deliver
any termination statements, lien releases, mortgage releases, re-assignments of
intellectual property, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are
necessary or advisable to release, as of record, the Administrative Agent’s
Liens and all notices of security interests and liens previously filed by the
Administrative Agent with respect to the Obligations.

112    

--------------------------------------------------------------------------------

Exhibit 10.14









Section 11.27    Payments Set Aside. To the extent that any Secured Creditor
receives a payment from or on behalf of the Borrower or any other Credit Party,
from the proceeds of any Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligations or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.


[Remainder of page intentionally left blank.]



113    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
 
 
 
 
 
TRC COMPANIES, INC., as the Borrower
 
By: /s/ Martin H. Dodd
Name: Martin H. Dodd
Title: Senior Vice President and General Counsel








 
 








[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
RBS CITIZENS, N.A., as a Lender, the LC Issuer, and as the Administrative Agent


By: /s/ James Tzouvelis
Name: James Tzouvelis
Title: Senior Vice President








[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




 


JPMORGAN CHASE BANK, N.A., as Syndication Agent and as a Lender


By: /s/ David R. Feliciano
Name: David R. Feliciano
Title: Authorized Officer


Address for Notices:


JPMorgan Chase Bank N.A.
106 Corporate Park Drive
White Plains, NY 10604












[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------






Schedule 1

Lenders and Revolving Commitments
Lender
Revolving Commitment
Revolving Facility Percentage as of the Closing Date
RBS Citizens, N.A.
$45,000,000
60.0%
JPMorgan Chase Bank, N.A.
$30,000,000
40.0%
Total:
$75,000,000
100.0%















